 
EXHIBIT 10.1
 
 
[image0.jpg]
 
AMENDED AND RESTATED CREDIT AGREEMENT
dated as of
March 18, 2019,
among
BROADRIDGE FINANCIAL SOLUTIONS, INC.,
The BORROWING SUBSIDIARIES Party Hereto,
The LENDERS Party Hereto
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
___________________________
JPMORGAN CHASE BANK, N.A., MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
BNP PARIBAS SECURITIES CORP., TD SECURITIES (USA) LLC, U.S. BANK NATIONAL
ASSOCIATION and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners
BANK OF AMERICA, N.A., BNP PARIBAS, TD BANK, N.A., U.S. BANK NATIONAL
ASSOCIATION
and WELLS FARGO BANK, N.A.,
as Syndication Agents
and
BARCLAYS BANK PLC and SUNTRUST BANK,
as Documentation Agents
________________________________________
 
 

 


TABLE OF CONTENTS
 
Page
ARTICLE I
Definitions
SECTION 1.01. Defined Terms
1
SECTION 1.02. Classification of Loans and Borrowings
32
SECTION 1.03. Terms Generally
32
SECTION 1.04. Accounting Terms; GAAP; Pro Forma Computations
33
SECTION 1.05. Currency Translation
34
SECTION 1.06. Interest Rates; LIBOR Notification
34
ARTICLE II
The Credits
SECTION 2.01. Revolving Commitments
35
SECTION 2.02. Loans and Borrowings
35
SECTION 2.03. Requests for Revolving Borrowings
36
SECTION 2.04. Competitive Bid Procedure
37
SECTION 2.05. Swingline Loans
39
SECTION 2.06. Letters of Credit
42
SECTION 2.07. Funding of Borrowings
49
SECTION 2.08. Interest Elections for Revolving Borrowings
50
SECTION 2.09. Termination or Reduction of Revolving Commitments
51
SECTION 2.10. Increase of Revolving Commitments; Extension of Revolving Maturity
Date
52
SECTION 2.11. Repayment of Loans; Evidence of Debt
55
SECTION 2.12. Prepayment of Loans
56
SECTION 2.13. Fees
57
SECTION 2.14. Interest
58
SECTION 2.15. Alternate Rate of Interest
60
SECTION 2.16. Increased Costs
61
SECTION 2.17. Break Funding Payments
63
SECTION 2.18. Taxes
63
SECTION 2.19. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
67
SECTION 2.20. Mitigation Obligations; Replacement of Lenders
69
SECTION 2.21. Defaulting Lenders
71
SECTION 2.22. Borrowing Subsidiaries
73
ARTICLE III
Representations and Warranties
SECTION 3.01. Organization; Powers
76
SECTION 3.02. Authorization; Enforceability
76
SECTION 3.03. Governmental Approvals; No Conflicts
77
SECTION 3.04. Financial Condition; No Material Adverse Change
77
SECTION 3.05. Properties
77
SECTION 3.06. Litigation and Environmental Matters
78
SECTION 3.07. Compliance with Laws and Agreements
78
SECTION 3.08. Federal Reserve Regulations
78
SECTION 3.09. Anti-Corruption Laws and Sanctions
79
SECTION 3.10. Investment Company Status
79
SECTION 3.11. Taxes
79
SECTION 3.12. ERISA
79
SECTION 3.13. Disclosure
79
 
ARTICLE IV
 
Conditions
SECTION 4.01. Effective Date
80
SECTION 4.02. Each Credit Event
81
SECTION 4.03. Credit Extensions to New Borrowing Subsidiaries
81
 
ARTICLE V
 
Affirmative Covenants
SECTION 5.01. Financial Statements and Other Information
82
SECTION 5.02. Notices of Material Events
83
SECTION 5.03. Existence; Conduct of Business
84
SECTION 5.04. Payment of Taxes
84
SECTION 5.05. Maintenance of Properties
84
SECTION 5.06. Books and Records; Inspection Rights
84
SECTION 5.07. Compliance with Laws
85
SECTION 5.08. Use of Proceeds
85
SECTION 5.09. Margin Stock
85
 
ARTICLE VI
 
Negative Covenants
SECTION 6.01. Liens
86
SECTION 6.02. Subsidiary Indebtedness
88
SECTION 6.03. Sale and Leaseback Transactions
89
SECTION 6.04. Fundamental Changes
90
SECTION 6.05. Restrictive Agreements
90
SECTION 6.06. Transactions with Affiliates
91
SECTION 6.07. Leverage Ratio
91
ARTICLE VII
 
Events of Default
 
ARTICLE VIII
 
The Administrative Agent
 
ARTICLE IX
 
Miscellaneous
SECTION 9.01. Notices
99
SECTION 9.02. Waivers; Amendments
101
SECTION 9.03. Expenses; Indemnity; Damage Waiver
103
SECTION 9.04. Successors and Assigns
105
SECTION 9.05. Survival
108
SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution
109
SECTION 9.07. Severability
109
SECTION 9.08. Right of Set-Off
110
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
110
SECTION 9.10. WAIVER OF JURY TRIAL
111
SECTION 9.11. Headings
111
SECTION 9.12. Confidentiality; Non-Public Information
111
SECTION 9.13. Interest Rate Limitation
113
SECTION 9.14. Conversion of Currencies
113
SECTION 9.15. Certain Notices
114
SECTION 9.16. No Fiduciary Relationship
114
SECTION 9.17. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions
114
SECTION 9.18. Effect of Restatement
114
   
ARTICLE X
Guarantee






--------------------------------------------------------------------------------

SCHEDULES:
Schedule 1.01 – Existing Letters of Credit
Schedule 2.01 – Commitments
Schedule 6.01 – Existing Liens
Schedule 6.02 – Existing Subsidiary Indebtedness
Schedule 6.05 – Restrictive Agreements
Schedule 6.06 – Transactions with Affiliates


EXHIBITS:
Exhibit A – Form of Assignment and Assumption
Exhibit B – Form of Borrowing Request
Exhibit C-1 – Form of Borrowing Subsidiary Agreement
Exhibit C-2 – Form of Borrowing Subsidiary Termination
Exhibit D-1 – Form of Competitive Bid Request
Exhibit D-2 – Form of Notice of Competitive Bid Request
Exhibit D-3 – Form of Competitive Bid
Exhibit D-4 – Form of Competitive Bid Accept/Reject Letter
Exhibit E – Form of Interest Election Request
Exhibit F – Form of Issuing Bank Agreement
Exhibit G – Form of Note
Exhibit H – Form of Tax Certificates



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT dated as of March 18, 2019, among
BROADRIDGE FINANCIAL SOLUTIONS, INC., a Delaware corporation, the BORROWING
SUBSIDIARIES party hereto, the LENDERS party hereto and JPMORGAN CHASE BANK,
N.A., as Administrative Agent.
The Borrowers have requested that the Lenders (such term and each other
capitalized term used and not otherwise defined herein having the meaning
assigned to it in Article I) amend and restate the Existing Credit Agreement to
continue and modify the credit facilities provided for therein such that the
Borrowers may obtain Revolving Loans, Competitive Loans, Swingline Loans and
Letters of Credit in US Dollars and, in the case of Multicurrency Tranche
Revolving Loans and Competitive Loans, in Alternative Currencies, in an
aggregate principal amount at any time outstanding that will not result in
Aggregate Revolving Exposure exceeding US$1,500,000,000.  The proceeds of
borrowings hereunder are to be used for general corporate purposes of the
Company and its Subsidiaries, including the payment of intercompany loans
between the Company and its Subsidiaries.  Letters of Credit will be used for
general corporate purposes of the Company and its Subsidiaries.
The Lenders are willing to establish the credit facility referred to in the
preceding paragraph upon the terms and subject to the conditions set forth
herein.  Accordingly, the parties hereto agree as follows:
ARTICLE I


Definitions
SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Accession Agreement” has the meaning set forth in Section 2.10(a).
“Acquisition” means any acquisition by the Company or any Subsidiary of Equity
Interests of any Person that becomes a Subsidiary (or that is merged,
consolidated or amalgamated with or into the Company or any Subsidiary), or of
all or substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of),
any Person.
“Acquisition Indebtedness” means any Indebtedness of the Company or any
Subsidiary that has been incurred for the purpose of financing, in whole or in
part, an Acquisition and any related transactions (including for the purpose of
refinancing or replacing all or a portion of any related bridge facilities or
any pre-existing Indebtedness of the Persons or assets to be acquired); provided
that either (a) the release of the proceeds thereof to the Company and the
Subsidiaries is contingent upon the substantially simultaneous consummation of
such Acquisition
1

--------------------------------------------------------------------------------



(and, if the definitive agreement for such Acquisition is terminated prior to
the consummation of such Acquisition, or if such Acquisition is otherwise not
consummated by the date specified in the definitive documentation evidencing,
governing the rights of the holders of or otherwise relating to such
Indebtedness, then, in each case, such proceeds are, and pursuant to the terms
of such definitive documentation are required to be, promptly applied to satisfy
and discharge all obligations of the Company and the Subsidiaries in respect of
such Indebtedness) or (b) such Indebtedness contains a “special mandatory
redemption” provision (or a similar provision) if such Acquisition is not
consummated by the date specified in the definitive documentation evidencing,
governing the rights of the holders of or otherwise relating to such
Indebtedness (and, if the definitive agreement for such Acquisition is
terminated prior to the consummation of such Acquisition or such Acquisition is
otherwise not consummated by the date so specified, such Indebtedness is, and
pursuant to such “special mandatory redemption” (or similar) provision is
required to be, redeemed or otherwise satisfied and discharged within 90 days of
such termination or such specified date, as the case may be).
“Adjusted LIBO Rate” means, with respect to any LIBOR Borrowing denominated in
US Dollars for any Interest Period, an interest rate per annum (rounded upwards,
if necessary, to the next 1/100 of 1.00%) equal to the LIBO Rate for such
Interest Period multiplied by the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan, in its capacity as administrative agent
for the Lenders hereunder and under the other Loan Documents, and its successors
in such capacity as provided in Article VIII.  Unless the context requires
otherwise, the term “Administrative Agent” shall include any Affiliate of
JPMorgan through which JPMorgan shall perform any of its obligations in such
capacity hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided
that two or more Persons shall not be deemed Affiliates solely because an
individual is a director of each such Person.
“Aggregate Multicurrency Tranche Revolving Commitments” means, at any time, the
sum of the Multicurrency Tranche Revolving Commitments of all the Lenders in
effect at such time.
“Aggregate Multicurrency Tranche Revolving Exposure” means, at any time, the sum
of the Multicurrency Tranche Revolving Exposures of all the Lenders at such
time.
“Aggregate Revolving Commitments” means, at any time, the sum of the Revolving
Commitments of all the Lenders in effect at such time.
“Aggregate Revolving Exposure” means, at any time, the sum of the Aggregate US
Dollar Tranche Revolving Exposure and the Aggregate Multicurrency Tranche
Revolving Exposure of all the Lenders at such time.
2

--------------------------------------------------------------------------------



“Aggregate US Dollar Tranche Revolving Commitments” means, at any time, the sum
of the US Dollar Tranche Revolving Commitments of all the Lenders in effect at
such time.
“Aggregate US Dollar Tranche Revolving Exposure” means, at any time, the sum of
the US Dollar Tranche Revolving Exposures of all the Lenders at such time;
provided, that for purposes of this definition, the US Dollar Tranche Revolving
Exposure of any Lender that is a Swingline Lender shall be deemed to exclude any
amount of its Swingline Exposure in excess of its Applicable Percentage of all
outstanding Swingline Loans, adjusted to give effect to any reallocation under
Section 2.21 of the Swingline Exposure of Defaulting Lenders in effect at such
time.
“Agreement” means this Amended and Restated Credit Agreement.
“Agreement Currency” has the meaning set forth in Section 9.14(b).
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1.00% per annum and (c) the Adjusted LIBO Rate on such day
(or if such day is not a Business Day, the immediately preceding Business Day)
for a deposit in US Dollars with a maturity of one month plus 1.00% per annum. 
For purposes of clause (c) above, the Adjusted LIBO Rate on any day shall be
based on the Screen Rate at approximately 11:00 a.m., London time, on such day
for deposits in US Dollars with a maturity of one month (or, in the event the
Screen Rate for deposits in US Dollars is not available for such maturity of one
month, shall be based on the Interpolated Screen Rate as of such time); provided
that if such rate shall be less than zero, such rate shall be deemed to be
zero.  If the Alternate Base Rate is being used as an alternate rate of interest
pursuant to Section 2.15, then for purposes of clause (c) above the Adjusted
LIBO Rate shall be deemed to be zero.  Any change in the Alternate Base Rate due
to a change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate, respectively.
“Alternative Currency” means Canadian Dollars, Euro, Sterling and Yen.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Creditor” has the meaning set forth in Section 9.14(b).
“Applicable Percentage” means, with respect to any US Dollar Tranche Revolving
Lender or Multicurrency Tranche Revolving Lender at any time, the percentage of
the total US Dollar Tranche Revolving Commitments or Multicurrency Tranche
Revolving Commitments, as applicable, represented by such Lender’s US Dollar
Tranche Revolving Commitment or Multicurrency Tranche Revolving Commitment at
such time; provided that, for purposes of Section 2.21 when a Defaulting Lender
that is a US Dollar Tranche Lender shall exist, “Applicable Percentage” shall
mean, with respect to any US Dollar Tranche Lender, the percentage of the total
US Dollar Tranche Revolving Commitments (disregarding any Defaulting Lender’s US
Dollar Tranche Revolving Commitment) represented by such Lender’s US Dollar
Tranche Revolving Commitment.  If the US Dollar Tranche Revolving Commitments or
Multicurrency Tranche
3

--------------------------------------------------------------------------------



Revolving Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon the US Dollar Tranche Revolving Commitments or
Multicurrency Tranche Revolving Commitments most recently in effect, giving
effect to any assignments.
“Applicable Rate” means, for any day, with respect to any LIBOR Revolving Loan,
CDOR Revolving Loan, EURIBOR Revolving Loan or ABR Loan (including any Swingline
Loan), or with respect to the facility fees or Letter of Credit participation
fees payable hereunder, as the case may be, the applicable rate per annum set
forth below under the caption “Facility Fee Rate”, “LIBOR/ CDOR/ EURIBOR Spread
and Letter of Credit Participation Fee” or “ABR Spread”, as applicable, based
upon the ratings by Moody’s and S&P, respectively, applicable on such date to
the Index Debt:

 
Facility Fee Rate
LIBOR / CDOR / EURIBOR Spread and Letter of Credit Participation Fee
ABR Spread
Category 1
≥ A2 or A
0.070%
0.805%
0.000%
Category 2
A3 or A-
0.090%
0.910%
0.000%
Category 3
Baa1 or BBB+
0.110%
1.015%
0.015%
Category 4
Baa2 or BBB
0.150%
1.100%
0.100%
Category 5
≤ Baa3 or BBB-, or unrated
0.200%
1.175%
0.175%



For purposes of the foregoing, (a) if the Ratings assigned by Moody’s and S&P
shall fall within different categories, the applicable category shall be the
category in which the higher of the Ratings shall fall unless the Ratings differ
by two or more categories, in which case the applicable category shall be the
category one level below that corresponding to the higher Rating, (b) if any
Rating Agency shall not have a Rating in effect (other than by reason of the
circumstances referred to in the last sentence of this definition), such Rating
Agency shall be deemed to have a Rating in Category 5, and (c) if any Rating
shall be changed (other than as a result of a change in the rating system of the
applicable Rating Agency), such change shall be effective as of the date on
which it is first announced by the Rating Agency making such change.  Each
change in the Applicable Rate shall apply during the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change.  If the rating system of Moody’s or S&P
shall change, or if either such Rating Agency shall cease to be in the business
of rating corporate debt obligations, the Company and the Required Lenders shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of ratings from such Rating Agency and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the rating most recently in effect prior to such change or
cessation.
“Applicable Tranche” has the meaning specified in Section 2.22(a).
4

--------------------------------------------------------------------------------



“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
“Arrangers” means JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce, Fenner &
Smith Incorporated (or any other registered broker-dealer wholly-owned by Bank
of America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement), BNP Paribas Securities Corp., TD Securities (USA) LLC, U.S. Bank
National Association and Wells Fargo Securities, LLC, in their capacities as
joint lead arrangers and joint bookrunners for the credit facilities established
hereunder.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any Person whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Attributable Debt” means, with respect to any Sale and Leaseback Transaction,
the present value (discounted at the rate set forth or implicit in the terms of
the lease included in such Sale and Leaseback Transaction) of the total
obligations of the lessee for rental payments (other than amounts required to be
paid on account of taxes, maintenance, repairs, insurance, assessments,
utilities, operating and labor costs and other items that do not constitute
payments for property rights) during the remaining term of the lease included in
such Sale and Leaseback Transaction (including any period for which such lease
has been extended).  In the case of any lease which is terminable by the lessee
upon payment of a penalty, the Attributable Debt shall be the lesser of the
Attributable Debt determined assuming termination upon the first date such lease
may be terminated (in which case the Attributable Debt shall also include the
amount of the penalty, but no rent shall be considered as required to be paid
under such lease subsequent to the first date upon which it may be so
terminated) or the Attributable Debt determined assuming no such termination.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Revolving Maturity Date and the date of
termination of the Revolving Commitments.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
5

--------------------------------------------------------------------------------



“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority; provided, however, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Person.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.
“Borrower” means the Company or any Borrowing Subsidiary.
“Borrowing” means (a) Revolving Loans of the same Class, Type and currency,
made, converted or continued on the same date and to the same Borrower and, in
the case of LIBOR, CDOR or EURIBOR Loans, as to which a single Interest Period
is in effect, (b) a Competitive Loan or group of Competitive Loans of the same
Type and currency made on the same date and to the same Borrower and as to which
a single Interest Period is in effect or (c) Swingline Loans made on the same
date and to the same Borrower.
“Borrowing Minimum” means (a) in the case of a Borrowing denominated in US
Dollars, US$5,000,000 and (b) in the case of a Borrowing denominated in any
Alternative Currency, the smallest amount of such Alternative Currency that is a
multiple of 1,000,000 units of such currency that has a US Dollar Equivalent of
US$5,000,000 or more.
“Borrowing Multiple” means (a) in the case of a Borrowing denominated in US
Dollars, US$1,000,000 and (b) in the case of a Borrowing denominated in any
Alternative Currency, 1,000,000 units of such currency.
“Borrowing Request” means a request by or on behalf of any Borrower for a
Revolving Borrowing in accordance with Section 2.03 or a Swingline Loan in
accordance with
6

--------------------------------------------------------------------------------



Section 2.05, which shall be substantially in the form of Exhibit B or any other
form approved by the Administrative Agent.
“Borrowing Subsidiary” means, at any time, each Subsidiary that has been
designated as a Borrowing Subsidiary by the Company pursuant to Section 2.22, in
each case, for so long as such Person has not ceased to be a Borrowing
Subsidiary as provided in such Section as of such time.
“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit C-1 or any other form approved by the
Administrative Agent.
“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit C-2 or any other form approved by the
Administrative Agent.
“Broker Dealer Subsidiary” means any Subsidiary registered or regulated as a
broker or dealer with or by the SEC, FINRA or any other applicable Governmental
Authority, whether domestic or foreign.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a LIBOR Loan
denominated in any currency, the term “Business Day” shall also exclude any day
on which banks are not open for dealings in deposits denominated in such
currency in the London interbank market, (b) when used in connection with a CDOR
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in deposits in Canadian Dollars in Toronto, (c) when used in
connection with a EURIBOR Loan, the term “Business Day” shall also exclude any
day that is not a TARGET Day, (d) when used in connection with a Loan
denominated in Yen, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in deposits in Yen in Tokyo and (e) when used in
connection with a Loan to any Borrowing Subsidiary organized in a jurisdiction
other than the United States of America, the United Kingdom or Canada, the term
“Business Day” shall also exclude any day on which commercial banks in the
jurisdiction of organization of such Borrowing Subsidiary are authorized or
required by law to remain closed.
“Canadian Dollars” or “C$” means the lawful currency of Canada.
“Capital Lease Obligations” of any Person means obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“CDO Rate” means, with respect to any Loan denominated in Canadian Dollars for
any Interest Period, the applicable Screen Rate (rounded if necessary to the
nearest 1/100 of 1% (with 0.005% being rounded up)) as of the Specified Time on
the Quotation Day.
“CDOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the CDO Rate.
7

--------------------------------------------------------------------------------



“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date hereof), of Equity Interests representing more than 35% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of the Company, or (b) occupation of a majority of the seats (other
than vacant seats) on the board of directors of the Company by Persons who were
not (i) directors of the Company on the Effective Date, (ii) nominated by the
board of directors of the Company or (iii) appointed or approved prior to their
election by a majority of the directors referred to in the preceding clauses (i)
and (ii).
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any rule, regulation,
treaty or other law, (b) any change in any rule, regulation, treaty or other law
or in the administration, interpretation, implementation or application thereof
by any Governmental Authority or (c) the making or issuance of any request,
rule, guideline or directive (whether or not having the force of law) of any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued.
“Charges” has the meaning set forth in Section 9.13.
“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are US Dollar Tranche
Revolving Loans, Multicurrency Tranche Revolving Loans, Competitive Loans or
Swingline Loans, (b) any Revolving Commitment, refers to whether such Revolving
Commitment is a US Dollar Tranche Revolving Commitment or a Multicurrency
Tranche Revolving Commitment and (c) any Lender, refers to whether such Lender
has a Loan or Revolving Commitment of a particular Class.  If any New Tranche is
established in accordance with the provisions of Section 2.22, the Loans,
borrowings, revolving commitments and Lenders thereunder shall form a separate
Class for all purposes of this Agreement.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateralized Letter of Credit” means a Letter of Credit that has been
irrevocably cash collateralized by any Borrower pursuant to arrangements
reasonably satisfactory to the Issuing Bank that issued such Letter of Credit.
“Commitment Increase” has the meaning set forth in Section 2.10(a).
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Borrower
pursuant to any Loan Document or the transactions contemplated therein that is
distributed to the Administrative Agent, any Lender or any Issuing Bank by means
of electronic communications pursuant to
8

--------------------------------------------------------------------------------



Section 9.01, including through an Electronic System.  For the avoidance of
doubt, Communications shall not constitute notices to the Borrowers under
Section 9.01.
“Company” means Broadridge Financial Solutions, Inc., a Delaware corporation.
“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.
“Competitive Bid Accept/Reject Letter” means an acceptance or rejection of a
Competitive Bid in accordance with Section 2.04 in the form of Exhibit D-4.
“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.
“Competitive Bid Request” means a request by or on behalf of a Borrower for
Competitive Bids in accordance with Section 2.04.
“Competitive Borrowing” means a Borrowing of Competitive Loans.
“Competitive Loan” means a Loan made pursuant to Section 2.04.
“Competitive Loan Exposure” means, with respect to any Lender at any time, the
sum at such time, without duplication, of the US Dollar Equivalents of the
principal amounts of such Lender’s outstanding Competitive Loans.
“Consenting Lender” has the meaning set forth in Section 2.10(d)
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense for
such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation and amortization for such period (other
than amounts of the type reflected as “amortization of other assets” on the
Company’s financial statements), (iv) all non-recurring or extraordinary
non-cash charges for such period, (v) all non-cash charges associated with
employee compensation for such period and (vi) all losses associated with asset
sales outside the ordinary course of business during such period, minus
(b) without duplication and to the extent included in determining such
Consolidated Net Income, (i) all extraordinary gains for such period and
(ii) all gains associated with asset sales outside the ordinary course of
business during such period, all determined on a consolidated basis in
accordance with GAAP.  In the event that the Company or any Subsidiary shall
have completed a Material Acquisition or a Material Disposition since the
beginning of the relevant period, Consolidated EBITDA shall be determined for
such period on a pro forma basis as if such Material Acquisition or Material
Disposition, and any related incurrence or repayment of Indebtedness, had
occurred at the beginning of such period.
“Consolidated Net Income” means, for any period, the net income or loss of the
Company and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP (but excluding therefrom any portion thereof
attributable to any noncontrolling interest in any Subsidiary); provided that
there shall be excluded (a) the income of any Person
9

--------------------------------------------------------------------------------



(other than the Company or any Subsidiary) in which any other Person (other than
the Company or any Subsidiary or any director holding qualifying shares in
compliance with applicable law) owns an Equity Interest, except to the extent of
the amount of dividends or other distributions actually paid to the Company or
any of the Subsidiaries during such period, and (b) the income or loss of any
Person accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with the Company or any Subsidiary or the date that such Person’s
assets are acquired by the Company or any Subsidiary, except to the extent
inclusion of such net income or loss of such Person is required for any
calculation of Consolidated EBITDA on a pro forma basis.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.
“Conversion” has the meaning specified in Section 2.22(b).
“Converted Tranche” has the meaning specified in Section 2.22(b).
“Credit Party” means the Administrative Agent, each Issuing Bank, each Swingline
Lender and each other Lender.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, examinership, court protection,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief laws of the
United States or any other jurisdiction from time to time in effect and
affecting the rights of creditors generally.
“Declining Lender” has the meaning set forth in Section 2.10(d).
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Revolving Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, (i) to fund any portion
of its Revolving Loans, (ii) to fund any portion of its participations in
Letters of Credit or Swingline Loans or (iii) to pay to any Credit Party any
other amount required to be paid by it hereunder, unless, in the case of
clause (i) above, such Lender notifies the Administrative Agent in writing that
such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified in such writing,
including, if applicable, by reference to a specific Default) has not been
satisfied, (b) has notified the Company or any Credit Party in writing, or has
made a public statement, to the effect that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good-faith determination that a condition precedent (specifically
identified in such writing, including, if applicable, by reference to a specific
Default) to funding a Revolving Loan cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by the Administrative Agent, an Issuing Bank
or a Swingline Lender made in good faith, to provide a
10

--------------------------------------------------------------------------------



certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations as
of the date of such certification) to fund prospective Revolving Loans and
participations in then outstanding Letters of Credit and Swingline Loans,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon the Administrative Agent, such Issuing Bank or such Swingline
Lender’s receipt of such certification in form and substance satisfactory to it
and the Administrative Agent or (d) has become the subject of a Bankruptcy Event
or a Bail-In Action.
“Dividing Person” has the meaning assigned to such term in the definition of
“Division”.
“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.
“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division.  A Dividing Person that retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.
“Domestic Subsidiary” means a Subsidiary that is incorporated or organized in
the United States of America, any State thereof or the District of Columbia.
“Documentation Agent” means each of Barclays Bank PLC and SunTrust Bank, in its
capacity as documentation agent with respect to the credit facilities
established hereunder.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions set forth in
Section 4.01 shall be satisfied or waived in accordance with Section 9.02, which
date is March 18, 2019.
“Effectiveness Anniversary” has the meaning set forth in Section 2.10(d).
11

--------------------------------------------------------------------------------



“Electronic Signature” means an electronic signature, sound, symbol or process
attached to, or associated with, a contract or other record and adopted by a
Person with the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, DebtDomain, SyndTrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent or any of its Related Parties or any other Person,
providing for access to data protected by passcodes or other security system.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person (or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person), any Defaulting Lender,
the Company or any of its Subsidiaries or other Affiliates.
“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any hazardous or toxic materials or
to health and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest; provided that Indebtedness that is convertible into any such
Equity Interests shall not, prior to the conversion thereof, constitute an
Equity Interest.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) with respect to any
Plan, a failure to meet the minimum
12

--------------------------------------------------------------------------------



funding standards (as defined in Section 412 of the Code or Section 302 of
ERISA) applicable to such Plan, in each instance, whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any ERISA Affiliate of any liability with respect to the withdrawal
or partial withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by
the Company or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Company or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent, within the meaning of
Title IV of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“EURIBO Rate” means, with respect to any Loan denominated in Euro for any
Interest Period, the applicable Screen Rate as of the Specified Time on the
Quotation Day.
“EURIBOR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the EURIBO Rate.
“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.
“Events of Default” has the meaning set forth in Article VII.
“Exchange Act” means the United States Securities Exchange Act of 1934.
“Exchange Rate” means, on any date, for purposes of determining the US Dollar
Equivalent of any other currency, the rate at which such other currency may be
exchanged into US Dollars on such date as last provided (either by publication
or as may otherwise be provided to the Administrative Agent) by the applicable
Reuters source on the Business Day (determined based on New York City time)
immediately preceding such date.  In the event that Reuters ceases to provide
such rate of exchange or such rate does not appear on the applicable Reuters
source, the Exchange Rate shall be determined by reference to such other
publicly available information service that provides such rate of exchange at
such time (a) as shall be reasonably mutually agreed by the Administrative Agent
and the Company, or (b) unless and until such an agreement has been reached, as
shall be selected by the Administrative Agent, after consultation with the
Company, from time to time in its reasonable discretion.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender
(which term shall include any Issuing Bank for purposes of this definition) or
any other recipient of any payment to be made by or on account of any obligation
of any Borrower under any Loan Document, (a) Taxes imposed on (or measured by)
such recipient’s net or overall gross income (or
13

--------------------------------------------------------------------------------



franchise, net worth and similar Taxes imposed in lieu thereof) by (i) the
United States of America (including US federal backup withholding tax (as
defined in Section 3406 of the Code)) or (ii) any other jurisdiction (X) as a
result of such recipient being organized in or having its principal office or
applicable lending office in such jurisdiction or (Y) as a result of any other
present or former connection (other than a connection arising solely from this
Agreement or any other Loan Document) between such recipient and such
jurisdiction, (b) any branch profits Taxes imposed by the United States of
America or any similar Tax imposed by any other applicable jurisdiction referred
to in the preceding clause (a), (c) in the case of a Lender, any withholding Tax
that is imposed by the United States of America on payments by any Borrower to
such Lender pursuant to a law in effect on the date on which such Lender becomes
a party to this Agreement (other than pursuant to an assignment request by the
Company under Section 2.20(b)) or designates a new lending office or, with
respect to any interest in any Revolving Commitment acquired after such Lender
becomes a party hereto (or any Loan made pursuant to such Revolving Commitment),
on the date on which such interest in such Revolving Commitment was acquired by
such Lender, except, in each case, to the extent that such Lender (or its
assignor, if any) was entitled, immediately prior to designation of a new
lending office or acquisition of such interest in such Revolving Commitment (or
assignment), to receive additional amounts from any Borrower with respect to
such withholding Tax pursuant to Section 2.18(a), (d) any withholding Taxes
attributable to a Lender’s failure to comply with Section 2.18(f) and (e) any
withholding Taxes pursuant to FATCA.
“Existing Credit Agreement” means the Amended and Restated Credit Agreement
dated as of February 6, 2017, among the Company, the lenders from time to time
party thereto and JPMorgan, as administrative agent.
“Existing Letter of Credit” means each letter of credit previously issued under
the Existing Credit Agreement and listed on Schedule 1.01.
“Existing Revolving Maturity Date” has the meaning set forth in Section 2.10(d).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and, in each case, any current
or future regulation or official interpretations thereof, any agreements entered
into pursuant to current Section 1471(b)(1) of the Code (or any amended or
successor version described above) and any intergovernmental agreement (and
related legislation, official rules or other administrative guidance)
implementing the foregoing.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
New York Federal Reserve Bank based on such day’s federal funds transactions by
depository institutions (as determined in such manner as the New York Federal
Reserve Bank shall set forth on its public website from time to time) and
published on the next succeeding business day by the New York Federal Reserve
Bank as the federal funds effective rate; provided that such rate shall in no
event be less than zero.
14

--------------------------------------------------------------------------------



“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer, controller or any assistant
treasurer (or the functional equivalent) of such Person.
“FINRA” means the Financial Industry Regulatory Authority.
“Fixed Rate” means, with respect to any Competitive Loan bearing interest at a
fixed rate, the fixed rate of interest per annum specified by the Lender making
such Competitive Loan in its related Competitive Bid.
“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.
“Foreign Lender” means any Lender that is not a United States person within the
meaning of Section 7701(a)(30) of the Code.
“Foreign Subsidiary” means any Subsidiary other than a Domestic Subsidiary.
“GAAP” means United States generally accepted accounting principles, applied on
a consistent basis, as in effect, subject to Section 1.04, from time to time.
“Governmental Authority” means (a) the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national body exercising such powers or
functions, such as the European Union or the European Central Bank) and (b) with
regard to any Broker Dealer Subsidiary, any self regulatory organization or body
with supervisory, regulatory or other authority over such Broker Dealer
Subsidiary.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided, that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business.  The amount, as of
any date of determination, of any Guarantee shall be the principal amount
outstanding on such date of Indebtedness guaranteed thereby (or, in the case of
(i) any Guarantee the terms of which limit the monetary exposure of the
guarantor or (ii) any Guarantee of an obligation that does not have a principal
amount, the maximum monetary exposure as of such date of the guarantor under
such Guarantee (as determined, in the case of clause (i), pursuant to such terms
or, in the case of clause (ii), reasonably and in good faith by the chief
financial officer of the Company)).
15

--------------------------------------------------------------------------------



“Guaranteed Obligations” means (a) the due and punctual payment by the Borrowing
Subsidiaries of (i) the principal of and premium, if any, and interest
(including interest accruing, at the rate specified herein, during the pendency
of any proceeding under any Debtor Relief Law, regardless of whether allowed or
allowable in such proceeding) on all Loans made to the Borrowing Subsidiaries,
when and as due, whether at maturity, by acceleration, upon one or more dates
set for prepayment or otherwise, and (ii) each payment required to be made by
any Borrowing Subsidiary under any Loan Document in respect of any Letter of
Credit, when and as due, including payments in respect of reimbursement of
disbursements, interest thereon (including interest accruing, at the rate
specified herein, during the pendency of any proceeding under any Debtor Relief
Law, regardless of whether allowed or allowable in such proceeding) and
obligations to provide cash collateral, and (b) the due and punctual payment or
performance by the Borrowing Subsidiaries of all other monetary obligations
under this Agreement or any other Loan Document, including fees, costs, expenses
and indemnities, whether primary, secondary, direct, contingent, fixed or
otherwise (including monetary obligations accruing, at the rate specified herein
or therein, or incurred during the pendency of any proceeding under any Debtor
Relief Law, regardless of whether allowed or allowable in such proceeding).
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
“IBA” has the meaning set forth in Section 1.06.
“Increase Effective Date” has the meaning set forth in Section 2.10(b).
“Increasing Lender” has the meaning set forth in Section 2.10(a).
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person (excluding current accounts payable incurred in
the ordinary course of business), (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) current
accounts payable incurred in the ordinary course of business, (ii) deferred
compensation payable to directors, officers or employees of such Person or any
of its Subsidiaries and (iii) any purchase price adjustment or earnout
obligation incurred in connection with any Acquisition (in the case  of this
clause (iii) until such obligation (A) becomes fixed and determined and (B) has
not been paid within 30 days after becoming due and payable)), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all Guarantees by such Person of
Indebtedness of others,
16

--------------------------------------------------------------------------------



(g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances.  The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
“Indemnitee” has the meaning set forth in Section 9.03(b).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under any Loan Document and (b) Other Taxes.
“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement.
“Information” has the meaning set forth in Section 9.12(a).
“Information Memorandum” means the Confidential Information Memorandum dated
February 15, 2019 relating to the Company and the Transactions.
“Initial Loans” has the meaning set forth in Section 2.10(b).
“Interest Election Request” means a request by or on behalf of a Borrower to
convert or continue a Revolving Borrowing in accordance with Section 2.08, which
shall be substantially in the form of Exhibit E or any other form approved by
the Administrative Agent.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any LIBOR, CDOR or EURIBOR Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a LIBOR, CDOR or EURIBOR Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period, (c) with respect to any Fixed Rate Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Fixed Rate Borrowing with an Interest Period of more than
90 days’ duration (unless otherwise specified in the applicable Competitive Bid
Request), each day prior to the last day of such Interest Period that occurs at
intervals of 90 days’ duration after the first day of such Interest Period, and
any other dates that are specified in the applicable Competitive Bid Request as
Interest Payment Dates with respect to such Borrowing and (d) with respect to
any Swingline Loan, the day that such Loan is required to be repaid.
“Interest Period” means (a) with respect to any LIBOR Revolving Borrowing, the
period commencing on the date of such Borrowing and ending on the date one week
thereafter or on the numerically corresponding day in the calendar month that is
one, two, three or six months thereafter (or, if agreed upon by all of the
Lenders participating in such Borrowing, any other
17

--------------------------------------------------------------------------------



period thereafter), as the applicable Borrower may elect, (b) with respect to
any CDOR Revolving Borrowing, the period commencing on the date of such
Borrowing and ending on the numerically corresponding day in the calendar month
that is one, two, three or six months thereafter (or, if agreed upon by all of
the Lenders participating in such Borrowing, any other period thereafter), as
the applicable Borrower may elect, (c) with respect to any EURIBOR Revolving
Borrowing, the period commencing on the date of such Borrowing and ending on the
date one week thereafter or on the numerically corresponding day in the calendar
month that is one, three or six months thereafter (or, if agreed upon by all of
the Lenders participating in such Borrowing, any other period thereafter), as
the applicable Borrower may elect, (d) with respect to any LIBOR, CDOR or
EURIBOR Competitive Borrowing, the period (which shall not be less than one
month or more than 12 months) commencing on the date of such Borrowing and
ending on the date specified in the applicable Competitive Bid Request and
(e) with respect to any Fixed Rate Borrowing, the period (which shall not be
less than 7 days or more than 365 days) commencing on the date of such Borrowing
and ending on the date specified in the applicable Competitive Bid Request;
provided that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, solely in the case of a LIBOR, CDOR or EURIBOR Borrowing
with an Interest Period of one month or longer, such next succeeding Business
Day would fall in the next calendar month, in which case such Interest Period
shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a LIBOR, CDOR or EURIBOR Borrowing of one month or longer that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period.  For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and, in the case of a
Revolving Borrowing, thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
“Interpolated Screen Rate” means, with respect to any LIBOR, CDOR or EURIBOR
Borrowing for any Interest Period or clause (c) of the definition of the term
“Alternate Base Rate”, a rate per annum (rounded to the same number of decimal
places as the applicable Screen Rate) determined by the Administrative Agent
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis between 
(a) the applicable Screen Rate for the longest period for which a Screen Rate is
available) that is shorter than the applicable period; and (b) the Screen Rate
for the shortest period for which a Screen Rate is available that is longer than
the applicable period, in each case, as of the time the Interpolated Screen Rate
is otherwise required to be determined in accordance with this Agreement;
provided that the Interpolated Screen Rate shall in no event be less than zero.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuing Bank” means (a) each of JPMorgan, Bank of America, N.A., BNP Paribas,
TD Bank, N.A., U.S. Bank National Association and Wells Fargo Bank, N.A. and
(b) any other US Dollar Tranche Revolving Lender that is designated by the
Company and agrees to act in such capacity pursuant to Section 2.06(i) or
2.06(j) (other than any Person that shall have ceased to be an Issuing Bank as
provided in Section 2.06(i)).  Any Issuing Bank may, in its discretion, arrange
18

--------------------------------------------------------------------------------



for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate (it being agreed that
such Issuing Bank shall cause such Affiliate to comply with the requirements of
Section 2.06 with respect to such Letters of Credit).
“Issuing Bank Agreement” means an agreement in substantially the form of
Exhibit F.
“JPMorgan” means JPMorgan Chase Bank, N.A. and its successors.
“Judgment Currency” has the meaning set forth in Section 9.14(b).
“LC Commitment” means, with respect to each Issuing Bank, the discretionary
commitment of such Issuing Bank to issue Letters of Credit pursuant to
Section 2.06, expressed as an amount representing the maximum LC Exposure
attributable to Letters of Credit issued by such Issuing Bank. The initial
amount of each Issuing Bank’s LC Commitment is set forth on Schedule 2.01 or in
the Issuing Bank Agreement pursuant to which it became an Issuing Bank
hereunder. The LC Commitment of any Issuing Bank may be increased or reduced by
written agreement between such Issuing Bank and the Company, provided that a
copy of such written agreement shall have been delivered to the Administrative
Agent.
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
“LC Expiration Date” has the meaning set forth in Section 2.06(c).
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amounts
of all outstanding Letters of Credit at such time plus (b) the aggregate amount
of all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time.  The LC Exposure of any US Dollar Tranche Revolving
Lender at any time shall be its Applicable Percentage of the total LC Exposure
at such time, adjusted to give effect to any reallocation under Section 2.21 of
the LC Exposure of Defaulting Lenders in effect at such time.
“Lender Parent” means, with respect to any Lender, any Person in respect of
which such Lender is a subsidiary.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or
pursuant to an Accession Agreement, other than any such Person that ceases to be
a party hereto pursuant to an Assignment and Assumption.  Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lenders.
“Letter of Credit” means each Existing Letter of Credit and any letter of credit
issued pursuant to this Agreement.
“Leverage Ratio” means, as of the last day of any Test Period, the ratio of
(a) Total Indebtedness as of such date to (b) Consolidated EBITDA for such Test
Period; provided that, for purposes of determining Total Indebtedness, at any
time after the definitive agreement for any
19

--------------------------------------------------------------------------------



Material Specified Acquisition shall have been executed, any Acquisition
Indebtedness with respect to such Material Specified Acquisition shall, unless
such Material Specified Acquisition shall have been consummated, be disregarded.
“LIBO Rate” means, with respect to any Loan denominated in any currency (other
than Canadian Dollars or Euro) for any Interest Period, the applicable Screen
Rate as of the Specified Time on the Quotation Day.
“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the LIBO Rate or the Adjusted LIBO Rate.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing, but
excluding any operating lease) relating to such asset and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.
“Loan Documents” means this Agreement, each Accession Agreement, each Borrowing
Subsidiary Agreement, each Borrowing Subsidiary Termination and, except for
purposes of Section 9.02(b), each joinder agreement referred to in
Section 2.05(d), each Issuing Bank Agreement and each promissory note delivered
pursuant to this Agreement.
“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.
“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time, Lenders of such Class that would constitute the Required Lenders if
such Class was the sole Class of Lenders hereunder.
“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBO Rate, CDO Rate or EURIBO Rate, as applicable, the rate of
interest, if any, to be added to or subtracted from the LIBO Rate, CDO Rate or
EURIBO Rate, as applicable, to determine the rate of interest applicable to such
Loan, as specified by the Lender making such Loan in its related Competitive
Bid.
“Material Acquisition” means any Acquisition that involves the payment of
consideration (including the assumption of Indebtedness) by the Company and its
Subsidiaries in excess of US$150,000,000.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Company and the Subsidiaries
taken as a whole, (b) the ability of the Borrowers to perform any of their
obligations under this Agreement or any other Loan Document or (c) the rights of
or benefits available to the Lenders under this Agreement or any other Loan
Document.
20

--------------------------------------------------------------------------------



“Material Disposition” means any sale, transfer or other disposition, or a
series of related sales, transfers or other dispositions, by the Company or any
of its Subsidiaries of all or substantially all the issued and outstanding
Equity Interests in any Person that are owned by the Company and its
Subsidiaries or of all or substantially all the assets of (or all or
substantially all the assets constituting a business unit, division, product
line or line of business of), any Person; provided that the aggregate
consideration (including the assumption of Indebtedness by the purchaser or
transferee) therefor exceeds US$150,000,000.
“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit and Guarantee under the Loan Documents), or obligations in respect of one
or more Hedging Agreements, of any one or more of the Company and the
Subsidiaries in an aggregate principal amount exceeding US$125,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Company or any Subsidiary in respect of any Hedging Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Company or such Subsidiary would be required to pay if such
Hedging Agreement were terminated at such time.
“Material Specified Acquisition” means any Acquisition if (a) the sum of the
aggregate principal amount of Indebtedness of the Company or any Subsidiary that
has been incurred for the purpose of financing, in whole or in part, such
Acquisition and any related transactions (including for the purpose of
refinancing or replacing all or a portion of any pre-existing Indebtedness of
the Persons or assets to be acquired) and the aggregate principal amount of any
Indebtedness of the Persons to be acquired in, or to be assumed by the Company
or a Subsidiary in connection with, such Acquisition that remains outstanding
after giving effect to such Acquisition is US$200,000,000 or more and (b) on a
pro forma basis, giving effect to such Acquisition and the related transactions
and all incurrences and repayments of Indebtedness in connection therewith, the
Leverage Ratio, determined as of the last day of the Test Period most recently
ended on or prior to the consummation of such Acquisition, would increase
compared to the Leverage Ratio as of such day but without giving pro forma
effect thereto.
“Material Subsidiary” means (a) any Subsidiary that directly or indirectly owns
any Equity Interest in or Controls any Material Subsidiary, (b) any Material
Broker Dealer Subsidiary (as defined below) and (c) any other Subsidiary (i) the
revenues of which for the most recent Test Period were greater than 5.0% of the
Company’s total consolidated revenues for such period or (ii) the assets of
which as of the end of the most recent Test Period were greater than 5.0% of the
Company’s total consolidated assets as of such date; provided that if at any
time the aggregate amount of the revenues or assets of all Subsidiaries that are
not Material Subsidiaries for or as of the end of any Test Period exceeds 10% of
the Company’s consolidated total revenues for such period or 10% of the
Company’s consolidated total assets as of the end of such period, then one or
more of such Subsidiaries shall for all purposes of this Agreement be deemed to
be Material Subsidiaries in descending order based on the amounts of their total
revenues or total assets, as the case may be, until such excess shall have been
eliminated.  For the purposes of this definition, (A) “Material Broker Dealer
Subsidiary” means any Broker Dealer Subsidiary (1) the revenues of which for the
most recent Test Period were greater than 1.0% of the Company’s total
consolidated revenues for such period or (2) the assets of which as of the end
of the most recent Test Period were greater than 1.0% of the Company’s total
consolidated assets as of such date, and (B) revenues and assets of any
Subsidiary of the Company which are recorded in a foreign currency
21

--------------------------------------------------------------------------------



in the Company’s financial statements shall be converted into US Dollars using
the exchange rates used in preparation of the Company’s most recent financial
statements delivered pursuant to Section 5.01 (or, prior to the first such
delivery, the Company’s financial statements as of and for the fiscal year ended
December 31, 2018) or, if no applicable exchange rate was used in such audited
financial statements, at a rate determined in accordance with GAAP.
“Maximum Rate” has the meaning set forth in Section 9.13.
“MNPI” means material information concerning the Company, any Subsidiary or any
of their respective securities that has not been disseminated in a manner making
it available to investors generally, within the meaning of Regulation FD under
the Exchange Act.  For purposes of this definition, “material information” means
information concerning the Company, any Subsidiary or any of their respective
securities that could reasonably be expected to be material with respect to the
Company and its Subsidiaries, taken as a whole, or their respective securities
for purposes of the United States federal and state securities laws.
“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.
“Multicurrency Tranche” has the meaning set forth in the definition of the term
“Tranche”.
“Multicurrency Tranche Revolving Commitment” means, with respect to each Lender,
the commitment, if any, of such Lender to make Multicurrency Tranche Revolving
Loans, expressed as an amount representing the maximum aggregate permitted
amount of such Lender’s Multicurrency Tranche Revolving Exposure hereunder, as
such commitment may be (a) reduced from time to time pursuant to Section 2.09,
(b) increased from time to time pursuant to Section 2.10 or (c) increased or
reduced pursuant to assignments by or to such Lender pursuant to Section 9.04. 
The initial amount of each Lender’s Multicurrency Tranche Revolving Commitment
is set forth on Schedule 2.01 or in the Assignment and Assumption or the
Accession Agreement pursuant to which such Lender shall have assumed its
Multicurrency Tranche Revolving Commitment, as applicable.  The initial
aggregate amount of the Multicurrency Tranche Revolving Commitments on the
Effective Date is US$400,000,000.
“Multicurrency Tranche Revolving Exposure” means, with respect to any Lender at
any time, the sum at such time of the US Dollar Equivalents of the principal
amounts of such Lender’s outstanding Multicurrency Tranche Revolving Loans.
“Multicurrency Tranche Revolving Lender” means a Lender with a Multicurrency
Tranche Revolving Commitment or Multicurrency Tranche Revolving Exposure.
“Multicurrency Tranche Revolving Loan” means a Loan made pursuant to
Section 2.01(b).
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“New Borrowing Subsidiary” has the meaning specified in Section 2.22(b).
22

--------------------------------------------------------------------------------



“New Tranche” has the meaning specified in Section 2.22(b).
“Non-Consenting Lender” means any Lender that withholds its consent to any
proposed amendment, waiver or other modification of any Loan Documents that
cannot become effective without the consent of such Lender under Section 9.02,
and that has been consented to by the Required Lenders (or, in circumstances
where Section 9.02 does not require the consent of the Required Lenders as a
result of clause (ii) of the second proviso in Section 9.02(b), a Majority in
Interest of the Lenders of the affected Class).
“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.
“Notice of Competitive Bid Request” means a notice of a request by or on behalf
of a Borrower for Competitive Bids in accordance with Section 2.04 in the form
of Exhibit D-2.
“Notice of Objection” has the meaning specified in Section 2.22(a).
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if both such rates are not published for
any day that is a Business Day, the NYFRB Rate shall be the rate quoted for such
day for a federal funds transaction at 11:00 a.m., New York City time, on such
day received by the Administrative Agent from a federal funds broker of
recognized standing selected by it; provided that the NYFRB Rate shall in no
event be less than zero.
“Objecting Lender” has the meaning set forth in Section 2.22(a).
“Other Connection Taxes” means, with respect to any Lender or Issuing Bank,
Taxes imposed as a result of a present or former connection between such Lender
or Issuing Bank and the jurisdiction imposing such Taxes (other than a
connection arising from such Lender or Issuing Bank having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, or engaged in any other
transaction pursuant to, or enforced, any Loan Document, or sold or assigned an
interest in any Loan Document).
“Other Taxes” means any and all present or future recording, stamp, court,
documentary, filing, intangible or similar Taxes arising from any payment made
under any Loan Document or from the execution, delivery or enforcement of, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment, participation or
change in lending office (other than an assignment under Section 2.20(b) or a
change in lending office under Section 2.20(a)).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the New York Federal Reserve Bank as set forth on its public
website from time to time) and published on the next succeeding business day as
an Overnight Bank Funding Rate (from and after such date as the New
23

--------------------------------------------------------------------------------



York Federal Reserve Bank shall commence to publish such composite rate);
provided that such rate shall in no event be less than zero.
“Participant” has the meaning set forth in Section 9.04(g).
“Participant Register” has the meaning set forth in Section 9.04(g).
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.
“Permitted Encumbrances” means:
(a)  Liens imposed by law for Taxes, assessments or other governmental charges
or levies (other than any Lien arising under ERISA or other laws to secure
retirement or other benefits) that are not yet due or are being contested in
compliance with Section 5.04;
(b)  landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in good faith;
(c)  pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;
(d)  deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)  judgment liens; and
(f)  easements, zoning restrictions, rights-of-way, minor defects or other
irregularities in title and other similar encumbrances on real property imposed
by law or arising in the ordinary course of business that do not secure
obligations that are substantial in amount and do not materially detract from
the value of the affected property or materially interfere with the ordinary
conduct of business of the Company or any Subsidiary;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness or any Lien in favor of the PBGC.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of
24

--------------------------------------------------------------------------------



ERISA, and in respect of which the Company or any ERISA Affiliate is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the United States or, if The Wall Street Journal ceases
to quote such rate, the highest per annum interest rate published by the Board
in Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as
the “bank prime loan” rate or, if such rate is no longer quoted therein, any
similar rate quoted therein (as determined by the Administrative Agent in its
reasonable discretion) or any similar release by the Board (as determined by the
Administrative Agent in its reasonable discretion).  Each change in the Prime
Rate shall be effective from and including the date such change is publicly
announced or quoted as being effective.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Quotation Day” means (a) with respect to any currency (other than Euro,
Sterling or Canadian Dollars) for any Interest Period, the day two Business Days
prior to the first day of such Interest Period, (b) with respect to Euro for any
Interest Period, the day two TARGET Days before the first day of such Interest
Period and (c) with respect to Sterling or Canadian Dollars for any Interest
Period, the first day of such Interest Period, in each case unless market
practice differs for loans such as the applicable Loans priced by reference to
rates quoted in the Relevant Interbank Market, in which case the Quotation Day
for such currency shall be determined by the Administrative Agent in accordance
with market practice for such loans priced by reference to rates quoted in the
Relevant Interbank Market (and if quotations would normally be given by leading
banks for such loans priced by reference to rates quoted in the Relevant
Interbank Market on more than one day, the Quotation Day shall be the last of
those days).
“Rating Agencies” means Moody’s and S&P.
“Ratings” means the ratings from time to time established by the Rating Agencies
for the Index Debt.
“Register” has the meaning set forth in Section 9.04(e).
“Regulation D” means Regulation D of the Board of Governors as from time to time
in effect and all official rulings and interpretations thereunder or thereof.
“Regulation T” means Regulation T of the Board of Governors as from time to time
in effect and all official rulings and interpretations thereunder or thereof.
“Regulation U” means Regulation U of the Board of Governors as from time to time
in effect and all official rulings and interpretations thereunder or thereof.
“Regulation X” means Regulation X of the Board of Governors as from time to time
in effect and all official rulings and interpretations thereunder or thereof.
25

--------------------------------------------------------------------------------



“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, officers, partners, members,
employees, agents and advisors of such Person and such Person’s Affiliates.
“Relevant Interbank Market” means (a) with respect to any currency (other than
Canadian Dollars or Euros), the London interbank market, (b) with respect to
Canadian Dollars, the Toronto interbank market and (c) with respect to Euros,
the European interbank market.
“Required Lenders” means, at any time, Lenders having Revolving Exposures and
unused Revolving Commitments representing more than 50% of the sum of the total
Revolving Exposures of all Lenders and all unused Revolving Commitments of all
Lenders at such time; provided, that for all purposes after the Loans become due
and payable pursuant to Article VII or the Revolving Commitments expire or
terminate, the outstanding Competitive Loans of the Lenders shall be included in
their respective Revolving Exposures in determining the Required Lenders.  For
purposes of this definition, Revolving Exposure of any Swingline Lender shall be
deemed to exclude any amount of its US Dollar Tranche Swingline Exposure in
excess of its Applicable Percentage of all outstanding Swingline Loans, but
adjusted to give effect to any reallocation under Section 2.21 of the US Dollar
Tranche Swingline Exposures of Defaulting Lenders in effect at such time, and
the unused US Dollar Tranche Commitment of any such Lender shall be determined
without regard to any such excess amount.
“Responsible Officer” means, with respect to any Person, any of the chief
executive officer, chief operating officer, chief financial officer, general
counsel or the treasurer or controller (or any equivalent of the foregoing
officers) of such Person.
“Reuters” means Thomson Reuters Corporation, a corporation incorporated under
and governed by the Business Corporations Act (Ontario), Canada, or a successor
thereto.
“Revolving Borrowing” means a US Dollar Tranche Revolving Borrowing or a
Multicurrency Tranche Revolving Borrowing.
“Revolving Commitment” means a US Dollar Tranche Revolving Commitment or a
Multicurrency Tranche Revolving Commitment.
“Revolving Exposure” means a US Dollar Tranche Revolving Exposure or a
Multicurrency Tranche Revolving Exposure or any combination thereof, as the
context requires.
“Revolving Lender” means a US Dollar Tranche Revolving Lender or a Multicurrency
Tranche Revolving Lender.
“Revolving Loan” means a US Dollar Tranche Revolving Loan or a Multicurrency
Tranche Revolving Loan.
“Revolving Maturity Date” means March 18, 2024, or any later date to which the
Revolving Maturity Date may be extended pursuant to Section 2.10(d); provided,
in each case, that if such date shall not be a Business Day, then the “Revolving
Maturity Date” shall be the immediately proceeding Business Day.
26

--------------------------------------------------------------------------------



“S&P” means S&P Global Ratings, a division of S&P Global Inc., and any successor
to its rating agency business.
“Sale and Leaseback Transaction” means any arrangement whereby the Company or a
Subsidiary, directly or indirectly, shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.
“Sanctioned Country” means, at any time, a country, region or territory that is
at such time itself the subject or target of any Sanctions (at the date of this
Agreement, Crimea, Cuba, Iran, North Korea and Syria).
“Sanctioned Person” means, at any time, (a) any Person that is the subject of
Sanctions, (b) any Person operating, organized or resident in a Sanctioned
Country with which or whom dealings are prohibited for any party hereto or
(c) any Person 50% or more owned by any such Person or Persons with which or
whom dealings are prohibited for any party hereto.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
“Screen Rate” means (a) in respect of the LIBO Rate for any Interest Period, or
in respect of any determination of the Alternate Base Rate pursuant to clause
(c) of the definition thereof, a rate per annum equal to the London interbank
offered rate as administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for deposits in the
applicable currency (for delivery on the first day of such Interest Period) with
a term equivalent to the relevant period as displayed on the Reuters screen page
that displays such rate (currently Reuters Screen Page LIBOR01 or LIBOR02) (or,
in the event such rate does not appear on a page of the Reuters screen, on the
appropriate page of such other information service that publishes such rate as
shall be selected by the Administrative Agent from time to time in its
reasonable discretion), (b) in respect of the CDO Rate for any Interest Period,
the average rate for bankers acceptances denominated in Canadian Dollars with a
term equal to the relevant Interest Period as displayed on the “Reuters Screen
CDOR Page” as defined in the International Swap Dealer Association, Inc.
definitions, as modified and amended from time to time (or, in the event such
rate does not appear on such page or screen, on the appropriate page of such
other information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion) and (c) in
respect of the EURIBO Rate for any Interest Period, the rate per annum
determined by the European Money Market Institute (or any other Person that
takes over the administration of such rate) as the rate at which interbank
deposits in Euro are being offered by one prime bank to another within the EMU
zone for such Interest Period, as set forth on the Reuters screen page that
displays such rate (currently EURIBOR01) (or, in the event such rate does not
appear on a page of the Reuters screen, on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion); provided
that (i) if, as to any currency, no Screen Rate
27

--------------------------------------------------------------------------------



shall be available for a particular period at such time but Screen Rates shall
be available for periods both longer and shorter than such period at such time,
then the Screen Rate for such period shall be the Interpolated Screen Rate as of
such time and (ii) notwithstanding the foregoing, if the Screen Rate, determined
as provided above, would otherwise be less than zero, then the Screen Rate shall
be deemed to be zero for all purposes.
“SEC” means the Securities and Exchange Commission.
“Securities Act” means the United States Securities Exchange Act of 1933, as
amended.
“Specified Time” means (a) with respect to the LIBO Rate, 11:00 a.m., London
time, (b) with respect to the CDO Rate, 10:15 a.m., Toronto time and (c) with
respect to the EURIBO Rate, 11:00 a.m., Brussels time.
“SIPC” means the Securities Investor Protection Corporation.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D).  Such reserve percentages shall include those
imposed pursuant to Regulation D.  LIBOR Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under Regulation D or any comparable
regulation.  The Statutory Reserve Rate shall be adjusted automatically on and
as of the effective date of any change in any reserve percentage.
“Sterling” or “£” means the lawful currency of the United Kingdom.
“Subsequent Borrowings” has the meaning set forth in Section 2.10(b).
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Company.
“Swingline Borrowing” means a Borrowing of Swingline Loans.
28

--------------------------------------------------------------------------------



“Swingline Commitment” means, with respect to each Swingline Lender, the
commitment of such Swingline Lender to make Swingline Loans pursuant to Section
2.05, expressed as an amount representing the maximum aggregate principal amount
of such Swingline Lender’s outstanding Swingline Loans hereunder.  The initial
amount of each Swingline Lender’s Swingline Commitment is set forth on
Schedule 2.01 or in the joinder agreement referred to in Section 2.05(d)
pursuant to which it became a Swingline Lender hereunder.  The Swingline
Commitment of any Swingline Lender may be increased or reduced by written
agreement between such Swingline Lender and the Company, provided that a copy of
such written agreement shall have been delivered to the Administrative Agent
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any US
Dollar Tranche Revolving Lender at any time shall be the sum of (a) its
Applicable Percentage of the aggregate principal amount of all Swingline Loans
outstanding at such time (excluding, in the case of any Lender that is a
Swingline Lender, Swingline Loans made by it and outstanding at such time to the
extent that the other Lenders shall not have funded their participations in such
Swingline Loans), adjusted to give effect to any reallocation under Section 2.21
of the Swingline Exposure of Defaulting Lenders in effect at such time, and
(b) in the case of any Lender that is a Swingline Lender, the aggregate
principal amount of all Swingline Loans made by such Lender and outstanding at
such time to the extent that the other Lenders shall not have funded their
participations in such Swingline Loans.
“Swingline Lenders” means (a) each of JPMorgan, Bank of America, N.A., BNP
Paribas, TD Bank, N.A., U.S. Bank National Association and Wells Fargo Bank,
N.A. or the respective Affiliates thereof and (b) any other US Dollar Tranche
Revolving Lender that is designated by the Company and agrees to act in such
capacity pursuant to Section 2.05(d), in each case in its capacity as lender of
Swingline Loans hereunder.
“Swingline Loan” means a Loan made by a Swingline Lender pursuant to
Section 2.05.
“Syndication Agents” means Bank of America, N.A., BNP Paribas, TD Bank, N.A.,
U.S. Bank National Association and Wells Fargo Bank, N.A., in their capacities
as syndication agents with respect to the credit facilities established
hereunder.
“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) determined by the Administrative
Agent to be a suitable replacement).
“TARGET Day” means any day on which both (a) banks in London are open for
general business and (b) the TARGET is open for the settlement of payments in
Euro.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
assessments, or similar deductions, withholdings, fees or other charges imposed
by any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.
29

--------------------------------------------------------------------------------



“Test Period” means, on any date of determination, the period of four
consecutive fiscal quarters of the Company most recently ended on or prior to
such date for which financial statements have been delivered, or are required to
have been delivered, pursuant to Section 5.01(a) or 5.01(b) (or, prior to the
first such delivery, the period of four consecutive fiscal quarters of the
Company ended on December 31, 2018).
“Total Indebtedness” means, at any date, the sum of the aggregate principal
amount of Indebtedness of the Company and the Subsidiaries outstanding as of
such date that would be reflected on a balance sheet prepared as of such date on
a consolidated basis in accordance with GAAP.
“Tranche” means a Class of Commitments and extensions of credit thereunder.  For
purposes hereof, each of the following shall comprise a separate Tranche:
(a) the US Dollar Tranche Revolving Commitments, the US Dollar Tranche Revolving
Loans, the Swingline Loans and the Letters of Credit (the “US Dollar Tranche”),
(b) the Multicurrency Tranche Revolving Commitments and the Multicurrency
Tranche Revolving Loans (the “Multicurrency Tranche”) and (c) any New Tranche
established in accordance with the provisions of Section 2.22.
“Transactions” means (a) the execution, delivery and performance by the
Borrowers of the Loan Documents to which they are a party, the borrowing of
Loans and the issuance of Letters of Credit hereunder and (b) the payment of the
fees and expenses related to each of the foregoing.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to, in the case of a Revolving Loan or Borrowing, the
Adjusted LIBO Rate, the LIBO Rate, the EURIBO Rate, the CDO Rate or the
Alternate Base Rate or, in the case of a Competitive Loan or Borrowing, the LIBO
Rate, the CDO Rate, the EURIBO Rate or a Fixed Rate.
“Unreimbursed Amount” has the meaning set forth in Section 2.06(e).
“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount in any
Alternative Currency, the equivalent in US Dollars of such amount, determined by
the Administrative Agent pursuant to Section 1.05 using the Exchange Rate with
respect to such Alternative Currency at the time in effect under the provisions
of such Section.
“US Dollar Tranche” has the meaning set forth in the definition of the term
“Tranche”.
“US Dollar Tranche Revolving Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make US Dollar Tranche Revolving Loans and
to acquire participations in Letters of Credit and Swingline Loans, expressed as
an amount representing the maximum aggregate permitted amount of such Lender’s
US Dollar Tranche Revolving Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.09, (b) increased from time
to time pursuant to Section 2.10 or (c) increased or reduced pursuant to
assignments by or to such Lender pursuant to Section 9.04.  The initial amount
of each Lender’s US Dollar Tranche Revolving Commitment is set forth on
Schedule 2.01
30

--------------------------------------------------------------------------------



or in the Assignment and Assumption or the Accession Agreement pursuant to which
such Lender shall have assumed or provided its US Dollar Tranche Revolving
Commitment, as applicable.  The initial aggregate amount of the US Dollar
Tranche Revolving Commitments on the Effective Date is US$1,100,000,000.
“US Dollar Tranche Revolving Exposure” means, with respect to any Lender at any
time, the sum at such time, without duplication, of (a) the aggregate principal
amount of such Lender’s outstanding US Dollar Tranche Revolving Loans, (b) the
aggregate amount of such Lender’s LC Exposure and (c) the aggregate amount of
such Lender’s Swingline Exposure.
“US Dollar Tranche Revolving Lender” means a Lender with a US Dollar Tranche
Revolving Commitment or US Dollar Tranche Revolving Exposure.
“US Dollar Tranche Revolving Loan” means a Loan made pursuant to
Section 2.01(a).
“US Dollars” or “US$” means the lawful currency of the United States of America.
“US Person” means a “United States person” as defined in Section 7701(a)(30) of
the Code.
“US Tax Certificate” has the meaning set forth in Section 2.18(f)(ii)(D).
“wholly owned” means, as to any Subsidiary, that all the Equity Interests of
such Subsidiary (other than directors’ qualifying shares and other nominal
amounts of Equity Interests that are required to be held by other Persons under
applicable law) are owned, directly or indirectly, by the Company.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means any Borrower and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
“Yen” or “¥” means the lawful currency of Japan.
SECTION 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “US Dollar
Tranche Revolving Loan”) or by Type (e.g., a “LIBOR Loan”) or by Class and Type
(e.g., a “LIBOR US Dollar Tranche Revolving Loan”).  Borrowings also may be
classified and referred to by Class (e.g., a “US Dollar Tranche Revolving
Borrowing”) or by Type (e.g., a “LIBOR Borrowing”) or by Class and Type (e.g., a
“LIBOR US Dollar Tranche Revolving Borrowing”).  Revolving Loans may be referred
to by reference to both Classes of Revolving Loans together (a “Revolving Loan”)
31

--------------------------------------------------------------------------------



or by both Classes of Revolving Loans together and by Type (e.g., a “LIBOR
Revolving Loan”).  Revolving Borrowings may also be referred to by reference to
both Classes of Revolving Borrowings together (a “Revolving Borrowing”) or by
both Classes of Revolving Borrowings together and by Type (e.g., a “LIBOR
Revolving Borrowing”).
SECTION 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  The words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all real and personal, tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.  The word “law” shall be construed as referring to all
statutes, rules, regulations, codes and other laws (including official rulings
and interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental Authorities.  Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document herein
(including this Agreement and the other Loan Documents) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns (subject to any restrictions on assignment set forth herein) and, in the
case of any Governmental Authority, any other Governmental Authority that shall
have succeeded to any or all functions thereof, (c) any definition of or
reference to any statute, rule or regulation shall be construed as referring
thereto as from time to time amended, supplemented or otherwise modified
(including by succession of comparable successor laws), (d) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (e) all references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Agreement and (f) references herein to “the date of this
Agreement” or “the date hereof” or similar references shall be construed as
references to March 18, 2019.
SECTION 1.04.  Accounting Terms; GAAP; Pro Forma Computations.  (a)  Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that (i) if the Company notifies the Administrative Agent that
the Company requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision, or if the Administrative
Agent notifies the Company that the Required Lenders request an amendment to any
provision hereof for such purpose, regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision shall have been amended in
accordance herewith and, following the delivery of any such notice, the Company,
the Administrative Agent and the Lenders will negotiate in good faith to amend
this Agreement to eliminate the effect of any such change, and
(ii) notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred
32

--------------------------------------------------------------------------------



to herein shall be made, without giving effect to (A) any election under
Accounting Standards Codification 825‑10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness of the Company or any of its Subsidiaries at “fair
value”, as defined therein, (B) any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof, and (C) any change
to GAAP occurring after December 31, 2015, if such change would require treating
any lease (or similar arrangement conveying the right to use) as a capital lease
where such lease (or similar arrangement) would not have been required to be so
treated under GAAP as in effect prior to December 31, 2015. For purposes hereof,
the value of any preferred stock or other preferred equity interests in any
Subsidiary shall be, as of any date of determination, the greater of (i) the
maximum aggregate amount that would be payable upon maturity, redemption or
repurchase thereof and (ii) the maximum liquidation preference of such preferred
stock or other preferred equity interests.
(a)  All pro forma computations required to be made hereunder giving effect to
any Material Acquisition or Material Disposition shall reflect on a pro forma
basis such event as if it occurred on the first day of the relevant period and,
to the extent applicable, the historical earnings and cash flows associated with
the assets acquired or disposed of for such relevant period and any related
incurrence or reduction of Indebtedness for such relevant period, all in
accordance with Article 11 of Regulation S-X under the Securities Act.  If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Hedging Agreement applicable to such
Indebtedness if such Hedging Agreement has a remaining term in excess of 12
months).
SECTION 1.05.  Currency Translation.  (a)  The Administrative Agent shall
determine the US Dollar Equivalent of any Borrowing denominated in a currency
other than US Dollars as of the date of the commencement of the initial Interest
Period therefor and as of the date of the commencement of each subsequent
Interest Period therefor (and, if an Event of Default exists, may determine the
US Dollar Equivalent of any Borrowing denominated in a currency other than US
Dollars as of such other date or dates as the Administrative Agent may determine
in its sole discretion), in each case using the Exchange Rate then in effect for
such currency in relation to US Dollars, and each such amount shall be the US
Dollar Equivalent of such Borrowing until the next required calculation thereof
pursuant to this sentence.
(a)  For purposes of any determination under Article VI (other than Section
6.07) or Article VII and the definitions employed therein, all amounts incurred,
outstanding or proposed to be incurred or outstanding in currencies other than
US Dollars shall be translated into US Dollars at currency exchange rates in
effect on the date of such determination (as reasonably determined by the
Company).  For purposes of Section 6.07, amounts in currencies other than US
Dollars shall be translated into US Dollars at the currency exchange rates used
in preparing the Company’s most recent annual and quarterly financial
statements.
33

--------------------------------------------------------------------------------



SECTION 1.06.  Interest Rates; LIBOR Notification.  The interest rate on LIBOR
Loans is determined by reference to the LIBO Rate, which is derived from the
London interbank offered rate.  The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market.  In July 2017, the UK Financial
Conduct Authority announced that, after the end of 2021, it would no longer
persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate.  As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on LIBOR
Loans.  In light of this eventuality, public and private sector industry
initiatives are currently underway to identify new or alternative reference
rates to be used in place of the London interbank offered rate.  In the event
that the London interbank offered rate is no longer available or in certain
other circumstances as set forth in Section 2.15(b), Section 2.15(b) provides a
mechanism for determining an alternative rate of interest.  The Administrative
Agent will notify the Company, pursuant to Section 2.15, in advance of any
change to the reference rate upon which the interest rate on LIBOR Loans is
based.  However, the Administrative Agent does not warrant or accept any
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of Screen Rate or with respect to
any alternative or successor rate thereto, or replacement rate thereof,
including without limitation, whether the composition or characteristics of any
such alternative, successor or replacement reference rate, as it may or may not
be adjusted pursuant to Section 2.15(b), will be similar to, or produce the same
value or economic equivalence of, the LIBO Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability.
ARTICLE II


The Credits
SECTION 2.01.  Revolving Commitments.  Subject to the terms and conditions set
forth herein, each Lender agrees (a) to make US Dollar Tranche Revolving Loans
to the Borrowers, denominated in US Dollars, from time to time during the
Availability Period in amounts that will not at any time result in (i) such
Lender’s US Dollar Tranche Revolving Exposure exceeding its US Dollar Tranche
Revolving Commitment, (ii) the Aggregate US Dollar Tranche Revolving Exposure
exceeding the Aggregate US Dollar Tranche Revolving Commitments or (iii) the
Aggregate Revolving Exposure plus the aggregate Competitive Loan Exposures
exceeding the Aggregate Revolving Commitments and (b) to make Multicurrency
Tranche Revolving Loans to the Borrowers, denominated in US Dollars or
Alternative Currencies, from time to time during the Availability Period in
amounts that will not at any time result in (i) such Lender’s Multicurrency
Tranche Revolving Exposure exceeding its Multicurrency Tranche Revolving
Commitment, (ii) the Aggregate Multicurrency Tranche Revolving Exposure
exceeding the Aggregate Multicurrency Tranche Revolving Commitments or (iii) the
Aggregate Revolving Exposure plus the aggregate Competitive Loan Exposures
exceeding the Aggregate Revolving Commitments.  Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
prepay and reborrow Revolving Loans.
34

--------------------------------------------------------------------------------



SECTION 2.02.  Loans and Borrowings.  (a)  Each Loan (other than a Competitive
Loan or Swingline Loan) shall be made as part of a Borrowing consisting of Loans
of the same Class, Type and currency made by the Lenders to the same Borrower
ratably in accordance with their respective Revolving Commitments of the
applicable Class.  Each Competitive Loan shall be made in accordance with the
procedures set forth in Section 2.04.  Each Swingline Loan shall be made in
accordance with the procedures set forth in Section 2.05.  The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Revolving Commitments and
Competitive Bids of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.
(a)  Subject to Section 2.15, (i) each Revolving Borrowing denominated in US
Dollars shall be comprised entirely of ABR Loans or LIBOR Loans, as the
Borrowers may request in accordance herewith, (ii) each Revolving Borrowing
denominated in an Alternative Currency (except for Revolving Borrowings
denominated in Canadian Dollars or Euros) shall be comprised entirely of LIBOR
Loans, (iii) each Revolving Borrowing denominated in Canadian Dollars shall be
comprised entirely of CDOR Loans, (iv) each Revolving Borrowing denominated in
Euros shall be comprised entirely of EURIBOR Loans, (v) each Competitive
Borrowing shall be comprised entirely of LIBOR Loans, CDOR Loans, EURIBOR Loans
or Fixed Rate Loans, as the Borrowers may request in accordance herewith, and
(v) each Swingline Loan shall be an ABR Loan.  Each Lender at its option may
make any Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the applicable Borrower to repay such Loan in
accordance with the terms of this Agreement.
(b)  At the commencement of each Interest Period for any LIBOR, CDOR or EURIBOR
Revolving Borrowing, and at the time that each ABR Revolving Borrowing is made,
such Borrowing shall be in an aggregate amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum; provided that
(a) a LIBOR, CDOR or EURIBOR Revolving Borrowing that results from a
continuation of an outstanding Revolving Borrowing may be in an aggregate amount
that is equal to such outstanding Revolving Borrowing, and (b) an ABR Revolving
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the US Dollar Tranche Revolving Commitments or Multicurrency Tranche
Revolving Commitments, as applicable, or, with respect to US Dollar Tranche
Revolving Borrowings only, that is required to finance the reimbursement of an
LC Disbursement as contemplated by Section 2.06(e).  Each Swingline Borrowing
shall be in an amount that is an integral multiple of US$1,000,000 and not less
than US$5,000,000.  Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of 15 LIBOR, CDOR or EURIBOR Revolving Borrowings outstanding.
(c)  Notwithstanding any other provision of this Agreement, the Borrowers shall
not be entitled to request, or to convert any Borrowing to or to continue any
Revolving Borrowing as, a LIBOR, CDOR or EURIBOR Borrowing if the Interest
Period requested with respect thereto would end after the Revolving Maturity
Date.
SECTION 2.03.  Requests for Revolving Borrowings.  To request a Revolving
Borrowing, the applicable Borrower (or the Company on its behalf) shall submit
to the
35

--------------------------------------------------------------------------------



Administrative Agent, by fax or email (in .pdf or .tif format), a completed
Borrowing Request signed by a Responsible Officer of such Borrower (or, as
applicable, of the Company) (a) in the case of a LIBOR, CDOR or EURIBOR
Borrowing, not later than 11:00 a.m., New York City time, three Business Days
before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing, not later than 11:00 a.m., New York City time, on the date of the
proposed Borrowing.  Each such Borrowing Request shall be irrevocable and shall
specify the following information in compliance with Section 2.02:
(i)  the identity of the applicable Borrower;
(ii)  the currency (which shall be US Dollars or an Alternative Currency) and
the aggregate amount of the requested Borrowing;
(iii)  the date of such Borrowing, which shall be a Business Day;
(iv)  whether such Borrowing is to be a US Dollar Tranche Revolving Borrowing or
Multicurrency Tranche Revolving Borrowing;
(v)  in the case of a requested Borrowing denominated in US Dollars, whether
such Borrowing is to be an ABR Borrowing or LIBOR Borrowing;
(vi)  in the case of a LIBOR, CDOR or EURIBOR Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and
(vii)  the location and number of the applicable Borrower’s account to which
funds are to be disbursed, or, in the case of any ABR Revolving Borrowing
requested to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e), the identity of the Issuing Bank that made such LC
Disbursement.
If no currency is specified with respect to any requested LIBOR Borrowing, then
the applicable Borrower (or, as applicable, the Company) shall be deemed to have
selected US Dollars.  If no election as to the Type of Borrowing is specified,
then the requested Borrowing shall be (A) in the case of a Borrowing denominated
in US Dollars, an ABR Borrowing, (B) in the case of a Borrowing denominated in
Canadian Dollars, a CDOR Borrowing, (C) in the case of a Borrowing denominated
in Euros, a EURIBOR Borrowing and (D) in the case of a Borrowing denominated in
any other currency, a LIBOR Borrowing.  If no Interest Period is specified with
respect to any requested LIBOR, CDOR or EURIBOR Borrowing, then the applicable
Borrower (or, as applicable, the Company) shall be deemed to have selected an
Interest Period of one month’s duration.  Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each applicable Lender of the details thereof and of the amount of
such Lender’s Loan to be made as part of the requested Borrowing.
SECTION 2.04.  Competitive Bid Procedure.  (a)  Subject to the terms and
conditions set forth herein, from time to time during the Availability Period
any Borrower (or the Company on its behalf) may request Competitive Bids and may
(but shall not have any obligation to) accept Competitive Bids and borrow
Competitive Loans denominated in US Dollars or Alternative Currencies in an
aggregate principal amount that will not result in (i) the Aggregate
36

--------------------------------------------------------------------------------



Revolving Exposure plus the aggregate Competitive Loan Exposures exceeding the
Aggregate Revolving Commitments or (ii) in the event the Revolving Maturity Date
shall have been extended as provided in Section 2.10(d), the sum of the LC
Exposure attributable to Letters of Credit expiring after any Existing Revolving
Maturity Date, the Competitive Loan Exposure attributable to Competitive Loans
maturing after such Existing Revolving Maturity Date and the Swingline Exposure
attributable to Swingline Loans maturing after such Existing Revolving Maturity
Date exceeding the total Revolving Commitments that shall have been extended to
a date after the latest expiration date of such Letters of Credit and the latest
maturity date of such Competitive Loans and such Swingline Loans.
(a)  In order to request Competitive Bids, the applicable Borrower (or the
Company on its behalf) shall submit to the Administrative Agent, by fax or email
(in .pdf or .tif format), a duly completed Competitive Bid Request in the form
of Exhibit D-1 executed by a Responsible Officer of such Borrower (or, as
applicable, the Company), to be received by the Administrative Agent (i) in the
case of a LIBOR, CDOR or EURIBOR Competitive Loan, not later than 10:00 a.m.,
New York City time, (A) four Business Days before a proposed Competitive
Borrowing in the case of a Competitive Borrowing denominated in US Dollars and
(B) five Business Days before a proposed Competitive Borrowing in the case of a
Competitive Borrowing denominated in an Alternative Currency; and (ii) in the
case of a Fixed Rate Borrowing, not later than 10:00 a.m., New York City time,
(A) one Business Day before a proposed Competitive Borrowing in the case of a
Competitive Borrowing denominated in US Dollars and (B) three Business Days
before a proposed Competitive Borrowing in the case of a Competitive Borrowing
denominated in an Alternative Currency.  No ABR Loan shall be requested in, or
made pursuant to, a Competitive Bid Request.  A Competitive Bid Request that
does not conform substantially to the format of Exhibit D-1 may be rejected in
the Administrative Agent’s sole discretion, and the Administrative Agent shall
promptly notify the Company of such rejection by fax or email.  Each Competitive
Bid Request shall refer to this Agreement and shall specify (i) the identity of
the applicable Borrower, (ii) whether the Borrowing then being requested is to
be a LIBOR Borrowing, CDOR Borrowing, EURIBOR Borrowing or Fixed Rate Borrowing,
(iii) the date of such Borrowing (which shall be a Business Day), (iv) the
currency of the requested Borrowing (which shall be US Dollars or an Alternative
Currency), (v) the aggregate principal amount of the requested Borrowing (which
shall be an integral multiple of US$1,000,000 or 1,000,000 units of the
applicable Alternative Currency with a US Dollar Equivalent on the date of the
applicable Competitive Bid Request of at least US$25,000,000), (vi) the Interest
Period with respect thereto (which shall be a period contemplated by the
definition of the term “Interest Period” and may not end after the Revolving
Maturity Date), (vii) in the case of a Fixed Rate Borrowing with an Interest
Period of more than 90 days’ duration, the Interest Payment Dates applicable
thereto and (viii) the location and number of the applicable Borrower’s account
to which funds are to be disbursed.  Promptly after its receipt of a Competitive
Bid Request that is not rejected as aforesaid, the Administrative Agent shall
deliver to the Revolving Lenders a Notice of Competitive Bid Request inviting
the Revolving Lenders to bid, on the terms and conditions of this Agreement, to
make Competitive Loans.
(b)  Each Revolving Lender may, in its sole discretion, make one or more
Competitive Bids to the applicable Borrower responsive to the applicable
Competitive Bid Request.  Each Competitive Bid by a Revolving Lender must be in
the form of Exhibit D-3 and must be received by the Administrative Agent by fax
(i) in the case of a LIBOR, CDOR or
37

--------------------------------------------------------------------------------



EURIBOR Competitive Loan, not later than 9:30 a.m., New York City time,
(A) three Business Days before a proposed Competitive Borrowing in the case of a
Competitive Borrowing denominated in US Dollars and (B) four Business Days
before a proposed Competitive Borrowing in the case of a Competitive Borrowing
denominated in an Alternative Currency and (ii) in the case of a Fixed Rate
Borrowing, not later than 9:30 a.m., New York City time, (A) on the day of a
proposed Competitive Borrowing in the case of a Competitive Borrowing
denominated in US Dollars and (B) two Business Days before a proposed
Competitive Borrowing in the case of a Competitive Borrowing denominated in an
Alternative Currency. A Revolving Lender may submit multiple bids to the
Administrative Agent.  Competitive Bids that do not conform substantially to the
format of Exhibit D-3 may be rejected by the Administrative Agent, and the
Administrative Agent shall notify the Revolving Lender making such nonconforming
bid of such rejection as soon as practicable.  Each Competitive Bid shall refer
to this Agreement and shall specify (I) the principal amount (which shall be an
integral multiple of US$1,000,000 or 1,000,000 units of the applicable
Alternative Currency the US Dollar Equivalent of which is equal to or greater
than $1,000,000 and which may equal the entire principal amount of the
Competitive Borrowing requested) of the Competitive Loan or Loans that the
Revolving Lender is willing to make, (II) the Competitive Bid Rate or Rates at
which the Revolving Lender is prepared to make such Competitive Loan or Loans
and (III) the Interest Period applicable to each such Loan and the last day
thereof.  A Competitive Bid submitted by a Revolving Lender shall be
irrevocable.
(c)  The Administrative Agent shall as promptly as practicable notify the
Company in writing of the Competitive Bid Rate and the principal amount
specified in each Competitive Bid and the identity of the Revolving Lender that
made such Competitive Bid.
(d)  The applicable Borrower may in its discretion, subject only to the
provisions of this paragraph, accept or reject any Competitive Bid.  The
applicable Borrower (or the Company on its behalf) shall submit to the
Administrative Agent, by fax or email (in .pdf or .tif format), a duly completed
Competitive Bid Accept/Reject Letter executed by a Responsible Officer of such
Borrower (or, as applicable, the Company), whether and to what extent it has
decided to accept or reject any of or all the Competitive Bids notified to it
not more than one hour after it shall have been so notified; provided, however,
that (i) the failure of the applicable Borrower (or, as applicable, the Company)
to give such notice shall be deemed to be a rejection of any such Competitive
Bid, (ii) the applicable Borrower shall not accept a Competitive Bid made at a
particular Competitive Bid Rate if it has decided to reject a Competitive Bid
made at a lower Competitive Bid Rate, (iii) the aggregate amount of the
Competitive Bids accepted by the applicable Borrower shall not exceed the
principal amount specified in the applicable Competitive Bid Request, (iv) to
the extent necessary to comply with clause (iii) above, the applicable Borrower
may accept Competitive Bids at the same Competitive Bid Rate in part, which
acceptance, in the case of multiple Competitive Bids at such Competitive Bid
Rate, shall be made pro rata in accordance with the amount of each such
Competitive Bid; provided further that in calculating the pro rata allocation of
acceptances of portions of multiple Competitive Bids at a particular Competitive
Bid Rate pursuant to this clause, the amounts shall be rounded to integral
multiples of the Borrowing Multiple in a manner determined by the applicable
Borrower (or the Company on its behalf).  A notice given by the applicable
Borrower (or the Company on its behalf) pursuant to this paragraph shall be
irrevocable.
38

--------------------------------------------------------------------------------



(e)  The Administrative Agent shall promptly notify each bidding Revolving
Lender whether or not its Competitive Bid has been accepted (and if so, in what
amount and at what Competitive Bid Rate), and each successful bidder will
thereupon become bound, subject to the other applicable conditions hereof, to
make the Competitive Loan in respect of which its Competitive Bid has been
accepted.
(f)  If the Person serving as the Administrative Agent shall elect to submit a
Competitive Bid in its capacity as a Revolving Lender, it shall submit such
Competitive Bid directly to the applicable Borrower (or the Company on its
behalf) one quarter of an hour earlier than the latest time at which the other
Revolving Lenders are required to submit their Competitive Bids to the
Administrative Agent pursuant to paragraph (b) above.
SECTION 2.05.  Swingline Loans.  (a)  Subject to the terms and conditions set
forth herein, each Swingline Lender agrees to make Swingline Loans denominated
in US Dollars to the Borrowers from time to time during the Availability Period,
in an aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of the outstanding Swingline Loans exceeding
US$150,000,000, (ii) the aggregate principal amount of the outstanding Swingline
Loans of such Swingline Lender exceeding its Swingline Commitment, (iii) the US
Dollar Tranche Revolving Exposure of any Lender exceeding its US Dollar Tranche
Revolving Commitment, (iv) the Aggregate US Dollar Tranche Revolving Exposure
exceeding the Aggregate US Dollar Tranche Revolving Commitments, (v) the sum of
the Aggregate Revolving Exposure plus the total Competitive Loan Exposures
exceeding the Aggregate Revolving Commitments or (vi) in the event the Revolving
Maturity Date shall have been extended as provided in Section 2.10(d), (A) the
sum of the LC Exposure attributable to Letters of Credit expiring after any
Existing Revolving Maturity Date and the Swingline Exposure attributable to
Swingline Loans maturing after such Existing Revolving Maturity Date exceeding
the total US Dollar Tranche Revolving Commitments that shall have been extended
to a date after the latest expiration date of such Letters of Credit and the
latest maturity date of such Swingline Loans or (B) the sum of the LC Exposure
attributable to Letters of Credit expiring after any Existing Revolving Maturity
Date, the Competitive Loan Exposure attributable to Competitive Loans maturing
after such Existing Revolving Maturity Date and the Swingline Exposure
attributable to Swingline Loans maturing after such Existing Revolving Maturity
Date exceeding the total Revolving Commitments that shall have been extended to
a date after the latest expiration date of such Letters of Credit and the latest
maturity date of such Competitive Loans and such Swingline Loans; provided that
(1) no Swingline Lender shall be required to make a Swingline Loan to refinance
an outstanding Swingline Loan and (2) each Swingline Loan shall be made as part
of a Borrowing consisting of Swingline Loans made by the Swingline Lenders
ratably in accordance with their respective Swingline Commitments.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Swingline Loans.  The failure of any
Swingline Lender to make any Swingline Loan required to be made by it shall not
relieve any other Swingline Lender of its obligations hereunder; provided that
the Swingline Commitments of the Swingline Lenders are several and no Swingline
Lender shall be responsible for any other Swingline Lender’s failure to make
Swingline Loans as required.
(a)  To request a Swingline Borrowing, the applicable Borrower (or the Company
on its behalf) shall submit to the Administrative Agent, by fax or email (in
.pdf or .tif format) a completed Borrowing Request not later than 3:00 p.m., New
York City time, on the day of the
39

--------------------------------------------------------------------------------



proposed Swingline Loan.  Each such Borrowing Request shall be irrevocable and
shall specify the identity of the applicable Borrower, the requested date (which
shall be a Business Day) and the amount of the requested Swingline Borrowing and
the location and number of the account of the applicable Borrower to which funds
are to be disbursed or, in the case of any Swingline Borrowing requested to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e),
the identity of the Issuing Bank that has made such LC Disbursement.  Promptly
following the receipt of a Borrowing Request in accordance with this Section,
the Administrative Agent shall advise each Swingline Lender of the details
thereof and of the amount of such Swingline Lender’s Swingline Loan to be made
as part of the requested Swingline Borrowing.  Each Swingline Lender shall make
its ratable portion of the requested Swingline Borrowing available to the
applicable Borrower by means of a wire transfer to the account specified in such
Borrowing Request or to the applicable Issuing Bank, as the case may be, by
5:00 p.m., New York City time, on the requested date of such Swingline
Borrowing.
(b)  Any Swingline Lender may by written notice given to the Administrative
Agent not later than 12:00 noon, New York City time, on any Business Day require
the US Dollar Tranche Revolving Lenders to acquire participations on such
Business Day in all or a portion of its Swingline Loans outstanding.  Such
notice shall specify the aggregate amount of the Swingline Loans of such
Swingline Lender in which the US Dollar Tranche Revolving Lenders will be
required to participate.  Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each US Dollar Tranche
Revolving Lender, specifying in such notice such US Dollar Tranche Revolving
Lender’s Applicable Percentage of such Swingline Loan or Loans.  Each US Dollar
Tranche Revolving Lender hereby absolutely and unconditionally agrees to pay,
promptly upon receipt of notice as provided above (and in any event, if such
notice is received by 12:00 noon, New York City time, on a Business Day, no
later than 5:00 p.m., New York City time, on such Business Day and if received
after 12:00 noon, New York City time, on a Business Day, no later than 10:00
a.m., New York City time, on the immediately succeeding Business Day), to the
Administrative Agent, for the account of such Swingline Lender, such US Dollar
Tranche Revolving Lender’s Applicable Percentage of such Swingline Loan or
Loans.  Each US Dollar Tranche Revolving Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or any reduction or termination of the US Dollar Tranche Revolving Commitments,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.  Each US Dollar Tranche Revolving Lender
further acknowledges and agrees that, in making any Swingline Loan, each
Swingline Lender shall be entitled to rely, and shall not incur any liability
for relying, upon the representation and warranty of the applicable Borrower
deemed made pursuant to Section 4.02, unless, at least one Business Day prior to
the time such Swingline Loan was made, the Majority in Interest of the US Dollar
Tranche Revolving Lenders shall have notified such Swingline Lender (with a copy
to the Administrative Agent) in writing that, as a result of one or more events
or circumstances described in such notice, one or more of the conditions
precedent set forth in Section 4.02 would not be satisfied if such Swingline
Loan were then made (it being understood and agreed that, in the event any
Swingline Lender shall have received any such notice, no Swingline Lender shall
have any obligation to make any Swingline Loan until and unless it shall be
satisfied that the events and circumstances described in such notice shall have
been cured or otherwise shall have ceased to exist).  Each US Dollar Tranche
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of
40

--------------------------------------------------------------------------------



immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such US Dollar Tranche Revolving Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the US
Dollar Tranche Revolving Lenders pursuant to this paragraph), and the
Administrative Agent shall promptly remit to each applicable Swingline Lender
the amounts so received by it from the US Dollar Tranche Revolving Lenders.  The
Administrative Agent shall notify the Company of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender that made such Swingline Loan.  Any amounts received by
a Swingline Lender from the applicable Borrower (or other party on behalf of
such Borrower) in respect of a Swingline Loan after receipt by such Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; and any such amounts received by the
Administrative Agent shall be promptly remitted to the US Dollar Tranche
Revolving Lenders that shall have made their payments pursuant to this paragraph
and to the applicable Swingline Lender, as their interests may appear; provided
that any such payment so remitted shall be repaid to the applicable Swingline
Lender or to the Administrative Agent, as applicable, if and to the extent such
payment is required to be refunded to any Borrower for any reason.  The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve the applicable Borrower of any default in its payment thereof.
(c)  The Company may, at any time and from time to time, designate one or more
additional US Dollar Tranche Revolving Lenders to act as a Swingline Lender
under the terms of this Agreement with the consent of the Administrative Agent
(which consent shall not be unreasonably withheld or delayed) and such US Dollar
Tranche Revolving Lender.  Any US Dollar Tranche Revolving Lender designated as
a swingline lender pursuant to this paragraph shall, upon entering into a
joinder agreement with the Company in form reasonably satisfactory to the
Administrative Agent (and which, in any event, shall specify its Swingline
Commitment), be deemed to be a “Swingline Lender” (in addition to being a US
Dollar Tranche Revolving Lender) hereunder.
SECTION 2.06.  Letters of Credit.  (a)   General.  Subject to the terms and
conditions set forth herein, (i) any Borrower may request the issuance of
Letters of Credit denominated in US Dollars for its own account and (ii)  so
long as the Company is a joint and several co-applicant with respect thereto,
the Company may request the issuance of Letters of Credit denominated in US
Dollars for the account of any Subsidiaries that are not Borrowers, in each
case, in a form reasonably acceptable to the Administrative Agent and the
applicable Issuing Bank, at any time and from time to time during the
Availability Period.  Each Existing Letter of Credit shall be deemed, for all
purposes of this Agreement (including paragraphs (d) and (e) of this Section),
to be a Letter of Credit issued hereunder for the account of the Company.  In
the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the applicable Borrower (or the
Company on its behalf) to, or entered into by the applicable Borrower (or the
Company on its behalf) with, an Issuing Bank relating to any Letter of Credit,
the terms and conditions of this Agreement shall control.  The Company
unconditionally and irrevocably agrees that, in connection with any Letter of
Credit issued for the account of any Subsidiary as provided in clause (ii) of
the first sentence of this paragraph, it will be fully responsible for the
reimbursement of LC Disbursements, the payment of interest thereon and the
payment of fees due
41

--------------------------------------------------------------------------------



hereunder to the same extent as if it were the sole account party in respect of
such Letter of Credit (the Company hereby irrevocably waiving any defenses that
might otherwise be available to it as a guarantor of the obligations of any
Subsidiary that shall be an account party in respect of any such Letter of
Credit).
(a)  Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit, other than an automatic renewal
permitted pursuant to paragraph (c) of this Section), the applicable Borrower
(or the Company on its behalf) shall deliver, by fax or email (in .pdf or .tif
format), to the applicable Issuing Bank and the Administrative Agent, reasonably
in advance of the requested date of issuance, amendment, renewal or extension, a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the identity of the
applicable Borrower or Subsidiary, the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit.  If requested by the applicable Issuing Bank, the
applicable Borrower (or the Company on its behalf, if agreed by the applicable
Issuing Bank) also shall submit a letter of credit application on such Issuing
Bank’s standard form in connection with any request for a Letter of Credit.  A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit, the
applicable Borrower shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension (i) the LC Exposure
shall not exceed US$50,000,000, (ii) the amount of the LC Exposure attributable
to Letters of Credit issued by the applicable Issuing Bank will not exceed the
LC Commitment of such Issuing Bank, (iii) no Lender’s US Dollar Tranche
Revolving Exposure shall exceed its US Dollar Tranche Revolving Commitment, (iv)
the Aggregate US Dollar Tranche Revolving Exposure shall not exceed the
Aggregate US Dollar Tranche Revolving Commitments, (v) the sum of the Aggregate
Revolving Exposure and the total Competitive Loan Exposures shall not exceed the
Aggregate Revolving Commitments and (vi) in the event the Revolving Maturity
Date shall have been extended as provided in Section 2.10(d), (A) the sum of the
LC Exposure attributable to Letters of Credit expiring after any Existing
Revolving Maturity Date and the Swingline Exposure attributable to Swingline
Loans maturing after such Existing Revolving Maturity Date shall not exceed the
total US Dollar Tranche Revolving Commitments that shall have been extended to a
date after the latest expiration date of such Letters of Credit and the latest
maturity date of such Swingline Loans and (B) the sum of the LC Exposure
attributable to Letters of Credit expiring after any Existing Revolving Maturity
Date, the Competitive Loan Exposure attributable to Competitive Loans maturing
after such Existing Revolving Maturity Date and the Swingline Exposure
attributable to Swingline Loans maturing after such Existing Revolving Maturity
Date shall not exceed the total Revolving Commitments that shall have been
extended to a date after the latest expiration date of such Letters of Credit
and the latest maturity date of such Competitive Loans and such Swingline
Loans.  Notwithstanding anything herein to the contrary, (x) no Issuing Bank
shall have any obligation hereunder to issue, amend, renew or extend any Letter
of Credit, and any issuance, amendment, renewal or extension of any Letter of
Credit by an Issuing Bank shall be in its sole discretion and (y) without
limiting clause (x) above, (I) no Issuing Bank shall have an obligation
hereunder to issue, and shall not issue, any Letter of Credit the proceeds of
which would be made
42

--------------------------------------------------------------------------------



available to any Person (1) to fund any activity or business of or with any
Sanctioned Person or in any Sanctioned Country or (2) in any manner that would
result in a violation of any Sanctions by any party to this Agreement and
(II) no Issuing Bank shall be required to (but may) issue commercial or trade
Letters of Credit.
(b)  Expiration Date.  Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) except as set forth
below with respect to Collateralized Letters of Credit, the date that is five
Business Days prior to the Revolving Maturity Date (the “LC Expiration Date”);
provided that at the request of the applicable Borrower (or the Company on its
behalf), any Letter of Credit may contain customary “evergreen” provisions
pursuant to which such Letter of Credit will be renewed for successive one-year
periods (but, in no event, beyond the LC Expiration Date).  Notwithstanding
clause (ii) of the preceding sentence, (A) any Collateralized Letter of Credit
may, with the consent of the Issuing Bank that issued such Collateralized Letter
of Credit, expire on any date following the LC Expiration Date and (B) any
Letter of Credit that contains an “evergreen” provision may renew pursuant to
such evergreen provision to an expiration date following the LC Expiration Date
if such Letter of Credit becomes a Collateralized Letter of Credit at least 15
Business Days prior to the latest date upon which the applicable Issuing Bank
would be entitled to terminate such Letter of Credit prior to its automatic
renewal pursuant to such “evergreen” provision.
(c)  Participations.  By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the US Dollar Tranche Revolving
Lenders, the Issuing Bank that issued such Letter of Credit hereby grants to
each US Dollar Tranche Revolving Lender, and each US Dollar Tranche Revolving
Lender hereby acquires from such Issuing Bank, a participation in such Letter of
Credit equal to such US Dollar Tranche Revolving Lender’s Applicable Percentage
of the aggregate amount available to be drawn under such Letter of Credit.  In
consideration and in furtherance of the foregoing but subject to paragraph (m)
of this Section, each US Dollar Tranche Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
such Issuing Bank, such US Dollar Tranche Revolving Lender’s Applicable
Percentage of each LC Disbursement made by such Issuing Bank and not reimbursed
by the applicable Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the
applicable Borrower for any reason.  Subject to paragraph (m) of this Section,
each US Dollar Tranche Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit, the occurrence and continuance of a Default, any reduction or
termination of the US Dollar Tranche Revolving Commitments or any force majeure
or other event that under any rule of law or uniform practices to which any
Letter of Credit is subject (including Section 3.14 of the ISP) permits a
drawing to be made under such Letter of Credit after the expiration thereof or
of the US Dollar Tranche Revolving Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. 
Each US Dollar Tranche Revolving Lender further acknowledges and agrees that, in
issuing, amending, renewing or extending any Letter of Credit, the applicable
Issuing Bank shall be entitled to rely, and shall not incur any
43

--------------------------------------------------------------------------------



liability for relying, upon the representation and warranty of the applicable
Borrower deemed made pursuant to Section 4.02, unless, at least one Business Day
prior to the time such Letter of Credit is issued, amended, renewed or extended
(or, in the case of an automatic renewal permitted pursuant to paragraph (c) of
this Section, at least one Business Day prior to the latest date upon which the
applicable Issuing Bank would be entitled to terminate such Letter of Credit
prior to its automatic renewal), the Majority in Interest of the US Dollar
Tranche Revolving Lenders shall have notified the applicable Issuing Bank (with
a copy to the Administrative Agent) in writing that, as a result of one or more
events or circumstances described in such notice, one or more of the conditions
precedent set forth in Section 4.02 would not be satisfied if such Letter of
Credit were then issued, amended, renewed or extended (it being understood and
agreed that, in the event any Issuing Bank shall have received any such notice,
no Issuing Bank shall have any obligation to issue, amend, renew or extend any
Letter of Credit until and unless it shall be satisfied that the events and
circumstances described in such notice shall have been cured or otherwise shall
have ceased to exist).
(d)  Reimbursement.  If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 p.m., New York City time, on the Business Day
immediately following the day that the applicable Borrower (or the Company on
its behalf) receives notice of such LC Disbursement, if the applicable Borrower
shall have received notice of such LC Disbursement prior to 5:00 p.m., New York
City time, on such date, or, if such notice is not received by the applicable
Borrower (or the Company on its behalf) prior to such time on the day of
receipt, then not later than 12:00 p.m., New York City time, on the Business Day
immediately following the day that the applicable Borrower (or the Company on
its behalf) receives such notice; provided that, if the Revolving Maturity Date
shall not have occurred, the applicable Borrower may, subject to the conditions
to borrowing set forth herein, request in accordance with Section 2.03 or 2.05
that such payment be financed with an ABR Revolving Borrowing denominated in US
Dollars (if such LC Disbursement is not less than US$5,000,000) or Swingline
Borrowing (if such LC Disbursement is not less than US$1,000,000) in an
equivalent amount and, to the extent so financed, the applicable Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Borrowing or Swingline Borrowing.  If the applicable
Borrower fails to make such payment when due, the Administrative Agent shall
notify each US Dollar Tranche Revolving Lender of the applicable LC
Disbursement, the payment then due from such Borrower in respect thereof (the
“Unreimbursed Amount”) and such US Dollar Tranche Revolving Lender’s Applicable
Percentage thereof.  Promptly following receipt of such notice, each US Dollar
Tranche Revolving Lender shall pay to the Administrative Agent its Applicable
Percentage of the Unreimbursed Amount, in the same manner as provided in
Section 2.07 with respect to Loans made by such US Dollar Tranche Revolving
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the US Dollar Tranche Revolving Lenders pursuant to this
paragraph), and the Administrative Agent shall promptly pay to the applicable
Issuing Bank the amounts so received by it from the US Dollar Tranche Revolving
Lenders.  Promptly following receipt by the Administrative Agent of any payment
from the applicable Borrower pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the applicable Issuing Bank or, to the
extent that US Dollar Tranche Revolving Lenders have made payments pursuant to
this paragraph to reimburse the Issuing Bank, then to such US Dollar Tranche
Revolving Lenders and such Issuing Bank as their interests may appear.  Any
payment
44

--------------------------------------------------------------------------------



made by a US Dollar Tranche Revolving Lender pursuant to this paragraph to
reimburse such Issuing Bank for any LC Disbursement (other than the funding of
ABR US Dollar Tranche Revolving Loans or a Swingline Borrowing as contemplated
above) shall not constitute a Loan and shall not relieve the applicable Borrower
of its obligation to reimburse such LC Disbursement.
(e)  Obligations Absolute.  Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision thereof, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, (iv) any force majeure or other event
that under any rule of law or uniform practices to which any Letter of Credit is
subject (including Section 3.14 of the ISP) permits a drawing to be made under
such Letter of Credit after the stated expiration date thereof or of the US
Dollar Tranche Revolving Commitments or (v) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of set-off against, any Borrower’s obligations hereunder.  None
of the Administrative Agent, the Lenders or the Issuing Banks, or any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse any
Issuing Bank from liability to any Borrower to the extent of any direct damages
(as opposed to special, indirect consequential or punitive damages, claims in
respect of which are hereby waived by the Borrowers to the extent permitted by
applicable law) suffered by such Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, unless a court of competent jurisdiction shall have
determined in a final and non-appealable judgment that in making any such
determination the applicable Issuing Bank acted with gross negligence or willful
misconduct, such Issuing Bank shall be deemed to have exercised care in each
such determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, an Issuing Bank may, in its sole discretion, either accept and
make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
(f)  Disbursement Procedures.  Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a
45

--------------------------------------------------------------------------------



Letter of Credit issued by it.  An Issuing Bank’s only obligation to the
applicable Borrower in respect of any drawing made on any Letter of Credit
issued by it is to confirm that any documents required to be delivered under
such Letter of Credit appear to have been delivered and appear to substantially
comply on their face with the requirements of such Letter of Credit.  The
applicable Issuing Bank shall promptly notify the Administrative Agent and the
Company by telephone (confirmed by fax) of such demand for payment and whether
such Issuing Bank has made or will make an LC Disbursement thereunder; provided
that any failure to give or delay in giving such notice shall not relieve the
applicable Borrower of its obligation to reimburse such Issuing Bank and the US
Dollar Tranche Revolving Lenders of their obligations with respect to any such
LC Disbursement.
(g)  Interim Interest.  If an Issuing Bank shall make any LC Disbursement, then,
unless the applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the applicable Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR US Dollar Tranche
Revolving Loans; provided that, if the applicable Borrower fails to reimburse
such LC Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.14(f) shall apply.  Interest accrued pursuant to this paragraph shall
be paid to the Administrative Agent for the account of the applicable Issuing
Bank, except that interest accrued on and after the date of payment by any US
Dollar Tranche Revolving Lender pursuant to paragraph (e) of this Section to
reimburse such Issuing Bank shall be for the account of such US Dollar Tranche
Revolving Lender to the extent of such payment, and shall be payable on demand
or, if no demand has been made, on the date on which the applicable Borrower
reimburses the applicable LC Disbursement in full.
(h)  Replacement of an Issuing Bank.  Any Issuing Bank may resign at any time by
giving 180 days’ prior written notice to the Administrative Agent, the US Dollar
Tranche Revolving Lenders and the Company, and may be replaced at any time by
written agreement among the Company, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank that agrees to act in such capacity
in accordance with Section 2.06(j).  The Administrative Agent shall notify the
US Dollar Tranche Revolving Lenders of any such replacement of an Issuing Bank. 
At the time any such replacement shall become effective, the Company shall pay
all unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.13(b).  From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
resignation or replacement of an Issuing Bank hereunder, such Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit issued
by it prior to such resignation or replacement (including the right to receive
fees under Section 2.13(b)), but shall not be required to issue additional
Letters of Credit.
(i)  Additional Issuing Banks.  The Company may, at any time and from time to
time, designate one or more additional US Dollar Tranche Revolving Lenders to
act as an Issuing
46

--------------------------------------------------------------------------------



Bank under the terms of this Agreement with the consent of the Administrative
Agent (which consent shall not be unreasonably withheld or delayed) and such US
Dollar Tranche Revolving Lender.  Any US Dollar Tranche Revolving Lender
designated as an Issuing Bank pursuant to this paragraph shall, upon entering
into an Issuing Bank Agreement with the Company, be deemed to be an “Issuing
Bank” (in addition to being a US Dollar Tranche Revolving Lender) hereunder and
shall have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter.
(j)  Issuing Bank Reports.  Unless otherwise agreed by the Administrative Agent,
each Issuing Bank shall report in writing to the Administrative Agent (i) on any
Business Day on which any Borrower fails to reimburse an LC Disbursement
required to be reimbursed to such Issuing Bank on such day, the date of such
failure and the amount of such LC Disbursement and (ii) on any other Business
Day, such other information as the Administrative Agent shall reasonably request
as to the Letters of Credit issued by such Issuing Bank.
(k)  Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, US Dollar Tranche Revolving Lenders with LC Exposure
representing greater than 50% of the total LC Exposure) demanding the deposit of
cash collateral pursuant to this paragraph, the Company shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the US Dollar Tranche Revolving Lenders and the Issuing
Banks, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to cash
collateralize shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Company described in
clause (h) or (i) of Article VII.  The Company also shall deposit cash
collateral in accordance with this paragraph as and to the extent required by
Section 2.21.  Each such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrowers
under this Agreement.  The Administrative Agent shall have exclusive dominion
and control, including the exclusive right of withdrawal, over such account. 
Other than any interest earned on the investment of such deposits, which
investments shall be made at the option and sole discretion of the
Administrative Agent and at the Company’s risk and expense, such deposits shall
not bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall, notwithstanding
anything to the contrary in Section 2.19(b), be applied by the Administrative
Agent to reimburse each Issuing Bank for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrowers for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to (i) the consent of US Dollar Tranche Revolving Lenders with LC
Exposure representing greater than 50% of the total LC Exposure and (ii) in the
case of any such application at a time when any US Dollar Tranche Revolving
Lender is a Defaulting Lender (but only if, after giving effect thereto, the
remaining cash collateral shall be less than the aggregate LC Exposure of all
the Defaulting Lenders), the consent of each Issuing Bank), be applied to
satisfy other obligations of the Borrowers under this Agreement.  If the Company
is required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Company within three Business Days after all
Events of Default have been cured
47

--------------------------------------------------------------------------------



or waived.  If the Company is required to provide an amount of cash collateral
hereunder pursuant to Section 2.21, such amount plus any accrued interest or
realized profits with respect to such amounts (to the extent not applied as
aforesaid) shall be returned to the Company as promptly as practicable, to the
extent that, after giving effect to such return, no Issuing Bank shall have any
LC Exposure in respect of any outstanding Letter of Credit that is not fully
covered by the US Dollar Tranche Revolving Commitments of the Non-Defaulting
Lenders and/or the remaining cash collateral and no Event of Default shall have
occurred and be continuing.
(l)  Collateralized Letters of Credit.  Notwithstanding anything to the contrary
in this Section, the obligations of the US Dollar Tranche Revolving Lenders to
acquire participations in Letters of Credit and to reimburse any Issuing Bank
for Unreimbursed Amounts (other than Unreimbursed Amounts arising from LC
Disbursements made prior to the Revolving Maturity Date) shall terminate with
respect to any Collateralized Letter of Credit upon the Revolving Maturity Date
(it being understood that the US Dollar Tranche Revolving Lenders shall continue
to participate in, and shall be required to reimburse in accordance with this
Section, any LC Disbursement made prior to the Revolving Maturity Date).  Any
participation held by any US Dollar Tranche Revolving Lender in a Collateralized
Letter of Credit on the Revolving Maturity Date (other than in respect of any
Unreimbursed Amounts arising from LC Disbursements made prior to the Revolving
Maturity Date) shall be deemed to have been assigned to the Issuing Bank that
issued such Collateralized Letter of Credit on the Revolving Maturity Date.
(m)  Letter of Credit Amounts.  For all purposes of this Agreement, the amount
of a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases (other than any such increase
consisting of the reinstatement of an amount previously drawn thereunder and
reimbursed), whether or not such maximum stated amount is in effect at the time
of determination.
SECTION 2.07.  Funding of Borrowings.  (a)  Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in the applicable currency (a) in the case of an ABR
Borrowing, by 1:00 p.m., New York City time and (b) in all other cases, by 12:00
noon, New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders; provided
that Swingline Loans shall be made as provided in Section 2.05.  The
Administrative Agent will make such Loans available to the applicable Borrower
by promptly remitting the amounts so received, in like funds, to such account as
shall be designated in the applicable Borrowing Request; provided that ABR
Revolving Loans or Swingline Loans identified in the applicable Borrowing
Request to be made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Administrative Agent to the
applicable Issuing Bank.
(a)  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the
48

--------------------------------------------------------------------------------



applicable Borrowing available to the Administrative Agent, then the applicable
Lender and such Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to such Borrower
to but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, (A) if denominated in US Dollars, the greater of (x) the
NYFRB Rate and (y) a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation and (B) if denominated in
an Alternative Currency, the greater of (x) the rate reasonably determined by
the Administrative Agent to be the cost to it of funding such amount (including
with respect to any overdraft related costs incurred by the Administrative
Agent), which determination will be conclusive absent manifest error, and (y) a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation or (ii) in the case of such Borrower, the
interest rate applicable to such Loans. If such Borrower and such Lender shall
both pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing. Any payment by any
Borrower shall be without prejudice to any claim such Borrower may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.
SECTION 2.08.  Interest Elections for Revolving Borrowings.  (a)  Each Revolving
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request and, in the case of a LIBOR, CDOR or EURIBOR Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request or as otherwise
provided in Section 2.03.  Thereafter, the applicable Borrower may elect to
convert such Borrowing, if denominated in US Dollars, to a different Type or to
continue such Borrowing and, in the case of a LIBOR, CDOR or EURIBOR Borrowing,
may elect Interest Periods therefor, all as provided in this Section.  The
applicable Borrower (or the Company on its behalf) may elect different options
with respect to different portions of the affected Borrowing, in which case each
such portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.  This Section shall not apply to Competitive
Borrowings or Swingline Borrowings, which may not be converted or continued.
(a)  To make an election pursuant to this Section, the applicable Borrower (or
the Company on its behalf) shall submit to the Administrative Agent, by fax or
email (in .pdf or .tif format), a completed Interest Election Request signed by
a Responsible Officer of the applicable Borrower (or, as applicable, of the
Company) by the time that a Borrowing Request would be required under
Section 2.03 if such Borrower were requesting a Borrowing of the Type and in the
currency resulting from such election to be made on the effective date of such
election.  Each such interest Election Request shall be irrevocable. 
Notwithstanding any other provision of this Section, no Borrower shall be
permitted to (i) change the currency of any Borrowing, (ii) elect an Interest
Period for LIBOR, CDOR or EURIBOR Loans that does not comply with
Section 2.02(d) or (iii) convert any Borrowing to a Borrowing of a different
Class or to a Type not available with respect thereto.
(b)  Each Interest Election Request shall specify the following information in
compliance with Section 2.02 and paragraph (e) of this Section:
49

--------------------------------------------------------------------------------



(i)  the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)  the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(iii)  whether, in the case of a Borrowing denominated in US Dollars, the
resulting Borrowing is to be an ABR Borrowing or LIBOR Borrowing; and
(iv)  if the resulting Borrowing is a LIBOR, CDOR or EURIBOR Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.
If any such Interest Election Request requests a LIBOR, CDOR or EURIBOR
Borrowing but does not specify an Interest Period, then the applicable Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
(c)  Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of such Lender’s portion of each resulting Borrowing.
(d)  If the applicable Borrower (or the Company on its behalf) fails to deliver
a timely Interest Election Request with respect to a LIBOR, CDOR or EURIBOR
Revolving Borrowing prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period such Borrowing shall (i) in the case of a Borrowing denominated
in US Dollars, be converted to an ABR Borrowing and (ii) in the case of any
other LIBOR Borrowing or any CDOR or EURIBOR Borrowing, become due and payable
on the last day of such Interest Period.  Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Company (provided that no such notice shall be required in the case of any Event
of Default under clause (h) or (i) of Article VII with respect to the Company),
then, so long as an Event of Default is continuing (i) no outstanding Revolving
Borrowing denominated in US Dollars may be converted to or continued as a LIBOR
Borrowing and (ii) unless repaid, (A) each LIBOR Revolving Borrowing denominated
in US Dollars shall, at the end of the Interest Period applicable thereto, be
converted to an ABR Borrowing, (B) each LIBOR Revolving Borrowing denominated in
an Alternate Currency shall, at the end of the Interest Period applicable
thereto, be continued as a LIBOR Revolving Borrowing with an Interest Period of
one month and (C) each CDOR or EURIBOR Revolving Borrowing shall, at the end of
the Interest Period applicable thereto, be continued as a CDOR or EURIBOR
Revolving Borrowing with an Interest Period of one month.
SECTION 2.09.  Termination or Reduction of Revolving Commitments.  (a)  Unless
previously terminated, the Revolving Commitments shall terminate on the
Revolving Maturity Date.
50

--------------------------------------------------------------------------------



(a)  The Company may at any time terminate or, from time to time, reduce, the
Revolving Commitments of any Class; provided that (i) each reduction of the
Revolving Commitments of any Class shall be in an amount that is an integral
multiple of US$1,000,000 and not less than US$5,000,000, (ii) the Company shall
not terminate or reduce the US Dollar Tranche Revolving Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.12, the Aggregate US Dollar Tranche Revolving Exposure would exceed
the Aggregate US Dollar Tranche Revolving Commitments, (iii) the Company shall
not terminate or reduce the Multicurrency Tranche Revolving Commitments if,
after giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.12, the Aggregate Multicurrency Tranche Revolving Exposure would
exceed the Aggregate Multicurrency Tranche Revolving Commitments and (iv) the
Company shall not terminate or reduce any of the Revolving Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.12, the sum of the Aggregate Revolving Exposure and the total
Competitive Loan Exposures would exceed the Aggregate Revolving Commitments.
(b)  The Company shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments of any Class under paragraph (b)
of this Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of such a notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Company pursuant to this Section shall be irrevocable; provided that a notice of
termination of any of the Revolving Commitments delivered by the Company may
state that such notice is conditioned upon the effectiveness of other credit
facilities or the occurrence of any other event specified therein, in which case
such notice may be revoked by the Company (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not
satisfied.  Any termination or reduction of the Revolving Commitments of any
Class shall be permanent.  Each reduction of the Revolving Commitments of any
Class shall be made ratably among the applicable Lenders in accordance with
their respective Revolving Commitments of such Class.
SECTION 2.10.  Increase of Revolving Commitments; Extension of Revolving
Maturity Date.  (a)  The Company may on one or more occasions, by written notice
to the Administrative Agent, executed by the Company and one or more financial
institutions (any such financial institution referred to in this Section being
called an “Increasing Lender”), which may include any Lender, cause new
Revolving Commitments of either Class to be extended by the Increasing Lenders
or cause the existing Revolving Commitments of either Class of the Increasing
Lenders to be increased, as the case may be (any such extension or increase, a
“Commitment Increase”), in an amount for each Increasing Lender set forth in
such notice; provided that (i) at no time shall the aggregate amount of
Revolving Commitments, including Commitment Increases effected pursuant to this
paragraph, exceed US$2,000,000,000, (ii) each Increasing Lender, if not already
a Lender hereunder, shall be an Eligible Assignee and shall be subject to the
approval of the Administrative Agent (which approval shall not be unreasonably
withheld, delayed or conditioned), (iii) in the case of a Commitment Increase
with respect to the US Dollar Tranche Revolving Commitments, each Increasing
Lender shall be subject to the approval of each Issuing Bank and each Swingline
Lender (which approval shall not be unreasonably withheld, delayed or
conditioned) and (iv) each Increasing Lender, if not already a Lender hereunder,
shall become a party to this Agreement by completing and delivering to the
Administrative Agent a duly executed accession agreement in a form reasonably
satisfactory to the Administrative Agent and the
51

--------------------------------------------------------------------------------



Company (an “Accession Agreement”).  New Revolving Commitments and increases in
Revolving Commitments shall, subject to the terms and conditions of this
Section, become effective on the date specified in the applicable notices
delivered pursuant to this paragraph.  Upon the effectiveness of any Accession
Agreement to which any Increasing Lender is a party, such Increasing Lender
shall thereafter be deemed to be a party to this Agreement and shall be entitled
to all rights, benefits and privileges accorded a US Dollar Tranche Revolving
Lender or Multicurrency Tranche Revolving Lender, as applicable, hereunder, and
subject to all obligations of a US Dollar Tranche Revolving Lender or
Multicurrency Tranche Revolving Lender, as applicable, hereunder.
(a)  On the effective date of any Commitment Increase pursuant to this Section
(the “Increase Effective Date”), (i) the aggregate principal amount of the US
Dollar Tranche Revolving Loans or Multicurrency Tranche Revolving Loans, as
applicable, outstanding (the “Initial Loans”) immediately prior to giving effect
to the applicable Commitment Increase on the Increase Effective Date shall be
deemed to be repaid, (ii) after the effectiveness of the Commitment Increase,
the Borrowers shall be deemed to have requested new Borrowings (the “Subsequent
Borrowings”) in an aggregate principal amount equal to the aggregate principal
amount of the Initial Loans, and of the same Class and in the same currency as
the Initial Loans, and of the Types and for the Interest Periods specified in a
Borrowing Request delivered to the Administrative Agent in accordance with
Section 2.03, (iii) each US Dollar Tranche Revolving Lender or Multicurrency
Tranche Revolving Lender, as applicable, shall pay to the Administrative Agent
in same day funds (in the applicable currencies) an amount equal to the
difference, if positive, between (A) such Lender’s Applicable Percentage of the
US Dollar Tranche Revolving Commitments or Multicurrency Tranche Revolving
Commitments, as applicable (calculated after giving effect to the Commitment
Increase), of each Subsequent Borrowing and (B) such Lender’s Applicable
Percentage of the US Dollar Tranche Revolving Commitments or Multicurrency
Tranche Revolving Commitments, as applicable (calculated without giving effect
to the Commitment Increase), of each Borrowing comprised of the Initial Loans,
(iv) after the Administrative Agent receives the funds specified in clause (iii)
above, the Administrative Agent shall pay to each US Dollar Tranche Revolving
Lender or Multicurrency Tranche Revolving Lender, as applicable, the portion of
such funds (in the applicable currencies) that is equal to the difference, if
positive, between (A) such Lender’s Applicable Percentage of the US Dollar
Tranche Revolving Commitments or Multicurrency Tranche Revolving Commitments, as
applicable (calculated without giving effect to the Commitment Increase), of
each Borrowing comprised of the Initial Loans and (B) such Lender’s Applicable
Percentage of the US Dollar Tranche Revolving Commitments or Multicurrency
Tranche Revolving Commitments, as applicable (calculated after giving effect to
the Commitment Increase), of the amount of each Subsequent Borrowing, (v) each
Increasing Lender and each other US Dollar Tranche Revolving Lender or
Multicurrency Tranche Revolving Lender, as applicable, shall be deemed to hold
its Applicable Percentage of each Subsequent Borrowing (each calculated after
giving effect to the Commitment Increase) and (vi) the Borrowers shall pay each
US Dollar Tranche Revolving Lender or Multicurrency Tranche Revolving Lender, as
applicable, any and all accrued but unpaid interest on the Initial Loans.  The
deemed payments made pursuant to clause (i) above in respect of each LIBOR, CDOR
or EURIBOR Loan shall be subject to indemnification by the Company pursuant to
the provisions of Section 2.17 if the Increase Effective Date occurs other than
on the last day of the Interest Period relating thereto and breakage costs
result.
52

--------------------------------------------------------------------------------



(b)  Notwithstanding the foregoing, no increase in the Revolving Commitments (or
in any Revolving Commitment of any Lender) shall become effective under this
Section unless, on the applicable Increase Effective Date, the conditions set
forth in Sections 4.02(a) and 4.02(b) shall be satisfied (with all references in
such paragraphs to a Borrowing being deemed to be references to such increase
and without giving effect to the parenthetical in Section 4.02(a)) and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Company.
(c)  The Company may, by written notice to the Administrative Agent (which shall
promptly deliver a copy to each of the Revolving Lenders) not less than 30 days
and not more than 90 days prior to any anniversary of the Effective Date (an
“Effectiveness Anniversary”), request that the Revolving Lenders extend the
Revolving Maturity Date and the Revolving Commitments for an additional period
of one year.  The Company may deliver such a notice to the Administrative Agent
no more than twice during the Availability Period.  Each Revolving Lender shall,
by notice to the Company and the Administrative Agent given not later than the
20th day after the date of the Administrative Agent’s receipt of the Company’s
extension request, advise the Company whether or not it agrees to the requested
extension (each Revolving Lender agreeing to a requested extension being called
a “Consenting Lender” and each Lender declining to agree to a requested
extension being called a “Declining Lender”).  Any Revolving Lender that has not
so advised the Company and the Administrative Agent by such day shall be deemed
to have declined to agree to such extension and shall be a Declining Lender.  If
Revolving Lenders constituting the Required Lenders shall have agreed to an
extension request, then the Revolving Maturity Date shall, as to the Consenting
Lenders, be extended to the first anniversary of the Revolving Maturity Date
theretofore in effect.  The decision to agree or withhold agreement to any
Revolving Maturity Date extension shall be at the sole discretion of each
Revolving Lender.  The Revolving Commitments of any Declining Lender shall
terminate on the Revolving Maturity Date in effect as to such Revolving Lender
prior to giving effect to any such extension (such Revolving Maturity Date being
called the “Existing Revolving Maturity Date”).  The principal amount of any
outstanding Revolving Loans made by Declining Lenders, together with any accrued
interest thereon and any accrued fees and other amounts payable to or for the
accounts of such Declining Lenders hereunder, shall be due and payable on the
applicable Existing Revolving Maturity Date, and on such Existing Revolving
Maturity Date the Borrowers shall also make such other prepayments of Loans as
shall be required in order that, after giving effect to the termination of the
Revolving Commitments of, and all payments to, Declining Lenders pursuant to
this sentence, (i) the Aggregate US Dollar Tranche Revolving Exposure shall not
exceed the Aggregate US Dollar Tranche Commitments, (ii) the Aggregate
Multicurrency Tranche Revolving Exposure shall not exceed the Aggregate
Multicurrency Tranche Revolving Commitments and (iii) the sum of the Aggregate
Revolving Exposure and the total Competitive Loan Exposures shall not exceed the
Aggregate Revolving Commitments then in effect.  Notwithstanding the foregoing
provisions of this paragraph, the Company shall have the right, pursuant to and
in accordance with Section 2.20(b), at any time prior to any Existing Revolving
Maturity Date, to replace a Declining Lender with a Lender or other Eligible
Assignee that will agree to a request for the extension of the Revolving
Maturity Date, and any such replacement Lender shall for all purposes constitute
a Consenting Lender.  Notwithstanding the foregoing, (A) the “Availability
Period” and the “Revolving Maturity Date” (without taking into consideration any
extension pursuant to this Section 2.10(d)), as such terms are used in reference
to any Issuing Bank or any Letters of Credit issued by such Issuing Bank or any
Swingline Lender or any
53

--------------------------------------------------------------------------------



Swingline Loans made by such Swingline Lender, may not be extended without the
prior written consent of such Issuing Bank or such Swingline Lender, as
applicable (it being understood and agreed that, in the event any Issuing Bank
or any Swingline Lender shall not have consented to any such extension, (I) such
Issuing Bank or such Swingline Lender, as applicable, shall continue to have all
the rights and obligations of an Issuing Bank or a Swingline Lender, as
applicable, hereunder through the Existing Revolving Maturity Date (or the
Availability Period determined on the basis thereof, as applicable), and
thereafter shall have no obligation to issue, amend, extend or renew any Letter
of Credit or to make any Swingline Loan (but shall, in each case, continue to be
entitled to the benefits of Sections 2.05, 2.06, 2.16, 2.18, 9.03 and 9.08, as
applicable, as to Letters of Credit or Swingline Loans issued or made prior to
such time), and (II) the Company shall cause the LC Exposure attributable to
Letters of Credit issued by such Issuing Bank and the Swingline Exposure
attributable to Swingline Loans made by such Swingline Lender to be zero no
later than the day on which such LC Exposure or Swingline Exposure, as
applicable, would have been required to have been reduced to zero in accordance
with the terms hereof without giving effect to any effectiveness of the
extension of the applicable Existing Revolving Maturity Date pursuant to this
paragraph (and, in any event, no later than such Existing Revolving Maturity
Date)) and (B) no extension of the Revolving Maturity Date pursuant to this
paragraph shall become effective unless (I) the conditions set forth in
Sections 4.02(a) and 4.02(b) shall be satisfied (with all references in such
paragraphs to a Borrowing being deemed to be references to such extension and
without giving effect to the parenthetical in Section 4.02(a)) on and as of the
first Effectiveness Anniversary to occur following the Company’s delivery of the
applicable request for extension of the Revolving Maturity Date and (II) the
Administrative Agent shall have received a certificate to that effect dated such
Effectiveness Anniversary and executed by a Financial Officer of the Company.
SECTION 2.11.  Repayment of Loans; Evidence of Debt.  (a) Each Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan made by
such Lender to such Borrower on the Revolving Maturity Date, (ii) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Competitive Loan made by such Lender to such Borrower on the last
day of the Interest Period applicable to such Loan and (iii) to the
Administrative Agent for the account of each Swingline Lender the then unpaid
principal amount of each Swingline Loan made by such Swingline Lender to such
Borrower on the earlier of the Revolving Maturity Date and the fifth Business
Day after such Swingline Loan is made; provided that on each date that a
Revolving Borrowing (including any ABR Borrowing) or Competitive Borrowing, in
each case denominated in US Dollars, is made, the Borrowers shall repay all
outstanding Swingline Loans.
(b)  Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)  The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and, if
applicable, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of
54

--------------------------------------------------------------------------------



any sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.
(d)  The entries made in the accounts maintained pursuant to paragraph (b)
or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of each Borrower to repay
the Loans or pay any other amounts due hereunder in accordance with the terms of
this Agreement.
(e)  Any Lender may request that the Revolving Loans made by it be evidenced by
a promissory note.  In such event, each Borrower shall prepare, execute and
deliver to such Lender such a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in
substantially the form attached hereto as Exhibit G.  Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or to
such payee and its registered assigns).
SECTION 2.12.  Prepayment of Loans.  (a)  Each Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to the requirements of this Section; provided that no Borrower shall
have any right to prepay any Competitive Loan without the prior consent of the
Lender that made such Loan.
(a)  If the Aggregate US Dollar Tranche Revolving Exposure shall at any time
exceed the Aggregate US Dollar Tranche Revolving Commitments, then the Borrowers
shall, not later than the third Business Day following the date notice of such
excess is received from the Administrative Agent, prepay one or more US Dollar
Tranche Revolving Borrowings to eliminate such excess.  If the Aggregate
Multicurrency Tranche Revolving Exposures shall at any time exceed the Aggregate
Multicurrency Tranche Revolving Commitments, then (i) on the last day of any
Interest Period applicable to any LIBOR, CDOR or EURIBOR Multicurrency Tranche
Revolving Borrowing and (ii) on any other date in the event any ABR
Multicurrency Tranche Revolving Borrowing shall be outstanding, the applicable
Borrowers shall prepay Multicurrency Tranche Revolving Loans of the applicable
Type in an amount equal to the lesser of (A) the amount necessary to eliminate
such excess (after giving effect to any other prepayment of Loans on such day)
and (B) the amount of the applicable Borrowings referred to in clause (i) or
(ii) above, as applicable.  If, after giving effect to any repayments required
by the two immediately preceding sentences, the sum of the Aggregate Revolving
Exposure and the total Competitive Loan Exposures shall at any time exceed the
Aggregate Revolving Commitments, then (i) on the last day of any Interest Period
applicable to any LIBOR, CDOR or EURIBOR Revolving Borrowing and (ii) on any
other date in the event any ABR Revolving Borrowing shall be outstanding, the
applicable Borrowers shall prepay Revolving Loans in an amount equal to the
lesser of (A) the amount necessary to eliminate such excess (after giving effect
to any other prepayment of Loans on such day) and (B) the amount of the
applicable Borrowings referred to in clause (i) or (ii) above, as applicable. 
If, on any date, the Aggregate Multicurrency Tranche Revolving Exposure shall
exceed 105% of the Aggregate Multicurrency Tranche Revolving Commitments, then
the Borrowers shall, not later than the third Business Day following the date
55

--------------------------------------------------------------------------------



notice of such excess is received from the Administrative Agent, prepay one or
more Multicurrency Tranche Revolving Borrowings in an aggregate principal amount
sufficient to eliminate such excess.  If, on any date after giving effect to any
prepayments required by the immediately preceding sentence, the sum of the
Aggregate Revolving Exposure and the total Competitive Loan Exposures shall
exceed 105% of the Aggregate Revolving Commitments, then the Borrowers shall,
not later than the third Business Day following the date notice of such excess
is received from the Administrative Agent, prepay one or more Revolving
Borrowings in an aggregate principal amount sufficient to eliminate such excess.
(b)  Prior to any optional or mandatory prepayment of Borrowings hereunder, the
applicable Borrower (or the Company on its behalf) shall select the Borrowing or
Borrowings to be prepaid and shall specify such selection in the notice of such
prepayment pursuant to paragraph (d) of this Section.
(c)  The applicable Borrower (or the Company on its behalf) shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Borrowing,
each Swingline Lender) by fax or email of any optional prepayment and, to the
extent practicable, mandatory prepayment hereunder (i) in the case of a LIBOR
Borrowing denominated in US Dollars, not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment, (ii) in the case of a
Borrowing denominated in an Alternative Currency, not later than 11:00 a.m.,
London time, four Business Days before the date of prepayment, (iii) in the case
of an ABR Borrowing, not later than 11:00 a.m., New York City time, on the date
of prepayment or (iv) in the case of a Swingline Borrowing, not later than
4:00 p.m., New York City time, on the date of prepayment.  Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that a
notice of optional prepayment of any Borrowing may state that such notice is
conditioned upon the occurrence of any event specified therein, in which case
such notice may be revoked by the Company (by notice to the Administrative Agent
on or prior to the specified date of prepayment) if such condition is not
satisfied. Promptly following receipt of any such notice, the Administrative
Agent shall advise the applicable Lenders of the contents thereof.  Each partial
prepayment of any Borrowing shall be in an amount that would be permitted in the
case of an advance of a Borrowing of the same Class, Type and currency as
provided in Section 2.02.  Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing.  Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.14.
SECTION 2.13.  Fees.  (a)  The Company agrees to pay to the Administrative Agent
for the account of each Revolving Lender a facility fee, which shall accrue at
the Applicable Rate set forth under the caption “Facility Fee Rate” in the
definition of such term on the daily amount of the Revolving Commitment of such
Lender (whether used or unused) during the period from and including the
Effective Date to but excluding the Revolving Maturity Date; provided that, if
such Lender continues to have any Revolving Exposure after the Revolving
Maturity Date, then such facility fee shall continue to accrue on the daily
amount of such Lender’s Revolving Exposure from and including the Revolving
Maturity Date to but excluding the date on which such Lender ceases to have any
Revolving Exposure.  Accrued facility fees shall be payable in arrears on the
last day of March, June, September and December of each year, commencing March
31, 2019 (or, if any such day shall not be a Business Day, the first Business
Day thereafter), on any date prior
56

--------------------------------------------------------------------------------



to the Revolving Maturity Date on which all the Revolving Commitments shall have
terminated and on the Revolving Maturity Date; provided that any facility fees
accruing after the Revolving Maturity Date shall be payable on demand.  All
facility fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
(a)  The Company agrees to pay (i) to the Administrative Agent for the account
of each US Dollar Tranche Revolving Lender a participation fee with respect to
its participations in Letters of Credit, which shall accrue at the Applicable
Rate set forth under the caption “LIBOR/CDOR/EURIBOR Spread and Letter of Credit
Participation Fee” in the definition of such term on the average daily amount of
such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s US
Dollar Tranche Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to each Issuing Bank a fronting fee,
which shall accrue at the rate per annum of 0.125% on the average daily amount
of the LC Exposure attributable to Letters of Credit issued by such Issuing Bank
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the US Dollar Tranche Revolving Commitments
and the date on which there ceases to be any LC Exposure, as well as such
Issuing Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder. 
Participation fees and fronting fees accrued or becoming payable in respect of
Letters of Credit through and including the last day of March, June, September
and December of each year shall be payable on the third Business Day following
such last day, commencing on the third Business Day following March 31, 2019;
provided that all such fees shall be payable on the date on which the US Dollar
Tranche Revolving Commitments terminate and any such fees accruing after the
date on which the US Dollar Tranche Revolving Commitments terminate shall be
payable on demand.  Any other fees payable to an Issuing Bank pursuant to this
paragraph shall be payable within 10 days after demand.  All participation fees
and fronting fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).
(b)  The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent.
(c)  All fees payable hereunder shall be paid in US Dollars on the dates due, in
immediately available funds, to the Administrative Agent (or to each Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
facility fees and participation fees, to the Revolving Lenders of the applicable
Class.  Fees paid shall not be refundable under any circumstances.
SECTION 2.14.  Interest.  (a)   The Loans comprising each ABR Borrowing
(including any Swingline Borrowing) shall bear interest at the Alternate Base
Rate plus the Applicable Rate set forth in the caption “ABR Spread” in the
definition of such term.
57

--------------------------------------------------------------------------------



(a)  The Loans comprising each LIBOR Borrowing shall bear interest (i) in the
case of a LIBOR Revolving Borrowing, at the Adjusted LIBO Rate (in the case of a
Loan denominated in US Dollars) or the LIBO Rate (in the case of a Loan
denominated in any other currency) for the Interest Period in effect for such
Borrowing plus the Applicable Rate set forth under the caption
“LIBOR/CDOR/EURIBOR Spread and Letter of Credit Participation Fee” in the
definition of such term and (ii) in the case of a LIBOR Competitive Loan, at the
LIBO Rate for the Interest Period in effect for such Loan plus (or minus, as
applicable) the Margin applicable to such Loan.
(b)  The Loans comprising each CDOR Borrowing shall bear interest (i) in the
case of a CDOR Revolving Borrowing, at the CDO Rate for the Interest Period in
effect for such Borrowing plus the Applicable Rate set forth under the caption
“LIBOR/CDOR/EURIBOR Spread and Letter of Credit Participation Fee” in the
definition of such term, or (ii) in the case of a CDOR Competitive Loan, at the
CDO Rate for the Interest Period in effect for such Loan plus (or minus, as
applicable) the Margin applicable to such Loan.
(c)  The Loans comprising each EURIBOR Borrowing shall bear interest (i) in the
case of a EURIBOR Revolving Borrowing, at the EURIBO Rate for the Interest
Period in effect for such Borrowing plus the Applicable Rate set forth under the
caption “LIBOR/CDOR/EURIBOR Spread and Letter of Credit Participation Fee” in
the definition of such term, or (ii) in the case of a EURIBOR Competitive Loan,
at the EURIBO Rate for the Interest Period in effect for such Loan plus (or
minus, as applicable) the Margin applicable to such Loan.
(d)  Each Fixed Rate Loan shall bear interest at the Fixed Rate applicable to
such Loan.
(e)  Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan or any interest
on any Loan, 2.00% plus the rate otherwise applicable to such Loan as provided
in the preceding paragraphs of this Section or (ii) in the case of any other
amount, 2.00% plus the rate applicable to ABR Loans as provided in paragraph (a)
of this Section.
(f)  Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans of any Class,
upon the termination of the Revolving Commitments of such Class and, in the case
of Swingline Loans, upon the termination of the US Dollar Tranche Revolving
Commitments; provided that (i) interest accrued pursuant to paragraph (f) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan or a
Swingline Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any LIBOR,
EURIBOR or CDOR Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.  All interest shall be payable in the currency in which the
applicable Loan is denominated.
58

--------------------------------------------------------------------------------



(g)  All interest hereunder shall be computed on the basis of a year of
360 days, except that (i) interest on Borrowings denominated in Sterling or
Canadian Dollars and (ii) interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or, except in the case of
Borrowings denominated in Sterling, 366 days in a leap year), and in each case
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).  The applicable Alternate Base Rate, Adjusted LIBO
Rate, LIBO Rate, CDO Rate or EURIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.
SECTION 2.15.  Alternate Rate of Interest.  (a) If prior to the commencement of
any Interest Period for a LIBOR, CDOR or EURIBOR Borrowing of any Class
denominated in any currency:
(i)  the Administrative Agent determines (which determination shall be made in
good faith and conclusive absent manifest error) that adequate and reasonable
means do not exist for ascertaining the Adjusted LIBO Rate, the LIBO Rate, the
CDO Rate or the EURIBO Rate, as applicable, for such Interest Period; or
(ii)  the Administrative Agent is advised by the Majority in Interest of the
Revolving Lenders of such Class (or, in the case of a Competitive Loan, the
Lender that is required to make such Loan) that the Adjusted LIBO Rate, the LIBO
Rate, the CDO Rate or the EURIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining the Loans (or Loan) included in such Borrowing for such
Interest Period;
then the Administrative Agent shall give notice thereof (which may be by
telephone) to the Company and the Lenders as promptly as practicable thereafter
and, until the Administrative Agent notifies the Company and the Lenders that
the circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of any Revolving Borrowing of such
Class to, or continuation of any Revolving Borrowing of such Class as, a LIBOR,
CDOR or EURIBOR Revolving Borrowing, as applicable, in such currency and for
such Interest Period shall be ineffective, and (1) if such Revolving Borrowing
is denominated in US Dollars, such Revolving Borrowing, unless repaid, shall be
converted to, on the last day of the Interest Period applicable thereto, an ABR
Revolving Borrowing of the same Class or (2) if such Revolving Borrowing is
denominated in any Alternative Currency, such Revolving Borrowing shall be
repaid on the last day of the Interest Period applicable thereto, (B) if any
Borrowing Request requests a LIBOR, CDOR or EURIBOR Revolving Borrowing, as
applicable, of such Class, in such currency and for such Interest Period, (1) if
such Revolving Borrowing is denominated in US Dollars, such Revolving Borrowing
shall be made as an ABR Borrowing or (2) if such Revolving Borrowing is
denominated in any Alternative Currency, such Borrowing Request shall be
ineffective and (C) any request by or on behalf of any Borrower for a LIBOR,
CDOR or EURIBOR Competitive Borrowing in such currency and for such Interest
Period shall be ineffective, provided that if the circumstances giving rise to
such notice do not affect all the Lenders, then requests by or on behalf of a
Borrower for LIBOR, CDOR or EURIBOR Competitive Borrowings may be made to
Lenders that are not affected thereby.
59

--------------------------------------------------------------------------------



(b)  If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in paragraph (a)(i) of this Section have arisen (including because the
applicable Screen Rate is not available or published on a current basis) and
such circumstances are unlikely to be temporary or (ii) the circumstances set
forth in paragraph (a)(i) of this Section have not arisen but (A) the supervisor
for the administrator of the applicable Screen Rate has made a public statement
that the administrator of the applicable Screen Rate is insolvent (and there is
no successor administrator that will continue publication of the applicable
Screen Rate), (B) the supervisor for the administrator or the administrator of
the applicable Screen Rate has made a public statement identifying a specific
date after which the applicable Screen Rate will permanently or indefinitely
cease to be published or (C) the supervisor for the administrator of the
applicable Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the applicable Screen Rate may no longer be used for determining
interest rates for loans denominated in the applicable currency, then the
Administrative Agent and the Company shall endeavor in good faith to establish
an alternate rate of interest to the LIBO Rate, the CDO Rate or the EURIBO Rate,
as applicable, that gives due consideration to the then prevailing market
convention in the United States for determining a rate of interest for
syndicated loans denominated in the applicable currency at such time, and the
Administrative Agent and the Company shall enter into an amendment to this
Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (it being understood that such
amendment shall not reduce the Applicable Rate); provided that if such alternate
rate of interest shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.  Notwithstanding anything to the contrary in
Section 9.02, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five Business Days of the date a copy of
such amendment is provided to the Lenders, a written notice from the Required
Lenders stating that the Required Lenders object to such amendment.  Until an
alternate rate of interest shall be determined in accordance with this paragraph
(b) (but, in the case of the circumstances described in clause (ii)(A) or
(ii)(B) of the first sentence of this paragraph (b), only to the extent the
applicable Screen Rate for such Interest Period is not available or published at
such time on a current basis), clauses (A), (B) and (C) of paragraph (a) of this
Section (including, for the avoidance of doubt, the proviso appearing after such
clause (C)) shall be applicable.
SECTION 2.16.  Increased Costs.  (a)  If any Change in Law shall:
(i)  impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or any Issuing Bank;
(ii)  impose on any Lender or Issuing Bank or the Relevant Interbank Market any
other condition (other than with respect to Taxes) affecting this Agreement or
Loans made by any Lender or any Letter of Credit or participation therein; or
60

--------------------------------------------------------------------------------



(iii)  subject any Lender or Issuing Bank to any Taxes (other than
(A) Indemnified Taxes or (B) Excluded Taxes) on its loans, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan) or to increase the cost to such Lender or Issuing Bank of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender or the Issuing Bank
hereunder (whether of principal, interest or otherwise), then the Company will
pay to such Lender or Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or Issuing Bank, as the case may be,
for such additional costs actually incurred or reduction actually suffered.
(b)  If any Lender or Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Bank’s capital or on the capital of
such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit or
Swingline Loans held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or Issuing Bank or such
Lender’s or Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or Issuing Bank’s
policies and the policies of such Lender’s or Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then from time to time the
Company will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank or
such Lender’s or Issuing Bank’s holding company for any such reduction suffered.
(c)  A certificate of a Lender or Issuing Bank setting forth in reasonable
detail the amount or amounts necessary to compensate such Lender or Issuing Bank
or its holding company, as the case may be, as specified in paragraph (a) or (b)
of this Section shall be delivered to the Company and shall be conclusive absent
manifest error.  The Company shall pay such Lender or Issuing Bank, as the case
may be, the amount shown as due on any such certificate within 10 days after
receipt thereof.
(d)  Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Company shall not be required to compensate a Lender or Issuing Bank pursuant to
this Section for any increased costs or reductions incurred more than 180 days
prior to the date that such Lender or Issuing Bank, as the case may be, notifies
the Company of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180‑day period
referred to above shall be extended to include the period of retroactive effect
thereof.
(e)  Notwithstanding the foregoing provisions of this Section, a Lender shall
not be entitled to compensation pursuant to this Section in respect of any
Competitive Loan if the
61

--------------------------------------------------------------------------------



Change in Law that would otherwise entitle it to such compensation shall have
been publicly announced prior to submission of the Competitive Bid pursuant to
which such Loan was made.
(f)  Notwithstanding the foregoing provisions of this Section, no Lender or
Issuing Bank shall demand compensation for any increased cost or reduction in
rate of return if it shall not be the general policy or practice of such Lender
or such Issuing Bank to demand such compensation in similar circumstances under
comparable provisions of other credit agreements (it being understood that this
sentence shall not in any way limit the discretion of any Lender or any Issuing
Bank to waive the right to demand such compensation under this Agreement or any
other credit agreement in any given case).
SECTION 2.17.  Break Funding Payments.  In the event of (a) the payment of any
principal of any LIBOR Loan, CDOR Loan, EURIBOR Loan or Fixed Rate Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default or an optional prepayment of Loans), (b) the
conversion or continuation of any LIBOR Loan,  CDOR Loan or EURIBOR Loan other
than on the last day of the Interest Period applicable thereto, (c) the failure
to borrow, convert, continue or prepay any LIBOR Loan, CDOR Loan, EURIBOR Loan
or Fixed Rate Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice is revoked under Section 2.09(c)), (d) the
failure to borrow any Competitive Loan after accepting the Competitive Bid to
make such Loan, or (e) the assignment of any LIBOR Loan, CDOR Loan, EURIBOR Loan
or Fixed Rate Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Company pursuant to Section 2.20(b), the
Company shall compensate each Lender for the loss, cost and expense attributable
to such event, including, to the extent that any of the foregoing Loans are
denominated in any Alternative Currency, the reasonable and documented costs and
expenses of such Lender attributable to the premature unwinding of any hedging
agreement entered into by such Lender in respect to the foreign currency
exposure attributable to such Loan.  In the case of a LIBOR Loan, CDOR Loan or
EURIBOR Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate, the LIBO Rate, the CDO
Rate or the EURIBO Rate, as the case may be, that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate which such Lender would bid were it
to bid, at the commencement of such period, for deposits in the applicable
currency of a comparable amount and period from other banks in the Relevant
Interbank Market.  A certificate of any Lender setting forth in reasonable
detail any amount or amounts that such Lender is entitled to receive pursuant to
this Section shall be delivered to the Company and shall be conclusive absent
manifest error.  The Company shall pay such Lender the amount shown as due on
any such certificate within 30 days after receipt thereof.
SECTION 2.18.  Taxes.  (a)  All payments by or on account of any obligation of
any Borrower hereunder or under any other Loan Document shall be made free and
clear of and without withholding for any Taxes, unless such withholding is
required by law.  If the applicable Withholding Agent determines, in its
good-faith discretion, that it is so required to withhold Taxes, then such
Withholding Agent shall be entitled to so withhold and shall timely pay the full
amount
62

--------------------------------------------------------------------------------



of withheld Taxes to the relevant Governmental Authority in accordance with
applicable law.  If such Taxes are Indemnified Taxes, then the amount payable by
the applicable Borrower shall be increased as necessary so that, net of such
withholding of Indemnified Taxes (including such withholding applicable to
additional amounts payable under this Section), the Administrative Agent or the
applicable Lender or other recipient, as the case may be, receives the amount it
would have received had no such withholding been made.
(a)  In addition, the Borrowers shall pay any Other Tax to the relevant
Governmental Authority in accordance with applicable law.
(b)  Each Borrower shall jointly and severally indemnify the Administrative
Agent and each Lender, within 10 Business Days after written demand therefor,
for the full amount of any Indemnified Taxes payable or paid by the
Administrative Agent or such Lender, as the case may be (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Company and setting forth in
reasonable detail the circumstances giving rise thereto and the calculations
used by the Administrative Agent or such Lender to determine the amount to be
paid by the Borrowers to the Administrative Agent or such Lender shall be
conclusive absent demonstrable error.
(c)  Each Lender shall severally indemnify the Administrative Agent for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting or expanding the obligation of any
Borrower to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 9.04(g) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are paid or payable by the Administrative Agent in connection
with any Loan Document and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  The indemnity under this
paragraph shall be paid within 10 days after the Administrative Agent delivers
to the applicable Lender a certificate stating the amount of Taxes so paid or
payable by the Administrative Agent.  Such certificate shall be conclusive of
the amount so paid or payable absent manifest error.  Each Lender hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender under any Loan Document or otherwise payable by
the Administrative Agent to the Lender from any other source against any amount
due to the Administrative Agent under this paragraph (d).
(d)  As soon as practicable after any payment of Indemnified Taxes by any
Borrower to a Governmental Authority, such Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(e)  Status of Lenders.  (i)  Any Lender that is entitled to an exemption from,
or reduction of, any withholding Tax with respect to any payments under any Loan
Document shall
63

--------------------------------------------------------------------------------



deliver to the Company and the Administrative Agent on or prior to the date on
which such Lender becomes a Lender under this Agreement, and at the time or
times reasonably requested by the Company or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Company or the Administrative Agent as will permit such payments to be made
without, or at a reduced rate of, withholding.  In addition, any Lender, if
reasonably requested by the Company or the Administrative Agent, shall deliver
such other documentation prescribed by law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to any
withholding (including US Federal backup withholding) or information reporting
requirements.  Notwithstanding anything to the contrary in this Section, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.18(f)(ii)(A) through (F) or 2.18(f)(iii))
shall not be required if in the applicable Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.  Upon the reasonable request of the Company
or the Administrative Agent, any Lender shall update any documentation
previously delivered pursuant to this Section 2.18(f).  If any documentation
previously delivered pursuant to this Section 2.18(f) expires or becomes
obsolete or inaccurate in any respect with respect to a Lender, such Lender
shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify the Company and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the
documentation if it is legally eligible to do so.
(i)  Without limiting the generality of the foregoing, any Lender shall, if it
is legally eligible to do so, deliver to the Company and the Administrative
Agent (in such number of copies reasonably requested by the Company and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:
(A)  in the case of a Lender that is a United States person within the meaning
of Section 7701(a)(30) of the Code, IRS Form W-9 certifying that such Lender is
exempt from US federal backup withholding Tax;
(B)  in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States of America is a party (1) with respect to
payments of interest under any Loan Document, IRS Form W‑8BEN or IRS Form
W-8BEN-E, as applicable (or a successor thereto) establishing an exemption from,
or reduction of, US federal withholding Tax pursuant to the “interest” article
of such tax treaty and (2) with respect to any other applicable payments under
any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or a
successor thereto) establishing an exemption from, or reduction of, US federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(C)  in the case of a Foreign Lender for whom payments under any Loan Document
constitute income that is effectively connected with such
64

--------------------------------------------------------------------------------



Lender’s conduct of a trade or business in the United States, IRS Form W-8ECI;
(D)  in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable (or a successor thereto) and (2) a certificate
substantially in the form of Exhibit H (a “US Tax Certificate”) to the effect
that such Lender is not (a) a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, (b) a “10 percent shareholder” of a Borrower within the meaning of
Section 881(c)(3)(B) of the Code or (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and that no payment made in
connection with any Loan Document is effectively connected with such Lender’s
conduct of a U.S. trade or business;
(E)  in the case of a Foreign Lender that is not the beneficial owner of
payments made under any Loan Document (including a partnership or a
participating Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the
relevant forms prescribed in clauses (A), (B), (C), (D) and (F) of this
paragraph (f)(ii) that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Lender;
provided that if the Lender is a partnership (and not a participating Lender)
and one or more of its partners are claiming the exemption for portfolio
interest under Section 881(c) of the Code, such Lender may provide a US Tax
Certificate on behalf of such partners; or
(F)  to the extent any Lender is legally eligible to do so, any other form
reasonably requested by the Company or the Administrative Agent that is
prescribed by law as a basis for claiming exemption from, or a reduction of,
US federal withholding Tax together with such supplementary documentation
necessary to enable the Company or the Administrative Agent, as applicable, to
determine the amount of Tax (if any) required by law to be withheld.
(ii)  If a payment made to a Lender under any Loan Document would be subject to
US federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Administrative Agent, at the time or times prescribed by
law and at such time or times reasonably requested by the Administrative Agent,
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Administrative Agent as may be necessary for the
Administrative Agent to comply with its obligations under FATCA, to determine
whether such Lender has or has not complied with such Lender’s obligations under
FATCA and, as necessary, to determine the amount, if any, to deduct and withhold
from such payment.  Solely for purposes of
65

--------------------------------------------------------------------------------



this Section 2.18(f)(iii), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.
(iii)  Each Lender hereby authorizes the Administrative Agent to deliver to the
Credit Parties and to any successor Administrative Agent any documentation
provided by such Lender to the Administrative Agent pursuant to Section 2.18(f).
(f)  On or prior to the date on which it becomes a party to this Agreement, (i)
the Administrative Agent, and any successor Administrative Agent, that is a U.S.
Person shall provide to the Company IRS Form W-9 and (ii) any successor
Administrative Agent that is not a U.S. Person shall deliver to the Company IRS
Form W-8ECI with respect to payments to be received under the Loan Documents for
its own account and two duly completed original signed copies of IRS Form W-8IMY
assuming primary responsibility for withholding under Chapters 3 and 4 of the
Code with respect to payments to be received under the Loan Documents for the
account of Lenders. Whenever a lapse in time or change in circumstance renders
any such documentation expired, obsolete or inaccurate in any respect, the
Administrative Agent shall deliver promptly to the Company updated or other
appropriate documentation or promptly notify the Company of its legal
ineligibility to do so.
(g)  If a Lender or the Administrative Agent determines, in its sole discretion,
that it has received a refund in respect of any Indemnified Taxes as to which it
has been indemnified by any Borrower or with respect to which any Borrower has
paid additional amounts pursuant to this Section 2.18, it shall timely pay over
the amount of such refund (but only to the extent of indemnity payments made
under this Section 2.18 with respect to the Taxes giving rise to such refund) to
the applicable Borrower, net of all reasonable out-of-pocket expenses of such
Lender or the Administrative Agent, as the case may be, and without interest
(other than interest paid by the relevant Governmental Authority with respect to
such refund); provided that such Borrower, upon the request of such Lender or
the Administrative Agent, agrees to repay the amount paid over to such Borrower
(plus penalties, interest or other reasonable charges) to such Lender or the
Administrative Agent, as the case may be, in the event such Lender or the
Administrative Agent is required to repay such refund to such Governmental
Authority.  This paragraph (g) shall not be construed to require any Lender or
the Administrative Agent to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to any Borrower
or any other Person.
(h)  Issuing Bank.  For purposes of this Section 2.18, the term “Lender” shall
include any Issuing Bank.
SECTION 2.19.  Payments Generally; Pro Rata Treatment; Sharing of Set-offs. 
(a)  Each Borrower shall make each payment required to be made by it hereunder
or under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.16,
2.17 or 2.18, or otherwise) prior to the time expressly required hereunder or
under such other Loan Document for such payment or, if no such time is expressly
required, prior to 12:00 noon, New York City time, on the date when due, in
immediately available funds, without any set–off, deduction or counterclaim. 
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All
66

--------------------------------------------------------------------------------



such payments shall be made to the Administrative Agent, to such account as the
Administrative Agent shall from time to time specify in a notice delivered to
the Company, except that payments to be made directly to an Issuing Bank or a
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.16, 2.17, 2.18 and 9.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein.  The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof.  If any payment under
any Loan Document shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension.  All payments hereunder of principal or interest in
respect of any Loan shall, except as otherwise expressly provided herein, be
made in the currency of such Loan; all other payments hereunder and under each
other Loan Document shall be made in US Dollars.  Any payment required to be
made by the Administrative Agent hereunder shall be deemed to have been made by
the time required if the Administrative Agent shall, at or before such time,
have taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
the Administrative Agent to make such payment.
(a)  If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
of the Loans and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.
(b)  If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its US Dollar Tranche Revolving Loans, Multicurrency Tranche Revolving Loans or
funded participations in LC Disbursements or Swingline Loans resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
US Dollar Tranche Revolving Loans, Multicurrency Tranche Revolving Loans and
participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall notify the Administrative Agent of such
fact and shall purchase (for cash at face value) participations in the US Dollar
Tranche Revolving Loans, Multicurrency Tranche Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective US Dollar Tranche Revolving Loans,
Multicurrency Tranche Revolving Loans and participations in LC Disbursements and
Swingline Loans; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by any Borrower pursuant to
and in accordance with the express terms of this Agreement (for the avoidance of
doubt, as it may be amended from time to time), including pursuant to Sections
2.10(d) and 2.22, or any payment obtained by a Lender as
67

--------------------------------------------------------------------------------



consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements and Swingline Loans to any assignee
or participant, other than to the Company or any Subsidiary or other Affiliate
thereof (as to which the provisions of this paragraph shall apply).  Each
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against any Borrower rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of such Borrower in the amount of such
participation.
(c)  Unless the Administrative Agent shall have received notice from the Company
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Banks hereunder that the applicable
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Banks, as the case may be, the amount due.  In such event, if the applicable
Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at (i) if denominated in US Dollars, the greater of
(x) the NYFRB Rate and (y) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (ii) if
denominated in any Alternative Currency, the greater of (x) the rate reasonably
determined by the Administrative Agent to be the cost to it of funding such
amount (including with respect to any overdraft related costs incurred by the
Administrative Agent), which determination will be conclusive absent manifest
error, and (y) a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.
(d)  If any Lender shall fail to make any payment required to be made by it
hereunder to or for the account of the Administrative Agent, any Issuing Bank or
any Swingline Lender, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by it for the account of such Lender to satisfy such Lender’s
obligations in respect of such payment until all such unsatisfied obligations
have been discharged.
SECTION 2.20.  Mitigation Obligations; Replacement of Lenders.  (a)  If any
Lender requests compensation under Section 2.16, or if any Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.18, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign and delegate its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment and delegation (i) would
eliminate or reduce amounts payable pursuant to Section 2.16 or 2.18, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Company hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment and
delegation.
68

--------------------------------------------------------------------------------



(a)  If (i) any Lender requests compensation under Section 2.16, (ii) any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.18,
(iii) any Revolving Lender becomes a Defaulting Lender, (iv) any Revolving
Lender becomes a Declining Lender, (v) any Revolving Lender becomes an Objecting
Lender or (vi) any Lender becomes a Non-Consenting Lender, then the Company may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement
(other than any outstanding Competitive Loans held by it) (or, in the case of
any such assignment and delegation pursuant to clause (iv), (v) or (vi) above,
all its interests, rights and obligations under this Agreement as a Lender of a
particular applicable Class) to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (A) the Company shall have received the prior written
consent of the Administrative Agent (and, if a US Dollar Tranche Revolving
Commitment or any Lender’s obligations in respect of LC Exposure or Swingline
Exposure is being assigned, each Issuing Bank and each Swingline Lender, as
applicable), which consent, in each case, shall not unreasonably be withheld or
delayed, (B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans (other than Competitive Loans) and funded
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder (if
applicable, in each case only to the extent such amounts relate to its interest
as a Lender of a particular Class), from the assignee (to the extent of such
outstanding principal, funded participations and accrued interest and fees) or
the Company (in the case of all other amounts), (C) in the case of any such
assignment and delegation resulting from a claim for compensation under
Section 2.16 or payments required to be made pursuant to Section 2.18, such
assignment will result (or is reasonably expected to result) in a material
reduction in such compensation or payments, (D) in the case of any such
assignment and delegation resulting from the status of such Lender as a
Declining Lender, the assignee shall have agreed to the applicable request for
the extension of the Revolving Maturity Date, (E) in the case of any such
assignment and delegation resulting from the status of such Lender as an
Objecting Lender, the assignee shall not be an Objecting Lender in respect of
the applicable proposed designation of a Borrowing Subsidiary and (F) in the
case of any such assignment and delegation resulting from the status of such
Lender as a Non-Consenting Lender, such assignment, together with any
assignments by other Non-Consenting Lenders, will enable the Company to obtain
sufficient consents to cause the applicable amendment, modification or waiver to
become effective.  A Lender shall not be required to make any such assignment
and delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Company to require such assignment
and delegation cease to apply.  Each party hereto agrees that an assignment and
delegation required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Company, the Administrative Agent and
the assignee and that the Lender required to make such assignment and delegation
need not be a party thereto.
SECTION 2.21.  Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Revolving Lender
is a Defaulting Lender:
69

--------------------------------------------------------------------------------



(a)  facility fees shall accrue on the amount of the Revolving Commitment of
such Defaulting Lender pursuant to Section 2.13(a) only to the extent of the
Revolving Exposure of such Defaulting Lender (excluding any portion thereof
constituting Swingline Exposure or LC Exposure of such Defaulting Lender that is
subject to reallocation under clause (c)(i) below);
(b)  the Revolving Commitment, Competitive Loan Exposure and Revolving Exposure
of such Defaulting Lender shall not be included in determining whether the
Required Lenders or any other requisite Lenders have taken or may take any
action hereunder or under any other Loan Document (including any consent to any
amendment, waiver or other modification pursuant to Section 9.02); provided that
any amendment, waiver or other modification requiring the consent of all Lenders
or all Lenders affected thereby shall, except as otherwise provided in Section
9.02, require the consent of such Defaulting Lender in accordance with the terms
hereof;
(c)  if any Swingline Exposure or LC Exposure exists at the time such Revolving
Lender becomes a Defaulting Lender then:
(i)  the Swingline Exposure and LC Exposure of such Defaulting Lender (other
than (A) any portion of such Swingline Exposure (1) referred to in clause (b) of
the definition of such term or (2) with respect to which such Defaulting Lender
shall have funded its participation as contemplated by Section 2.05(c) and (B)
any portion of such LC Exposure attributable to unreimbursed LC Disbursements
with respect to which such Defaulting Lender shall have funded its participation
as contemplated by Sections 2.06(d) and 2.06(e)) shall be reallocated among the
Non-Defaulting Lenders that are US Dollar Tranche Revolving Lenders in
accordance with their respective Applicable Percentages, but only to the extent
that following such reallocation the US Dollar Tranche Revolving Exposure of any
such Non-Defaulting Lender does not exceed such Non-Defaulting Lender’s US
Dollar Tranche Revolving Commitment and the sum of all Non-Defaulting Lenders’
US Dollar Tranche Revolving Exposures plus the amount of such Defaulting
Lender’s Swingline Exposure and LC Exposure (other than any portion thereof
referred to in the parenthetical clause above) so reallocated does not exceed
the sum of all Non-Defaulting Lenders’ US Dollar Tranche Revolving Commitments;
(ii)  if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one Business Day following
notice by the Administrative Agent (A) first, prepay (or cause the applicable
Borrowers to prepay) the portion of such Defaulting Lender’s Swingline Exposure
(other than any portion thereof referred to in the parenthetical in such clause
(i)) that has not been reallocated and (B) second, cash collateralize for the
benefit of the Issuing Banks the portion of such Defaulting Lender’s LC Exposure
(other than any portion thereof referred to in the parenthetical in such clause
(i)) that has not been reallocated in accordance with the procedures set forth
in Section 2.06(l) for so long as such LC Exposure is outstanding;
(iii)  if the Company cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Company shall not be
required to pay participation fees to such Defaulting Lender pursuant to
Section 2.13(b) with respect to such portion of such Defaulting Lender’s LC
Exposure for so long as such Defaulting Lender’s LC Exposure is cash
collateralized;
70

--------------------------------------------------------------------------------



(iv)  if any portion of the LC Exposure of such Defaulting Lender is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.13(b) shall be adjusted to give effect to such reallocation;
(v)  if all or any portion of such Defaulting Lender’s Swingline Exposure that
is subject to reallocation pursuant to clause (i) above is neither reallocated
nor reduced pursuant to clause (i) or (ii) above, then, without prejudice to any
rights or remedies of the Swingline Lenders or any other Lender hereunder, all
facility fees that otherwise would have been payable under Section 2.13(a) to
such Defaulting Lender with respect to such portion of its Swingline Exposure
shall be payable to the Swingline Lenders (and allocated among them ratably
based on the amount of such Defaulting Lender’s Swingline Exposure attributable
to Swingline Loans made by each Swingline Lneder) until and to the extent that
such Swingline Exposure is reallocated and/or reduced to zero; and
(vi)  if all or any portion of such Defaulting Lender’s LC Exposure that is
subject to reallocation pursuant to clause (i) above is neither reallocated nor
cash collateralized pursuant to clause (i) or (ii) above, then, without
prejudice to any rights or remedies of any Issuing Bank or any other Lender
hereunder, all facility fees that otherwise would have been payable under
Section 2.13(a) to such Defaulting Lender (solely with respect to the portion of
such Defaulting Lender’s US Dollar Tranche Revolving Commitment utilized by such
LC Exposure) and participation fees payable under Section 2.13(b) with respect
to such Defaulting Lender’s LC Exposure shall be payable to the Issuing Banks
(and allocated among them ratably based on the amount of such Defaulting
Lender’s LC Exposure attributable to Letters of Credit issued by each Issuing
Bank) until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and
(d)  so long as such Revolving Lender is a Defaulting Lender, no Swingline
Lender shall be required to fund any Swingline Loan and no Issuing Bank shall be
required to issue, amend, renew or extend any Letter of Credit, unless in each
case it is satisfied that the related exposure and the Defaulting Lender’s then
outstanding Swingline Exposure or LC Exposure, as applicable (other than any
portion thereof referred to in the parenthetical in clause (i) above), will be
fully covered by the US Dollar Tranche Revolving Commitments of the
Non-Defaulting Lenders and/or cash collateral provided by the Company in
accordance with Section 2.21(c), and participating interests in any such funded
Swingline Loan or in any such issued, amended, reviewed or extended Letter of
Credit will be allocated among the Non-Defaulting Lenders that are US Dollar
Tranche Revolving Lenders in a manner consistent with Section 2.21(c)(i) (and
such Defaulting Lender shall not participate therein).
(e)  In the event that (i) a Bankruptcy Event or a Bail-In Action with respect
to a Lender Parent of any US Dollar Tranche Revolving Lender shall have occurred
following the date hereof and for so long as such Bankruptcy Event or a Bail-In
Action shall continue or (ii) any Swingline Lender or any Issuing Bank has a
good faith belief that any US Dollar Tranche Revolving Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, such Swingline Lender shall not be required to
fund any Swingline Loan, and such Issuing Bank shall not be required to issue,
amend, renew or extend any Letter of Credit, unless such Swingline Lender or
such Issuing Bank, as the case may
71

--------------------------------------------------------------------------------



be, shall have entered into arrangements with the Company or the applicable US
Dollar Tranche Revolving Lender satisfactory to such Swingline Lender or such
Issuing Bank, as the case may be, to defease any risk to it in respect of such
Lender hereunder.
(f)  In the event that the Administrative Agent, the Company, each Swingline
Lender and each Issuing Bank each agree that a Defaulting Lender of any Class
has adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and LC Exposure of the US Dollar Tranche
Revolving Lenders shall be readjusted to reflect the inclusion of such Lender’s
US Dollar Tranche Revolving Commitment (if any) and on such date such Lender
shall purchase at par such of the Revolving Loans of such Class of the other
Revolving Lenders and, in the case of a Defaulting Lender that is a US Dollar
Tranche Revolving Lender, such funded participations in Swingline Loans and LC
Disbursements, as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Revolving Loans and such funded
participations in accordance with its relevant Applicable Percentage, and such
Lender shall thereupon cease to be a Defaulting Lender (but shall not be
entitled to receive any fees accrued during the period when it was a Defaulting
Lender and that are not payable to it pursuant to this Section, and all
amendments, waivers or modifications effected without its consent in accordance
with the provisions of Section 9.02 and this Section during such period shall be
binding on it).
(g)  The rights and remedies against, and with respect to, a Defaulting Lender
under this Section are in addition to, and cumulative and not in limitation of,
all other rights and remedies that the Administrative Agent and each Lender,
each Issuing Bank, each Swingline Lender, the Company or any other Borrower may
at any time have against, or with respect to, such Defaulting Lender.
SECTION 2.22.  Borrowing Subsidiaries.  (a)  The Company may, at any time and
from time to time after the Effective Date, designate any wholly owned
Subsidiary as a Borrowing Subsidiary under one or more existing Tranches (each
Tranche under which such Subsidiary is proposed to be designated as a Borrowing
Subsidiary is referred to as the “Applicable Tranche”) by delivery to the
Administrative Agent of a Borrowing Subsidiary Agreement executed by such
Subsidiary and the Company.  As soon as practicable upon receipt thereof, the
Administrative Agent will post a copy of such Borrowing Subsidiary Agreement to
the Lenders.  Each such Borrowing Subsidiary Agreement shall become effective on
the date 10 Business Days after it has been posted by the Administrative Agent
to the Lenders (subject to the receipt by each Lender, at least three Business
Days prior to such effectiveness, of any information reasonably requested by it
under the Patriot Act or other “know-your-customer” and/or anti-money laundering
laws (including the Beneficial Ownership Regulation) not later than the third
Business Day after the posting date of such Borrowing Subsidiary Agreement),
unless, with respect to the designation of any Broker Dealer Subsidiary or any
Foreign Subsidiary, the Administrative Agent shall theretofore have received
written notice from any Lender (an “Objecting Lender”) under any Applicable
Tranche, or the Administrative Agent shall itself have delivered a notice to the
Company, that (i) it is unlawful under United States federal or state or foreign
law for such Objecting Lender or the Administrative Agent, as the case may be,
to make Loans or otherwise extend credit to or do business with such Subsidiary
as provided herein or (ii) such Objecting Lender or the Administrative Agent, as
the case may be, is prevented by its generally applicable operational or
administrative procedures or other generally applicable internal policies from
72

--------------------------------------------------------------------------------



extending credit to such Broker Dealer Subsidiary or to Persons in the
jurisdiction in which such Foreign Subsidiary is organized or located (a “Notice
of Objection”), in which case such Borrowing Subsidiary Agreement shall not
become effective (in the case of a designation of any Borrowing Subsidiary under
more than one Tranches, if a Notice of Objection is given with respect to less
than all Applicable Tranches, such ineffectiveness shall apply solely to the
Tranches with respect to which such Notice of Objection is given) unless, within
the period of 10 Business Days referred to above, such Objecting Lender or the
Administrative Agent, as the case may be, (i) withdraws such Notice of Objection
or (ii) in the case of an Objecting Lender, ceases to be a Lender hereunder,
including pursuant to Section 2.20(b).  Upon the effectiveness of a Borrowing
Subsidiary Agreement as provided above, the applicable Subsidiary shall for all
purposes of this Agreement be a party hereto and a Borrowing Subsidiary
hereunder in respect of the relevant Applicable Tranche.
(a)  The Company may on one or more occasions, by written notice to the
Administrative Agent at any time after the Effective Date, request that Lenders
under any existing Tranche convert (each, a “Conversion”) all or a portion of
their Revolving Commitments under such Tranche into a new tranche (any such new
tranche being referred to as a “New Tranche”, and any such existing Tranche
being referred to as a “Converted Tranche”) of revolving commitments, Loans and
other extensions of credit under which shall be available to a wholly owned
Subsidiary of the Company that previously was not a Borrowing Subsidiary (each,
a “New Borrowing Subsidiary”) and the Company (and, if so requested by the
Company in such notice, one or more of the other Borrowing Subsidiaries, if any)
and in US Dollars and such other currencies as may be specified by the Company
in such notice; provided that (i) all Lenders under such Converted Tranche must
be given an opportunity, pursuant to procedures reasonably satisfactory to the
Administrative Agent, to participate in such New Tranche on a ratable basis
based on their respective shares of the Revolving Commitments under such
Converted Tranche (immediately prior to giving effect to the applicable
Conversion), (ii) no Lender under such Converted Tranche shall be required to
participate in such New Tranche and, with respect to any Lender that shall have
agreed to participate in such New Tranche, the amount of such Lender’s Revolving
Commitment under such Converted Tranche that is to be converted into a revolving
commitment under such New Tranche shall be as agreed by such Lender, (iii)
except in connection with any concurrent Commitment Increase effected in
accordance with Section 2.10, the aggregate amount of the Revolving Commitments
shall not increase as a result of any Conversion, (iv) after giving effect to
such Conversion, the aggregate amount of the Revolving Exposure under the
Converted Tranche shall not exceed the aggregate amount of the remaining
Revolving Commitments under the Converted Tranche, (v) other than the
availability of Loans and extensions of credit under such New Tranche to the
applicable New Borrowing Subsidiary (and, if so requested by the Company in the
applicable notice, one or more other Borrowing Subsidiaries) and in the
applicable new currencies (including, for the avoidance of doubt, any new
pricing benchmarks applicable to such new currencies), the terms and conditions
of revolving commitments, Loans and other extensions of credit under such New
Tranche shall be substantially identical to those under such Converted Tranche
(including as to the facility fees and the Applicable Rate), (vi) the borrowing
and repayment of Loans denominated in the same currency under such New Tranche
and such Converted Tranche by any Borrower (other than the applicable New
Borrowing Subsidiary and any other Borrowing Subsidiary that was not a Borrower
under the applicable Converted Tranche at the time of the applicable Conversion)
shall be made on a ratable basis as between the revolving commitments under such
New Tranche and the remaining
73

--------------------------------------------------------------------------------



Revolving Commitments under such Converted Tranche, (vii) in the case of any
requested Conversion with respect to the US Dollar Tranche Revolving
Commitments, if either (A) after giving effect to the applicable Conversion, the
Aggregate US Dollar Tranche Revolving Commitments would be less than
US$700,000,000 or (B) there is any LC Exposure or Swingline Exposure immediately
before giving effect to such Conversion, then each of the Issuing Banks and the
Swingline Lenders shall have consented to such Conversion, and (viii) no
revolving commitment under such New Tranche may be terminated or reduced unless
the remaining Revolving Commitments under such Converted Tranche are terminated
or reduced on a ratable basis, as the case may be, substantially concurrently
therewith.  Each New Tranche shall be established pursuant to an amendment to
this Agreement and the other Loan Documents, in form and substance reasonably
satisfactory to the Administrative Agent and the Company, among the Company, the
applicable New Borrowing Subsidiary (and any other Borrowers that are to be
borrowers under such New Tranche), the Administrative Agent, the Lenders under
such New Tranche and, to the extent required by clause (vii) above, each Issuing
Bank and each Swingline Lender (and, notwithstanding anything to the contrary in
Section 9.02, no consent of any other Lender shall be required for the
effectiveness of such amendment), it being understood and agreed that such
amendment may effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent and the Company, to give effect to the provisions of this
paragraph (b), including (A) any modifications necessary or appropriate to treat
revolving commitments and Loans under such New Tranche as a new Class of
revolving commitments and Loans, (B) any modifications that shall have been
agreed by the Lenders under such New Tranche (solely in respect of such New
Tranche) to the Tax gross up provisions of this Agreement (including the
possible inclusion of a “day one” carve out from the gross up for withholding
Taxes imposed by the jurisdiction of organization (or other applicable
jurisdiction) of the applicable New Borrowing Subsidiary) and (C) any
modifications necessary or appropriate to incorporate any applicable new
currencies (including any new pricing benchmarks applicable to such new
currencies). Upon the effectiveness of such amendment in accordance with its
terms, the applicable New Borrowing Subsidiary shall for all purposes of this
Agreement be a party hereto and a Borrowing Subsidiary hereunder in respect of
the applicable New Tranche. For the avoidance of doubt, any such amendment shall
also serve as the Borrowing Subsidiary Agreement with respect to each applicable
New Borrowing Subsidiary.
(b)  In the event the Company shall have executed and delivered to the
Administrative Agent a Borrowing Subsidiary Termination with respect to any
Borrowing Subsidiary, such Borrowing Subsidiary shall cease to be a Borrowing
Subsidiary and a party to this Agreement; provided that no Borrowing Subsidiary
Termination will become effective as to any Borrowing Subsidiary until (i) all
Loans made to such Borrowing Subsidiary shall have been repaid, and (ii) (A) to
the extent the Company is not a joint and several co-applicant with respect
thereto, (x) all Letters of Credit issued for the account of such Borrowing
Subsidiary shall have expired or been canceled or otherwise terminated and (y)
all amounts payable in connection with such Letters of Credit by such Borrowing
Subsidiary in respect of LC Disbursements and related fees shall have been paid
in full and (B) all interest and other fees (and, to the extent notified by the
Administrative Agent, any Lender or any Issuing Bank, any other amounts) payable
hereunder by such Borrowing Subsidiary shall have been paid in full; provided
that such Borrowing Subsidiary Termination shall be effective to terminate the
right of such Borrowing Subsidiary to request or receive further extensions of
credit under this Agreement.
74

--------------------------------------------------------------------------------



(c)  Each Borrowing Subsidiary hereby irrevocably appoints the Company as its
agent for all purposes of this Agreement and the other Loan Documents, including
(i) the giving and receipt of notices (including any Borrowing Request and any
Interest Election Request) and (ii) the execution and delivery of all documents,
instruments and certificates contemplated herein. Each Borrowing Subsidiary
hereby acknowledges that any amendment, waiver or other modification to this
Agreement or any other Loan Document may be effected as set forth in Section
9.02, that no consent of such Borrowing Subsidiary shall be required to effect
any such amendment, waiver or other modification and that such Borrowing
Subsidiary shall be bound by this Agreement or any other Loan Document (if it is
theretofore a party thereto) as so amended, waived or otherwise modified.
ARTICLE III


Representations and Warranties
The Company represents and warrants to the Lenders that:
SECTION 3.01.  Organization; Powers.  The Company and each Subsidiary is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.
SECTION 3.02.  Authorization; Enforceability.  The Transactions to be entered
into by each Borrower are within such Borrower’s corporate or other
organizational  powers and have been duly authorized by all necessary corporate
or other organizational and, if required, equity-holder action on behalf of such
Borrower.  This Agreement has been duly executed and delivered by the Company,
and each other Loan Document to which any Borrower is to be a party will be duly
executed and delivered by such Borrower, and this Agreement constitutes a legal,
valid and binding obligation of the Company, and this Agreement and each other
Loan Document to which any Borrower is to be a party, when executed and
delivered by such Borrower, will constitute a legal, valid and binding
obligation of such Borrower, in each case, enforceable in accordance with its
terms, subject to applicable Debtor Relief Laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
SECTION 3.03.  Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any material consent or approval of, registration or filing with, or
any other material action by, any Governmental Authority, except such as have
been obtained or made and are in full force and effect, (b) will not violate any
applicable law or regulation or any order of any Governmental Authority in any
material respect, (c) will not violate the charter, by-laws or other
organizational documents of any Borrower, (d) will not violate or result in a
default under any indenture, agreement or other instrument binding upon the
Company or any Subsidiary or their assets, or give rise to a right thereunder to
require any payment to be made by the Company or any Subsidiary, and (e) will
not result in the creation or imposition of any Lien on any asset of the Company
or any Subsidiary, except, in the case of clause (d) or (e), where such
violation, default,
75

--------------------------------------------------------------------------------



rise of a right, creation or imposition, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.
SECTION 3.04.  Financial Condition; No Material Adverse Change.  (a)  The
Company has heretofore furnished to the Lenders (i)   its consolidated balance
sheet and consolidated statements of earnings, comprehensive income,
stockholders’ equity and cash flows as of and for its fiscal year ended June 30,
2018, and the related notes, reported on by Deloitte & Touche LLP, independent
registered public accounting firm, and (ii) its condensed consolidated balance
sheets and condensed consolidated statements of earnings, comprehensive income
and cash flows as of and for the fiscal quarters and the portion of the fiscal
year ended September 30, 2018 and December 31, 2018.  Such financial statements
present fairly, in all material respects, the financial position, results of
operations and cash flows of the Company and its consolidated Subsidiaries as of
such dates and for such periods in accordance with GAAP, subject to normal
year‑end audit adjustments in the case of the statements referred to in
clause (ii) above.
(a)  Since June 30, 2018, there has been no material adverse change, or event or
condition that could reasonably be expected to result in a material adverse
change, in the business, assets, operations or financial condition of the
Company and the Subsidiaries, taken as a whole.
SECTION 3.05.  Properties.  (a)  The Company and each Subsidiary has good title
to, or valid leasehold interests in, all its real and personal property material
to its business, except for minor defects in title that do not interfere with
its ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes and except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
(a)  Each of the Company and the Subsidiaries owns or is licensed to use all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Company and the
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.06.  Litigation and Environmental Matters.  (a)  There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Company, threatened against or
affecting the Company and the Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve this Agreement.
(a)  Except with respect to any matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, neither
the Company nor any of the Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
76

--------------------------------------------------------------------------------



SECTION 3.07.  Compliance with Laws and Agreements.  (a)  The Company and each
Subsidiary is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property (including, with regard
to any Broker Dealer Subsidiary, all rules and regulations of the SEC, FINRA and
SIPC applicable to it or its property) and all indentures, agreements and other
instruments binding upon it or its property, except where the failure to be in
compliance, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect.  No Default has occurred and is
continuing.
(a)  Each Broker Dealer Subsidiary is (i) duly registered as a broker or dealer
with the SEC, (ii) a member in good standing of FINRA and the securities
exchanges and securities clearing corporations in which its membership is
required for the conduct of its business and (iii) duly registered, licensed or
qualified as a broker or dealer under the applicable laws and regulations of
each jurisdiction in which such registration, license or qualification is
required for the conduct of its business, except, in the case of this
clause (iii), where the failure to be so registered, licensed or qualified could
not reasonably be expected to result in a Material Adverse Effect.
SECTION 3.08.  Federal Reserve Regulations.  (a)  Neither the Company nor any
Subsidiary (other than any Broker Dealer Subsidiary) is engaged principally, or
as a substantial part of its activities, in the business of extending credit for
the purpose of purchasing or carrying Margin Stock (within the meaning of
Regulation U).
(a)  No part of the proceeds of any Loan has been or will be used by any
Borrower or any Subsidiary (other than any Broker Dealer Subsidiary), whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry Margin Stock (within the meaning of Regulation U) or to
refinance Indebtedness originally incurred for such purpose.  No part of the
proceeds of any Loan has been or will be used by any Borrower or any Subsidiary
in any manner or for any purpose that has resulted or will result in a violation
of Regulation T, Regulation U or Regulation X.
(b)  Each Broker Dealer Subsidiary is an “exempted borrower” within the meaning
of Regulation U.
SECTION 3.09.  Anti-Corruption Laws and Sanctions.  The Company maintains in
effect policies and procedures designed to ensure compliance in all material
respects by the Company, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Company, its Subsidiaries and, to the knowledge of the
Company, its and their respective officers, directors, employees and agents, are
in compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects.  None of (a) the Company, any Subsidiary or, to the knowledge of the
Company, any of their respective directors, officers or employees, or (b) to the
knowledge of the Company, any agent of the Company or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person.   No Borrowing, issuance of a Letter
of Credit or use of the proceeds of any Borrowing or any Letter of Credit will
result in a violation by any party hereto of Anti-Corruption Laws or applicable
Sanctions.
77

--------------------------------------------------------------------------------



SECTION 3.10.  Investment Company Status.  Neither the Company nor any of the
Borrowing Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.
SECTION 3.11.  Taxes.  The Company and the Subsidiaries have timely filed or
caused to be filed all Tax returns and reports required to have been filed and
have paid or caused to be paid all Taxes required to have been paid by them,
except (a) any Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary has set aside on its
books adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.12.  ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Accounting Standards Codification Topic 715) did not, as of the date of the
most recent financial statements reflecting such amounts, exceed by more than
US$50,000,000 the fair market value of the assets of such Plan, and the present
value of all accumulated benefit obligations of all Plans (based on the
assumptions used for purposes of Accounting Standards Codification Topic 715)
did not, as of the date of the most recent financial statements reflecting such
amounts, exceed by more than US$75,000,000 the fair market value of the assets
of all such Plans.
SECTION 3.13.  Disclosure.  Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other information
(excluding any projections and other forward-looking information and information
of a general economic or industry nature) furnished by or on behalf of any
Borrower to the Administrative Agent, any Lender or any Issuing Bank in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented from time to time by other information so furnished)
contained, at the time when furnished and taken as a whole, any material
misstatement of fact or omitted, at the time when furnished and taken as a
whole, to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading.  All
projections and other forward looking information contained in the Information
Memorandum and any of the other reports, financial statements, certificates or
other information furnished by or on behalf of any Borrower to the
Administrative Agent, any Lender or any Issuing Bank in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented from time to time by other information so furnished) have been
prepared by the Company or such Borrower in good faith based upon assumptions
that were reasonable at the time made and at the time such projections and other
information were furnished.
78

--------------------------------------------------------------------------------



ARTICLE IV


Conditions
SECTION 4.01.  Effective Date.  This Agreement shall become effective on the
date on which each of the following conditions shall be satisfied (or waived in
accordance with Section 9.02):
(a)  The Administrative Agent (or its counsel) shall have received from each
party hereto (including Lenders constituting at least the Required Lenders under
and as defined in the Existing Credit Agreement) either (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include fax or other
electronic image scan transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.
(b)  The Administrative Agent shall have received a written opinion (addressed
to the Administrative Agent and the Lenders and dated the Effective Date) of
Cahill Gordon & Reindel LLP, counsel for the Company, in form and substance
reasonably satisfactory to the Administrative Agent.  The Company hereby
requests such counsel to deliver such opinion.
(c)  The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Company, the
authorization of the Transactions and any other legal matters relating to the
Company, this Agreement or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.
(d)  The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02 as of the Effective Date.
(e)  The Administrative Agent and each Arranger, for their respective accounts,
shall have received all fees and other amounts due and payable on or prior to
the Effective Date pursuant to this Agreement or the commitment letter or fee
letters entered into by the Company in connection herewith, including, to the
extent invoiced, reimbursement or payment of all reasonable and documented
out-of-pocket expenses (including reasonable fees, charges and disbursements of
counsel) required to be reimbursed or paid by the Company in connection with
this Agreement and the Transactions.
(f)  On the Effective Date, the principal of and interest accrued on all
outstanding Loans, and all fees and other amounts accrued for the accounts of or
owing to the Lenders, under the Existing Credit Agreement shall have been or
shall be paid in full, and the Administrative Agent shall have received
reasonably satisfactory evidence thereof (with each Lender party hereto that is
a lender under the Existing Credit Agreement hereby
79

--------------------------------------------------------------------------------



agreeing that any notice of prepayment in respect of the payment required under
this clause (f) may state that it is conditioned upon the occurrence of the
Effective Date).
(g)  The Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the Patriot Act.
The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
SECTION 4.02.   Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing (including each Borrowing made on the Effective
Date, but excluding any conversion or continuation of a Revolving Loan), and of
each Issuing Bank to issue, amend, renew or extend any Letter of Credit, is
subject to the satisfaction of the following conditions:
(a)  The representations and warranties of the Borrowers set forth in this
Agreement and the other Loan Documents (other than, with respect to any
Borrowing occurring after the Effective Date, the representations set forth in
Sections 3.04(b) and 3.06(a)) shall be true and correct  (i) in the case of the
representations and warranties qualified as to materiality, in all respects and
(ii) otherwise, in all material respects, in each case on and as of the date of
such Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable.
(b)  At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
Each Borrowing (other than a conversion or continuation of a Revolving Loan) and
each issuance, amendment, renewal or extension of a Letter of Credit shall be
deemed to constitute a representation and warranty by the Company and each
applicable Borrower on the date thereof that the conditions specified in
paragraphs (a) and (b) of this Section have been satisfied.
SECTION 4.03.  Credit Extensions to New Borrowing Subsidiaries.  Notwithstanding
anything to the contrary in Section 2.22, the obligation of each Lender to make
a Loan on the occasion of any Borrowing, and of each Issuing Bank to issue,
amend, renew or extend any Letter of Credit, to or for the account of any
Borrowing Subsidiary designated pursuant to Section 2.22 shall not become
effective until the date on which each of the following additional conditions
shall be satisfied (unless waived in accordance with Section 9.02):
(a)  The Administrative Agent shall have received such Borrowing Subsidiary’s
Borrowing Subsidiary Agreement, duly executed by all parties thereto.
(b)  The Administrative Agent shall have received a written opinion (addressed
to the Administrative Agent and the Lenders under each Tranche with respect to
which such Borrowing Subsidiary is a Borrower) of counsel for such Borrowing
Subsidiary in form and substance reasonably satisfactory to the Administrative
Agent.
80

--------------------------------------------------------------------------------



(c)  The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of such Borrowing
Subsidiary, the authorization of the Transactions insofar as they relate to such
Borrowing Subsidiary and any other legal matters relating to such Borrowing
Subsidiary, its Borrowing Subsidiary Agreement or such Transactions, all in form
and substance reasonably satisfactory to the Administrative Agent.
ARTICLE V


Affirmative Covenants
Until the Revolving Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees, expenses and other amounts
payable under any Loan Document (other than any indemnification or other
contingent obligations that are not yet due or payable) have been paid in full
and all Letters of Credit (other than Collateralized Letters of Credit) have
been terminated or expired, the Company covenants and agrees with the Lenders
that:
SECTION 5.01.  Financial Statements and Other Information.  The Company will
furnish to the Administrative Agent:
(a)  within 90 days after the end of each fiscal year of the Company, its
audited consolidated balance sheet and related consolidated statements of
earnings, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by Deloitte & Touche LLP or other
independent registered public accounting firm of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly, in all material respects,
the financial position and results of operations and cash flows of the Company
and its consolidated Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied;
(b)  within 60 days after the end of each of the first three fiscal quarters of
each fiscal year of the Company, its condensed consolidated balance sheet and
related condensed consolidated statements of earnings and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly, in all material respects, the financial position
and results of operations and cash flows of the Company and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;
(c)  concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Company certifying as to
whether a
81

--------------------------------------------------------------------------------



Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto;
(d)  promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any of the Subsidiaries with the SEC, or any Governmental Authority succeeding
to any or all of the functions of the SEC, or with any national securities
exchange, or distributed by the Company to its shareholders generally, as the
case may be (other than (i) registration statements on Form S-8, (ii) filings
under Sections 16(a) or 13(d) of the Exchange Act, (iii) routine filings related
to employee benefit plans, (iv) filings made by any Broker Dealer Subsidiary in
the ordinary course of business and (v) any other reports, statements or filings
made by any Broker Dealer Subsidiary that are not, individually or in the
aggregate, material to the Company and the Subsidiaries, taken as a whole);
(e)  promptly, but not later than five Business Days after the publication of
any change by Moody’s or S&P in its Rating, notice of such change; and
(f)  promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company or any
of the Subsidiaries, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request (it being understood
that the Company and the Subsidiaries shall not be required to provide any
information or documents that are subject to confidentiality provisions
prohibiting such disclosure).
Information required to be delivered pursuant to clauses (a), (b) and (d) of
this Section shall be deemed to have been delivered on the date on which the
Company posts such information on the Company’s website on the Internet at
www.broadridge.com or when such information is publicly posted on the SEC’s
website at www.sec.gov or is posted on an Electronic System.  Notices required
to be delivered pursuant to clause (e) of this Section shall be deemed to have
been delivered on the date on which the Company posts such information on the
Internet at the website www.broadridge.com or when the publication is first made
available by means of Moody’s or S&P’s (as the case may be) Internet
subscription service.  The Administrative Agent shall promptly make available to
each Lender a copy of any certificate delivered pursuant to clause (c) of this
Section by posting such certificate on an Electronic System.
SECTION 5.02.  Notices of Material Events.  The Company will furnish to the
Administrative Agent (which will post such notice to an Electronic System)
written notice of any of the following events promptly (and in any case within
five Business Days) upon any such event becoming known to any Responsible
Officer of the Company:
(a)  the occurrence of any Default;
(b)  the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Subsidiary that, if adversely determined, could reasonably be expected to result
in a Material Adverse Effect;
82

--------------------------------------------------------------------------------



(c)  (i) the involuntary revocation, suspension or other termination of any
license, permit or registration of any Broker Dealer Subsidiary by the SEC or
FINRA, (ii) the involuntary revocation, suspension or other termination of any
license, permit or registration of any Broker Dealer Subsidiary by any
Governmental Authority other than the SEC or FINRA, if such revocation,
suspension or termination results in, or could reasonably be expected to result
in, a Material Adverse Effect, or (iii) the application or receipt by the SIPC
for a protective decree or other restrictive order regarding any Broker Dealer
Subsidiary; and
(d)  any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or Responsible Officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.03.  Existence; Conduct of Business.  The Company will, and will cause
each Material Subsidiary to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and
(except with regard to any Broker Dealer Subsidiary) the rights, licenses,
permits, privileges and franchises material to the conduct of its business;
provided that the foregoing shall not prohibit any merger, consolidation,
amalgamation, Division, liquidation or dissolution permitted under Section 6.04.
SECTION 5.04.  Payment of Taxes.  The Company will, and will cause each
Subsidiary to, pay its Tax liabilities, to the extent the failure to pay such
liabilities could reasonably be expected to result in a Material Adverse Effect,
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings and (b) the Company or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP.
SECTION 5.05.  Maintenance of Properties.  The Company will, and will cause each
Material Subsidiary to, keep and maintain all property material to the conduct
of its business in good working order and condition, ordinary wear and tear
excepted.
SECTION 5.06.  Books and Records; Inspection Rights.  The Company will, and will
cause each Material Subsidiary (other than any Broker Dealer Subsidiary) to,
keep proper books of record and account in which full, true and correct entries
are made of all dealings and transactions in relation to its business and
activities. The Company will, and will cause each Subsidiary to, permit any
representatives designated by the Administrative Agent, or by any Lender through
the Administrative Agent, at mutually agreeable times (no more than once per
fiscal year of the Company, unless an Event of Default has occurred and is
continuing) and upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from those portions of its books and
records relating to financial condition, and to discuss its affairs, finances
and condition with its officers and, so long as a representative of the Company
is present, independent accountants (in each case subject to the Company’s or
such Material Subsidiary’s obligations under applicable law or confidentiality
arrangements).
83

--------------------------------------------------------------------------------



SECTION 5.07.  Compliance with Laws.  The Company will, and will cause each
Material Subsidiary to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property (including ERISA and
Environmental Laws applicable to it or its property), except where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.  The Company will maintain in effect and
enforce policies and procedures designed to ensure compliance in all material
respects by the Company, the Subsidiaries and the respective directors,
officers, employees and agents of the foregoing with Anti-Corruption Laws and
applicable Sanctions.
SECTION 5.08.  Use of Proceeds.  (a)  The Borrowers will cause the proceeds of
the Loans made on or after the Effective Date to be used only (i) to repay any
amounts outstanding under the Existing Credit Agreement and (ii) for working
capital and other general corporate purposes of the Company and the
Subsidiaries, including the payment of intercompany loans between the Company
and the Subsidiaries.  Notwithstanding the foregoing, no part of the proceeds of
any Loan will be used, whether directly or indirectly, by the Company or any
Subsidiary (other than any Broker Dealer Subsidiary) (i) to purchase or carry
Margin Stock (as defined in Regulation U) or to refinance Indebtedness
originally incurred for such purpose or (ii) in any manner or for any purpose
that will result in a violation of Regulation U, Regulation X or Regulation T.
(a)  The Borrowers will not request any Borrowing or Letter of Credit, and the
Borrowers shall not, directly or, to the knowledge of any Borrower, indirectly,
use, and shall procure that their Subsidiaries and their or their respective
Subsidiaries’ directors, officers, employees and agents shall not, directly or,
to the knowledge of any Borrower, indirectly, use, the proceeds of any Borrowing
or any Letter of Credit, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, (i) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of Anti-Corruption Laws, (ii) for the purpose
of funding, financing or facilitating any activities, business or transaction of
or with any Sanctioned Person or in any Sanctioned Country, except to the extent
permitted for a Person required to comply with Sanctions, or (iii) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.
SECTION 5.09.  Margin Stock.  The Company will ensure that at the time each Loan
is made and after giving effect to the use of proceeds thereof, and at the time
each Letter of Credit is issued, renewed or extended, no more than 25% of the
value of the assets of either the Company or the Company and the Subsidiaries
taken as a whole subject to the restrictions of Section 6.01 or 6.04 shall be
represented by Margin Stock (within the meaning of Regulation U).
ARTICLE VI


Negative Covenants
Until the Revolving Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees, expenses and other amounts
payable under any Loan Document (other than any indemnification or other
contingent obligations that are not yet due or payable) have been paid in full
and all Letters of Credit (other than Collateralized Letters
84

--------------------------------------------------------------------------------



of Credit) have been terminated or expired, the Company covenants and agrees
with the Lenders as follows:
SECTION 6.01.  Liens.  The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights therein, except:
(a)  (i) Permitted Encumbrances and (ii) Liens created under the Loan Documents;
(b)  any Lien on any property or asset of the Company or any Subsidiary existing
on the date hereof and set forth in Schedule 6.01; provided that (i) such Lien
shall not apply to any other property or asset of the Company or any Subsidiary
and (ii) such Lien shall secure only the obligations it secures on the date
hereof and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof;
(c)  any Lien existing on any property or asset prior to the acquisition thereof
by the Company or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary (other than as a result of a Division where the
Dividing Person is the Company or a Subsidiary) (or of any Person not previously
a Subsidiary that is merged, consolidated or amalgamated with or into the
Company or a Subsidiary in a transaction permitted hereunder) after the date
hereof prior to the time such Person becomes a Subsidiary (or is so merged,
consolidated or amalgamated); provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary (or such merger, consolidation or amalgamation), as the case may
be, (ii) such Lien shall not apply to any other property or assets of any of the
Company or any Subsidiary and (iii) such Lien shall secure only the obligations
it secures on the date of such acquisition or the date such Person becomes a
Subsidiary (or such merger, consolidation or amalgamation), as the case may be,
and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;
(d)  Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary (including, without limitation, Liens securing Capital
Lease Obligations); provided that (i) such Liens and the Indebtedness secured
thereby are incurred prior to or within 180 days after such acquisition or the
completion of such construction or improvement, (ii) the Indebtedness secured
thereby does not exceed the cost of acquiring, constructing or improving such
fixed or capital assets, (iii) such security interests shall not apply to any
other property or assets of the Company or any Subsidiary and (iv) such Lien
shall secure only the obligations it secures on the date of such incurrence and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof; provided, further, that individual
financings of assets otherwise permitted to be secured hereunder provided by one
Person (or its Affiliates) may be cross collateralized to other financings of
assets provided by such Person (or its Affiliates) on customary terms;
85

--------------------------------------------------------------------------------



(e)  Liens on securities deemed to exist under repurchase agreements and reverse
repurchase agreements entered into by the Company and the Subsidiaries in the
ordinary course of business;
(f)  Liens arising from any interest or title of a lessor or sublessor under any
lease or sublease not prohibited by Section 6.03 entered into by the Company or
any Subsidiary as lessee;
(g)  Liens arising from precautionary UCC financing statements filed in
connection with leases;
(h)  Liens in favor of banking institutions arising as a matter of law
encumbering deposits (including the right of set-off);
(i)  Liens on cash earnest money deposits made in connection with letters of
intent or purchase agreements;
(j)  Liens arising on intellectual property in connection with the grant by the
owner of such intellectual property of non-exclusive licenses in the ordinary
course;
(k)  Liens of any securities intermediary arising as a matter of law on
securities or other assets held by such securities intermediary;
(l)  Liens on assets of any Broker Dealer Subsidiary created or otherwise
arising in the ordinary course of its business;
(m)   liens in favor of only the Company or one or more Subsidiaries granted by
the Company or a Subsidiary to secure any obligations owed to the Company or a
Subsidiary; and
(n)  other Liens not expressly permitted by clauses (a) through (m) above;
provided that the sum of (i) the aggregate principal amount of the outstanding
obligations secured by Liens permitted under this clause (n), (ii) without
duplication of the foregoing clause (i), the aggregate principal amount of
Indebtedness and the aggregate value of preferred stock or other preferred
equity interests permitted by Section 6.02(n) and (iii) the aggregate amount of
Attributable Debt in respect of Sale and Leaseback Transactions permitted by
Section 6.03(b) shall not at any time exceed the greater of (y) US$150,000,000
and (z) 18% of Consolidated EBITDA for the Test Period most recently ended on or
prior to the date of incurrence of any such Lien.
Notwithstanding the foregoing provisions of this Section, to the extent that
more than 25% of the value of the assets of the Company, or of the Company and
the Subsidiaries taken as a whole, that are subject to the restrictions of this
Section is at any time represented by Margin Stock (within the meaning of
Regulation U), the Company and the Subsidiaries shall be free to sell, pledge or
otherwise dispose of such excess Margin Stock (it being understood that Margin
Stock not in excess of 25% of the value of such assets will be subject to the
restrictions of this Section).
86

--------------------------------------------------------------------------------



SECTION 6.02.  Subsidiary Indebtedness.  The Company will not permit any
Subsidiary to incur any Indebtedness or to issue any preferred stock or other
preferred equity securities except:
(a)  Indebtedness of the Borrowing Subsidiaries under the Loan Documents;
(b)  Indebtedness, preferred stock or other preferred equity securities existing
on the date hereof and set forth on Schedule 6.02, and any extensions, renewals
or replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof;
(c)  Indebtedness, preferred stock or preferred equity securities of any Person
becoming a Subsidiary (other than as a result of a Division where the Dividing
Person is the Company or a Subsidiary) (or of any Person not previously a
Subsidiary that is merged, consolidated or amalgamated with or into a Subsidiary
in a transaction permitted hereunder) after the date hereof existing at the time
such Person becomes a Subsidiary (or is so merged, consolidated or amalgamated);
provided that such Indebtedness, preferred stock or preferred equity securities
is not incurred or issued, as applicable, in contemplation of or in connection
with such Person becoming a Subsidiary (or such merger, consolidation or
amalgamation);
(d)  Indebtedness of any Subsidiary incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
provided that (i) such Indebtedness is incurred prior to or within 180 days
after such acquisition or the completion of such construction or improvement and
(ii) such Indebtedness does not exceed the cost of acquiring, constructing or
improving such fixed or capital assets;
(e)  Indebtedness of any Subsidiary to the Company or any other Subsidiary, and
preferred stock or other preferred equity securities of any Subsidiary held by
the Company or any other Subsidiary;
(f)  Guarantees by any Subsidiary of Indebtedness of any other Subsidiary;
provided such Indebtedness of any other Subsidiary so guaranteed is permitted
under clauses (d), (e) or (n) of this Section;
(g)  Indebtedness of Foreign Subsidiaries in an aggregate principal amount
outstanding at any one time not to exceed US$75,000,000 (or with respect to any
other currency, the US Dollar equivalent thereof);
(h)  Indebtedness deemed to arise from the payment of insurance premiums on an
installment basis in the ordinary course of business;
(i)  Indebtedness incurred in connection with Hedging Agreements entered into
for non-speculative purposes;
87

--------------------------------------------------------------------------------



(j)  Indebtedness under any overdraft facilities entered into in the ordinary
course of business;
(k)  Indebtedness in respect of workers’ compensation claims, and bid,
performance or surety bonds;
(l)  Indebtedness arising in connection with the endorsement of instruments for
deposit in the ordinary course;
(m)  Indebtedness incurred by any Broker Dealer Subsidiary in the ordinary
course of its business; and
(n)  other Indebtedness, preferred stock or other preferred equity interests not
expressly permitted by clauses (a) through (m) above; provided that the sum of
(i) the aggregate principal amount of Indebtedness and the aggregate value of
preferred stock or other preferred equity interests permitted under this clause
(n), (ii) without duplication of the foregoing clause (i), the aggregate
principal amount of outstanding obligations secured by Liens permitted under
Section 6.01(n) and (iii) the aggregate amount of Attributable Debt in respect
of Sale and Leaseback Transactions permitted by Section 6.03(b) shall not at any
time exceed the greater of (y) US$150,000,000 and (z) 18% of Consolidated EBITDA
for the Test Period most recently ended on or prior to the date of incurrence of
any such Indebtedness.
SECTION 6.03.  Sale and Leaseback Transactions.  The Company will not, and will
not permit any of the Subsidiaries to, enter into or be a party to any Sale and
Leaseback Transaction except:
(a)  Sale and Leaseback Transactions to which the Company or any Subsidiary is a
party as of the date hereof; and
(b)  other Sale and Leaseback Transactions not expressly permitted by clause (a)
above; provided that the sum of (i) the aggregate amount of Attributable Debt in
respect of Sale and Leaseback Transactions permitted by this clause (b), (ii)
the aggregate principal amount of outstanding obligations secured by Liens
permitted under Section 6.01(n) and (iii) without duplication of the foregoing
clause (ii), the aggregate principal amount of Indebtedness and the aggregate
value of preferred stock or other preferred equity interests permitted by
Section 6.02(n) shall not at any time exceed the greater of (y) US$150,000,000
and (z) 18% of Consolidated EBITDA for the Test Period most recently ended on or
prior to the date of the entry into any such Sale and Leaseback Transaction.
SECTION 6.04.  Fundamental Changes.  (a)  The Company will not, and will not
permit any Subsidiary to, (i) merge into or consolidate or amalgamate with any
other Person, (ii) permit any other Person to merge into or consolidate or
amalgamate with it, (iii) in the case of any Subsidiary, consummate a Division
as the Dividing Person, (iv) liquidate or dissolve or (v) sell, transfer, lease
or otherwise dispose of, directly or through any merger, consolidation or
amalgamation and whether in one transaction or in a series of transactions,
assets (including Equity Interests in Subsidiaries) representing all or
substantially all of the assets of the Company and the Subsidiaries (whether now
owned or hereafter acquired), taken as a whole, except that, if at the
88

--------------------------------------------------------------------------------



time thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing (A) any Person may merge into the Company in a
transaction in which the Company is the surviving Person, (B) any Person (other
than the Company or a Borrowing Subsidiary) may merge into any Borrowing
Subsidiary in a transaction in which such Borrowing Subsidiary is the surviving
Person, (C) any Subsidiary (other than a Borrowing Subsidiary) may (x) merge,
consolidate or amalgamate with or into any Person (if such Person is a Borrowing
Subsidiary, subject to clause (B) above) in a transaction in which the surviving
Person is a Subsidiary or, if the surviving Person is not a Subsidiary, if such
transaction is otherwise permitted hereunder or (y) sell, transfer, lease or
otherwise dispose of its assets to the Company or to another Subsidiary, (D) any
Subsidiary (other than a Borrowing Subsidiary) may consummate a Division as the
Dividing Person if, immediately upon the consummation of the Division, the
assets of the applicable Dividing Person are held by one or more Subsidiaries at
such time, or, with respect to assets not so held by one or more Subsidiaries,
such Division is otherwise permitted hereunder and (E) any Subsidiary (other
than a Borrowing Subsidiary) may liquidate or dissolve if the Company determines
in good faith that such liquidation or dissolution is in the best interests of
the Company and is not materially disadvantageous to the Lenders. 
Notwithstanding the foregoing provisions of this paragraph (a), to the extent
that more than 25% of the value of the assets of the Company, or of the Company
and the Subsidiaries taken as a whole, that are subject to the restrictions of
this paragraph is at any time represented by Margin Stock (within the meaning of
Regulation U), the Company shall be free to sell, transfer, lease or otherwise
dispose of such excess Margin Stock (it being understood that Margin Stock not
in excess of 25% of the value of such assets will be subject to the restrictions
of this paragraph).
(a)  The Company will not, and will not permit any Subsidiary to, engage to any
material extent in any business other than businesses of the type conducted by
the Company and the Subsidiaries on the date of execution of this Agreement and
businesses reasonably related or ancillary thereto.
SECTION 6.05.  Restrictive Agreements.  The Company will not, and will not
permit any Material Subsidiary to, enter into any agreement that restricts the
ability of any Material Subsidiary to pay dividends or other distributions to
the Company or other Subsidiaries or to make or repay loans or advances to the
Company or other Subsidiaries; provided that the foregoing shall not apply to
(a) restrictions and conditions imposed by law or by this Agreement, or, with
respect to any Broker Dealer Subsidiary, otherwise required or requested by any
Governmental Authority, (b) restrictions and conditions existing on the date
hereof identified on Schedule 6.05 (or to any extension, amendment,
modification, renewal or replacement thereof not expanding the scope of any such
restriction or condition), (c) customary restrictions and conditions contained
in agreements relating to the sale of a Subsidiary or any assets pending such
sale to the extent that such restrictions and conditions apply only to the
Subsidiary or assets to be sold and such sale is permitted hereunder or (d) any
agreements governing purchase money Indebtedness or Capital Lease Obligations,
provided that such restrictions relate to only the assets financed with such
Indebtedness.
SECTION 6.06.  Transactions with Affiliates.  The Company will not, and will not
permit any of the Subsidiaries to, sell, lease or otherwise transfer any
material property or assets to, or purchase, lease or otherwise acquire any
material property or assets from, or otherwise engage in any other material
transactions with, any of its Affiliates, except (a) in the ordinary
89

--------------------------------------------------------------------------------



course of business at prices and on terms and conditions not less favorable to
the Company or such Subsidiary than could be obtained on an arm’s-length basis
from unrelated third parties, (b) transactions between or among the Company and
the Subsidiaries, or between or among Subsidiaries, in each case not involving
any other Affiliate, (c) the declaration and payment of dividends with respect
to its Equity Interests, (d) the making of grants or payments pursuant to and in
accordance with equity award, bonus or incentive plans or other benefit plans
for management, directors or employees of the Company and the Subsidiaries,
(e) the transactions set forth on Schedule 6.06 and (f) employment agreements,
officer and director indemnification agreements, confidentiality agreements,
non-compete agreements and similar arrangements entered into by the Company or
any of the Subsidiaries with its officers, directors and employees.
SECTION 6.07.  Leverage Ratio.  The Company will not permit the Leverage Ratio
as of the last day of any Test Period ending after the Effective Date to exceed
3.50 to 1.00; provided, that following the completion of any Material Specified
Acquisition, if the Company shall so elect by a notice delivered to the
Administrative Agent within 30 days following such completion, such maximum
permitted Leverage Ratio shall be increased to 4.00 to 1.00 at the end of and
for the fiscal quarter during which such Material Specified Acquisition shall
have been completed and each of the following three fiscal quarters (such period
of four fiscal quarters being called an “Increase Period”).  The Company may
terminate any Increase Period by a notice delivered to the Administrative Agent,
whereupon, on and after the last day of the fiscal quarter immediately following
the quarter during which such notice is given, the maximum permitted Leverage
Ratio shall be reduced to 3.50 to 1.00.  The Company may not make an election to
increase the maximum Leverage Ratio unless, as of the end of at least two fiscal
quarters immediately preceding such election either (i) the maximum permitted
Leverage Ratio permitted under this Section shall have been 3.50 to 1.00 or (ii)
the Leverage Ratio did not exceed 3.00 to 1.00.
ARTICLE VII


Events of Default
If any of the following events (“Events of Default”) shall occur:
(a)  any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)  any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five Business Days;
(c)  any representation or warranty made or deemed made by or on behalf of any
Borrower in or in connection with this Agreement, any other Loan Document or any
amendment or modification hereof or thereof or waiver hereunder or thereunder,
or in any
90

--------------------------------------------------------------------------------



report, certificate, financial statement or other document furnished pursuant to
or in connection with this Agreement or any other Loan Document or any amendment
or modification hereof or thereof or waiver hereunder or thereunder, shall prove
to have been incorrect in any material respect when made or deemed made;
(d)  the Company shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (with respect to any Borrower’s
existence) or 5.08(a) or in Article VI;
(e)  any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement or any other Loan Document (other than
those specified in clause (a), (b) or (d) of this Article), and such failure
shall continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent (which may be given at the request of any Lender) to the
Company;
(f)  the Company or any Subsidiary shall default in the payment (whether of
principal or interest and regardless of amount) of any Material Indebtedness
when and as the same shall become due and payable after giving effect to any
applicable grace periods;
(g)  any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to (i) secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness or (ii) any prepayment, repurchase, redemption
or defeasance of any Acquisition Indebtedness if the related Acquisition is not
consummated;
(h)  an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Debtor Relief Laws now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Borrower or any Material Subsidiary or
for a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
(i)  any Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Debtor Relief Laws now or hereafter in effect, (ii) consent to
the institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Borrower or any Material Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general
91

--------------------------------------------------------------------------------



assignment for the benefit of creditors or (vi) take any action for the purpose
of effecting any of the foregoing;
(j)  the Company or any Material Subsidiary shall become unable, admit in
writing its inability, or fail generally, to pay its debts as they become due;
(k)  one or more judgments for the payment of money in an aggregate amount in
excess of US$125,000,000 (provided that such amount shall be calculated after
deducting therefrom any amount of such judgment that is covered by a valid and
binding policy of insurance from a third party insurer that is rated at least
“A-” by A.M. Best Company, which insurer has been notified of such judgment and
has not disputed the claim made for payment) shall be rendered against the
Company, any Subsidiary or any combination thereof and the same shall remain
undischarged and not vacated or paid in full for a period of 30 consecutive days
during which execution shall not be effectively stayed (which stay shall include
the posting of a bond pending appeal that has the effect of staying execution of
such judgment), or any action shall be legally taken by a judgment creditor to
attach or levy upon any assets of the Company or any Subsidiary to enforce any
such judgment;
(l)  an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;
(m)  (i) any license, permit or registration of any Broker Dealer Subsidiary
shall be revoked, suspended or otherwise terminated by the SEC, FINRA or any
other applicable Governmental Authority, except where such revocation,
suspension or termination could not reasonably be expected to result in a
Material Adverse Effect, (ii) the SIPC shall apply for or obtain a protective
decree or other restrictive order with regard to any Broker Dealer Subsidiary,
(iii) any Broker Dealer Subsidiary shall be found by a Governmental Authority to
have violated any law or regulation, or be the subject of any judgment or
arbitration award, and such violation or award has resulted or would reasonably
be expected to result in a Material Adverse Effect, or (iv) any action or
proceeding by or before any Governmental Authority involving any Broker Dealer
Subsidiary shall be pending as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, would reasonably be
expected to result in a Material Adverse Effect;
(n)  a Change in Control shall occur; or
(o)  any Borrowing Subsidiary shall cease to be a wholly owned Subsidiary of the
Company;
then, and in every such event (other than an event with respect to the Company
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may with the
consent of the Required Lenders, and shall at the request of the Required
Lenders, by notice to the Company, take any of the following actions, at the
same or different times: (i) terminate the Revolving Commitments, and thereupon
the Revolving Commitments shall terminate immediately, (ii) declare the Loans
then outstanding to be due and payable in whole (or in part, in which case any
principal or other amount not so declared to be due
92

--------------------------------------------------------------------------------



and payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall become due and payable immediately and (iii) require the
deposit of cash collateral in respect of LC Exposure as provided in Section
2.06(l), in each case, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrowers; and in case of any
event with respect to the Company described in clause (h) or (i) of this
Article, the Revolving Commitments shall automatically terminate, the principal
of the Loans then outstanding, together with accrued interest thereon and all
fees and other obligations of the Borrowers accrued hereunder, shall
automatically become due and payable, and the deposit of such cash collateral in
respect of LC Exposure shall immediately and automatically become due, in each
case, without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrowers.
ARTICLE VIII


The Administrative Agent
Each of the Lenders and Issuing Banks hereby irrevocably appoints the entity
named as Administrative Agent in the heading of this Agreement and its
successors to serve as Administrative Agent under the Loan Documents, and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
of the Loan Documents, together with such actions and powers as are reasonably
incidental thereto.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents, and its duties hereunder and under
the other Loan Documents shall be administrative in nature.  Without limiting
the generality of the foregoing, (a) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing (and it is understood and agreed that the
use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law, and that such term is used as a matter of
market custom and is intended to create or reflect only an administrative
relationship between contracting parties), (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated by the
Loan Documents that the Administrative Agent is required to exercise as directed
in writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in Section
9.02), provided that the Administrative Agent shall not be required to take any
action that, in its opinion, could expose the Administrative Agent to liability
or be contrary to any Loan Document or applicable law, rule or regulation, and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company, any Subsidiary or
any other Affiliate of any of the foregoing that is communicated to or obtained
by the Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or
93

--------------------------------------------------------------------------------



at the request of the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary, or as the Administrative Agent shall believe
in good faith to be necessary, under the circumstances as provided in
Section 9.02) or in the absence of its own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and non-appealable judgment).  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof (stating that it is a “notice of default”) is
given to the Administrative Agent by a Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the Administrative Agent.
Notwithstanding anything herein to the contrary, the Administrative Agent shall
not have any liability arising from any confirmation of the Revolving Exposure
or the component amounts thereof, any Exchange Rate or any US Dollar Equivalent
or any other determination made by it under Section 1.05.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof).  The Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to be made by the proper Person
(whether or not such Person in fact meets the requirements set forth in the Loan
Documents for being the signatory, sender or authenticator thereof), shall not
incur any liability for relying thereon and may act upon any such statement
prior to receipt of written confirmation thereof.  The Administrative Agent may
consult with legal counsel (who may be counsel for any Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by it.  The Administrative Agent and any such
sub-agent may perform any and all of their duties and exercise their rights and
powers through their respective Related Parties.  The exculpatory provisions of
this Article and the provisions of Section 9.03 shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent. The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and non-appealable judgment that
the
94

--------------------------------------------------------------------------------



Administrative Agent acted with gross negligence or wilful misconduct in the
selection of such sub-agents.
The Person serving as Administrative Agent hereunder shall have the same rights
and powers in its capacity as a Lender or an Issuing Bank as any other Lender or
Issuing Bank and may exercise the same as though it were not the Administrative
Agent, and such Person and its Affiliates may accept deposits from, lend money
to, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of business with the Company or any Subsidiary or
other Affiliate thereof as if it were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders or Issuing Banks.
Subject to the provisions of this paragraph, the Administrative Agent may resign
at any time by notifying the Lenders, the Issuing Banks and the Company.  Upon
any such resignation, the Required Lenders shall have the right, with the
Company’s approval (so long as no Event of Default has occurred and is
continuing) to appoint a successor.  If no successor Administrative Agent shall
have been so appointed and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank.  If the Person
serving as Administrative Agent is a Defaulting Lender pursuant to clause (d) of
the definition thereof, the Required Lenders may, to the extent permitted by
applicable law, by notice in writing to the Company and such Person remove such
Person as Administrative Agent and, with the Company’s approval, appoint a
successor.  Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring or removed
Administrative Agent, and the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder.  Notwithstanding the
foregoing, if the retiring Administrative Agent shall notify the Company and the
Lenders that no qualifying Person has accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation or, in
the case of a removal of the Administrative Agent as set forth above, no
successor shall have accepted such appointment within 30 days after the Required
Lenders give notice of removal, then such resignation or removal shall
nonetheless become effective in accordance with such notice and (a) the retiring
or removed Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents and (b) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring or removed Administrative Agent, provided
that (i) all payments required to be made hereunder or under any other Loan
Document to the Administrative Agent for the account of any Person other than
the Administrative Agent shall be made directly to such Person and (ii) all
notices and other communications required or contemplated to be given or made to
the Administrative Agent shall also directly be given or made to each Lender and
each Issuing Bank.  The fees payable by the Company to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Company and such successor.  After the
Administrative Agent’s resignation or removal hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub–agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while it was acting as Administrative Agent.
95

--------------------------------------------------------------------------------



In case of the pendency of any proceeding with respect to any Borrower under any
Debtor Relief Laws now or hereafter in effect, the Administrative Agent
(irrespective of whether the principal of any Loan or any LC Disbursement shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other obligations
under the Loan Documents that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Banks and the Administrative Agent (including any claim
under Sections 2.13, 2.14, 2.16, 2.17, 2.18 and 9.03) allowed in such judicial
proceeding; and
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders or the Issuing Banks, to pay to the
Administrative Agent any amount due to it, in its capacity as the Administrative
Agent, under the Loan Documents (including under Section 9.03).  Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the obligations or the rights of any Lender or Issuing Bank, or to
vote in respect of the claim of any Lender or Issuing Bank in any such
proceeding.
Each Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent, any Arranger or any other Lender, or any
of the Related Parties of any of the foregoing, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Arranger or any other Lender, or any of the Related
Parties of any of the foregoing, and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or any related agreement or any document furnished hereunder or
thereunder.  Each Lender, by becoming a party to this Agreement, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Loan
Document and each other document required to be delivered to, or be approved by
or satisfactory to, the Administrative Agent or the Lenders on the Effective
Date.  In determining compliance with any condition hereunder to the making of
any Loan or the issuance, amendment, renewal or extension of a Letter of Credit
that by its terms must be fulfilled to the satisfaction of a Lender or an
Issuing Bank, the Administrative Agent may presume that such condition is
satisfactory to such Lender or such Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or Issuing Bank
sufficiently in advance to the making of such Loan or the issuance, amendment,
renewal or extension of such Letter of Credit.
96

--------------------------------------------------------------------------------



The parties agree that none of the Arrangers, the Syndication Agents or the
Documentation Agents referred to on the cover page of this Agreement shall, in
its capacity as such, have any duties or responsibilities under this Agreement
or any other Loan Document (except in its capacity, as applicable, as a Lender
or an Issuing Bank), but all such Persons shall have the benefit of the
indemnities provided for hereunder.
Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and the Arrangers and not, for the
avoidance of doubt, to or for the benefit of the Company or any Subsidiary, that
at least one of the following is and will be true:
(a)  such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Revolving Commitments or this Agreement,
(b)  the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Commitments and
this Agreement,
(c)  (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Revolving Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Revolving Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Revolving Commitments and this Agreement, or
(d)  such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent and the Arrangers in their sole
discretion, and such Lender.
In addition, unless either (i) the immediately preceding clause (a) is true with
respect to a Lender or (ii) a Lender has provided another representation,
warranty and covenant in accordance with the immediately preceding clause (d),
such Lender further (x) represents and
97

--------------------------------------------------------------------------------



warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arrangers, and not, for the avoidance of doubt, to
or for the benefit of the Company or any Subsidiary, that the Administrative
Agent and the Arrangers are not fiduciaries with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Letters of Credit, the Revolving
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent or the Arrangers under this
Agreement, any Loan Document or any documents related hereto or thereto).
ARTICLE IX


Miscellaneous
SECTION 9.01.  Notices.  (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:
(i)  if to any Borrower, to it (or to it in care of the Company) at Broadridge
Financial Solutions Inc., 5 Dakota Drive, Lake Success, New York 11042,
Attention of Corporate Treasurer (Fax No. 516-472-5014, Email:
CT@broadridge.com), with a copy to 5 Dakota Drive, Lake Success, New York 11042,
Attention of Assistant Treasurer (Fax No. 516-472-5014, Email:
CT@broadridge.com);
(ii)  if to the Administrative Agent or JPMorgan in its capacity as a Swingline
Lender, to JPMorgan Chase Bank, N.A., 500 Stanton Christiana Road, NCC5 / 1st
Floor, Newark, DE, 19713-2107, Attention of Nick Papa (Fax No. 302-634-1979;
Email: nicholas.papa@chase.com);
(iii)  if to JPMorgan in its capacity as an Issuing Bank, to JPMorgan Chase
Bank, N.A., 10420 Highland Manor Dr. 4th Floor, Tampa, FL 33610, Attention of
Standby LC Unit (Fax No. 856-294-5267; Email: gts.ib.standby@jpmchase.com), with
a copy to JPMorgan Chase Bank, N.A., 500 Stanton Christiana Road, NCC5 / 1st
Floor, Newark, DE, 19713-2107, Attention of Nick Papa (Fax No. 302-634-1979;
Email: nicholas.papa@chase.com); and
(iv)  if to any other Lender, Swingline Lender or Issuing Bank, to it at its
address (or telephone number, email address and fax number, as applicable) set
forth in its Administrative Questionnaire.
(b)  Notices and other communications to the Lenders and Issuing Banks hereunder
may be delivered or furnished by electronic communications (including email) or
using an Electronic System pursuant to procedures approved by the Administrative
Agent; provided
98

--------------------------------------------------------------------------------



that the foregoing shall not apply to notices under Article II to any Lender or
Issuing Bank if such Lender or Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication or using an Electronic System.  The
Administrative Agent or the Company or any Borrowing Subsidiary may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures and may be limited to particular notices or
communications.
(c)  Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
sent by facsimile shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient).  Unless the Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an email address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Electronic System shall be deemed received upon the deemed receipt by the
intended recipient, at its email address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(d)  Any party hereto may change its address, telephone number, email or fax
number for notices and other communications hereunder by notice to the other
parties hereto.
(e)  Each Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communication by posting such Communication on the
Electronic System.  The Electronic System is provided “as is” and “as
available”.  Neither the Administrative Agent nor any of its Related Parties
warrant, or shall be deemed to warrant, the adequacy of the Electronic System,
and the Administrative Agent expressly disclaims liability for errors or
omissions in the Communications.  No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by the Administrative Agent or any of its Related Parties
in connection with the Communications or the Electronic System.  In no event
shall the Administrative Agent or any of its Related Parties have any liability
to any Borrower, any Lender, any Issuing Bank or any other Person for damages of
any kind, including direct or indirect, special, incidental or consequential or
punitive damages, losses or expenses (whether in tort, contract or otherwise)
arising out of any transmission of Communications through the Electronic System,
except, in the case of liability of the Administrative Agent for direct damages
to any Borrower to the extent such damages are found in a final non-appealable
judgment by a court of competent jurisdiction to have resulted from its gross
negligence or willful misconduct.
SECTION 9.02.  Waivers; Amendments.  (a)  No failure or delay by any Borrower,
the Administrative Agent, any Issuing Bank or any Lender in exercising any right
or power
99

--------------------------------------------------------------------------------



hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of any Loan Document or consent to
any departure by any Borrower therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.  Without limiting the generality of the
foregoing, the execution and delivery of this Agreement, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.
(a)  Except as provided in Section 9.02(c), none of this Agreement, any other
Loan Document or any provision hereof or thereof may be waived, amended or
modified except, in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by the Company, the Administrative Agent and
the Required Lenders or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
each Borrower or Borrowers that are parties thereto, in each case with the
consent of the Required Lenders; provided that no such agreement shall
(i) increase the Revolving Commitment of any Lender, or change the currency in
which Revolving Loans are available thereunder, without the written consent of
such Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder (in
each case, other than as a result of any waiver of any increase in the interest
rate applicable to any Loan pursuant to Section 2.14(f)), without the written
consent of each Lender adversely affected thereby, (iii) postpone the scheduled
date of payment of the principal amount of any Loan or LC Disbursement, or any
interest thereon, or any fees payable hereunder, or reduce the amount of, waive
or excuse any such payment (other than as a result of any waiver of any increase
in the interest rate applicable to any Loan pursuant to Section 2.14(f)), or
postpone the scheduled date of expiration of any Revolving Commitment, in each
case, without the written consent of each Lender adversely affected thereby,
(iv) change Section 2.19(b) or 2.19(c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each Lender
adversely affected thereby (it being understood that the addition of new loans
or commitments that may be extended under this Agreement pursuant to
Section 2.10 or 2.22 shall not be deemed to alter such pro rata sharing of
payments), (v) change any of the provisions of this Section or the percentage
set forth in the definition of the term “Required Lenders”, “Majority in
Interest” or any other provision hereof specifying the number or percentage of
Lenders (or Lenders of any Class) required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender (or each Lender of such Class, as the case may
be) (vi), release the Company from its Guarantee under Article X, or limit the
liability of the Company in respect of such Guarantee, without the written
consent of each Lender or (vii) change any provisions of any Loan Document in a
manner that by its terms adversely affects the rights or obligations of Lenders
of any other Class without the written consent of Lenders of the adversely
affected Class representing a Majority in Interest of such Class;
provided further that (i) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, any Issuing Bank or
100

--------------------------------------------------------------------------------



any Swingline Lender hereunder without the prior written consent of the
Administrative Agent, such Issuing Bank or such Swingline Lender, as the case
may be, and (ii) any waiver, amendment or modification of any Loan Document that
by its terms affects the rights or obligations hereunder or thereunder of the
Lenders of one Class (but not the Lenders of the other Class) may be effected by
an agreement or agreements in writing entered into by the Company and the
requisite number or percentage in interest of the affected Class of Lenders that
would be required to consent thereto under this Section if such Class of Lenders
were the only Class of Lenders hereunder at the time.
(b)  Notwithstanding anything in paragraph (b) of this Section to the contrary:
(i)  any amendment of the definition of the term “Applicable Rate” pursuant to
the last sentence of such definition shall require only the written consent of
the Company and the Required Lenders;
(ii)  no consent with respect to any waiver, amendment or modification of this
Agreement or any other Loan Document shall be required of (A) any Defaulting
Lender, except with respect to any waiver, amendment or modification referred to
in clause (i), (ii) or (iii) of the first proviso of Section 9.02(b) and then
only in the event such Defaulting Lender shall be adversely affected by such
amendment, waiver or other modification or (B) with respect to any waiver,
amendment or modification referred to in the first proviso of Section 9.02(b),
any Lender that receives payment in full of the principal of and interest
accrued on each Loan made by, and all other amounts owing to, such Lender or
accrued for the account of such Lender under this Agreement and the other Loan
Documents at the time such amendment, waiver or other modification becomes
effective and whose Revolving Commitments terminate by the terms and upon the
effectiveness of such waiver, amendment or other modification;
(iii)  any provision of this Agreement or any other Loan Document may be amended
by an agreement in writing entered into by the Company and the Administrative
Agent to cure any immaterial ambiguity, omission, defect or inconsistency so
long as, in each case, the Lenders shall have received at least five Business
Days prior written notice thereof and the Administrative Agent shall not have
received within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders, an Issuing Lender or a Swingline
Lender stating that the Required Lenders, such Issuing Lender or such Swingline
Lender objects to such amendment;
(iv)  any provision of this Agreement or any other Loan Document may be amended
in a manner provided in Sections 2.05(d), 2.06(j), 2.06(i), 2.10, 2.15(b) and
2.22; and
(v)  the terms “LC Commitment” or “Swingline Commitment” may be modified as
contemplated by the definition of such term.
(c)  The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, waivers or other modifications on
behalf of
101

--------------------------------------------------------------------------------



such Lender.  Any amendment, waiver or other modification effected in accordance
with this Section 9.02 shall be binding upon each Person that is at the time
thereof a Lender and each Person that subsequently becomes a Lender.
SECTION 9.03.  Expenses; Indemnity; Damage Waiver.  (a)  The Company shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, the Arrangers and their respective Affiliates, including
the reasonable and documented fees, charges and disbursements of counsel, in
connection with the syndication of the credit facilities provided for herein,
the preparation and administration of this Agreement or the other Loan Documents
or any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by each Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and (iii)
all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, any Issuing Bank or any Lender (including the reasonable
and documented fees, charges and disbursements of any counsel for the
Administrative Agent, any Issuing Bank or any Lender and all such out of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of the Loans or Letters of Credit) in connection with the enforcement or
protection of its rights under any Loan Document, including its rights under
this Section or in connection with the Loans made or Letters of Credit issued
hereunder.
(a)  The Company shall indemnify the Administrative Agent, each Arranger, each
Documentation Agent, each Syndication Agent, each Issuing Bank and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”), against, and hold each Indemnitee harmless from, any
and all losses, liabilities and out-of-pocket costs or expenses, including the
reasonable and documented fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee (whether by a third
party or by the Company or any of its Affiliates, and whether based on contract,
tort or any other theory) arising out of, in connection with, or as a result of
(i) the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) the
execution, delivery or performance by the Company and the Subsidiaries of the
Loan Documents, or any actions or omissions of the Company or any of the
Subsidiaries in connection therewith or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing
(regardless of whether brought by the Company, any of its Affiliates or any
third party and whether or not such Indemnitee is a party to such claim,
litigation, investigation or proceeding); provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses,
liabilities, costs or expenses (x) shall have been determined by a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
from (i) the gross negligence, bad faith or willful misconduct of such
Indemnitee or (ii) a material breach by such Indemnitee or its Related Parties
of its agreements set forth herein (other than unintentional breaches that are
corrected promptly after they come to the attention of such Indemnitee) or (y)
arise out of any claim, litigation, investigation or proceeding that does not
involve an act or omission by the Company or any of its Affiliates and that is
brought by an Indemnitee against any other Indemnitee (other than any such
claim, litigation, investigation or proceeding against any of the
102

--------------------------------------------------------------------------------



Administrative Agent, an Arranger, a Documentation Agent or a Syndication Agent
(or related Indemnitee) in its capacity or in fulfilling its role in such
capacity under the Loan Documents). This Section 9.03(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims or damages
arising from any non-Tax claim.
(b)  To the extent that the Company fails to pay any amount required to be paid
by it to the Administrative Agent (or any sub-agent thereof), any Issuing Bank
or any Swingline Lender, or any Related Party of any of the foregoing (and
without limiting their obligation to do so), under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent (or
such sub-agent), such Issuing Bank or such Swingline Lender, or such Related
Party, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed loss, liability, cost or expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
such sub-agent), an Issuing Bank or a Swingline Lender in its capacity as such,
or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), any Issuing Bank or any Swingline
Lender in connection with such capacity. For purposes hereof, a Lender’s “pro
rata share” shall be determined, at any time, based upon the percentage that the
sum of its Revolving Exposure and unused Revolving Commitments represent of the
sum of the Aggregate Revolving Exposure and the total unused Revolving
Commitments at such time (and, solely for purposes of this sentence, the
Swingline Exposure of any Lender shall be deemed to be its Applicable Percentage
of the total Swingline Exposure).
(c)  To the extent permitted by applicable law, the Borrowers shall not assert,
and each Borrower hereby waives, any claim against any Indemnitee, on any theory
of liability, for (i) any damages arising from the use by others of information
or other materials obtained through telecommunications, electronic or other
information transmission systems (including the Internet and Electronic
Systems), or (ii) special, indirect, consequential or punitive damages (as
opposed to direct or actual damages), in each case, arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.
(d)  All amounts due under this Section shall be payable within 15 Business Days
after receipt by the Company of a reasonably detailed invoice therefor.
SECTION 9.04.  Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder or
under any other Loan Document without the prior written consent of each Lender
(and any attempted assignment or transfer by any Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section.  Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section), the Arrangers, the Documentation Agents, the Syndication Agents and,
to the extent expressly
103

--------------------------------------------------------------------------------



contemplated hereby, the sub-agents of the Administrative Agent and the Related
Parties of the Administrative Agent, the Issuing Banks and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
(a)  Subject to the conditions set forth in paragraph (c) below, any Lender may
assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:
(i)  the Company; provided that no consent of the Company shall be required for
an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, or, if
an Event of Default has occurred and is continuing, to any other assignee;
provided further that the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received written
notice thereof; and
(ii)  the Administrative Agent; and
(iii)  in the case of any assignment of all or a portion of a US Dollar Tranche
Revolving Commitment or any Lender’s obligations in respect of its LC Exposure
or Swingline Exposure, each Issuing Bank and each Swingline Lender, as
applicable.
(b)  Assignments shall be subject to the following additional conditions:
(i)  except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitment or Loans of any Class, the amount of the
Revolving Commitment or Loans of any Class of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than US$5,000,000 unless each of the Company and the Administrative
Agent otherwise consents; provided that (x) no such consent of the Company shall
be required if an Event of Default has occurred and is continuing and (y) the
Company shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Administrative Agent within 10 Business
Days after having received written notice thereof;
(ii)  each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
as such rights and obligations relate to the Class of Loans or Revolving
Commitments being assigned; provided that this clause shall not apply to rights
in respect of outstanding Competitive Loans;
(iii)  the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption (or an agreement incorporating
by reference a form of Assignment and Assumption posted on the
104

--------------------------------------------------------------------------------



Electronic System), together with a processing and recordation fee of US$3,500;
and
(iv)  the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
(c)  Subject to acceptance and recording thereof pursuant to paragraph (e) of
this Section, from and after the effective date specified in each Assignment and
Assumption (or an agreement incorporating by reference a form of Assignment and
Assumption posted on the Electronic System) the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.16, 2.17, 2.18, 9.03 and 9.14).  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (g) of this Section.
(d)  The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Revolving Commitment of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, and the Borrowers, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by any Borrower, any
Issuing Bank and any Lender (but solely with respect to the interest of such
Lender), at any reasonable time and from time to time upon reasonable prior
notice.
(e)  Upon its receipt of a duly completed Assignment and Assumption (or an
agreement incorporating by reference a form of Assignment and Assumption posted
on the Electronic System) executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (c) of this Section and any consent to such assignment required by
paragraph (b) or (c) of this Section, the Administrative Agent shall record the
information contained in such Assignment and Assumption in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
(f)  Any Lender may, without the consent of, or notice to, the Company, the
Administrative Agent, any Issuing Bank or any Swingline Lender, sell
participations to one or more Eligible Assignees (each a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Revolving Commitment and
105

--------------------------------------------------------------------------------



the Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent, each Issuing Bank and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under the Loan Documents. 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clauses
(i), (ii) or (iii) of the first proviso to Section 9.02(b) that affects such
Participant.  Subject to paragraph (h) of this Section, each Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.16, 2.17
and 2.18 (subject to the limitations and requirements therein) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender; provided such Participant agrees to be subject to Section 2.19(c)
as though it were a Lender.  Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and related interest) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Revolving Commitments, Loans, Letters of Credit or its other obligations under
any Loan Document) to any Person other than a Governmental Authority except to
the extent that such disclosure is necessary to establish that such Revolving
Commitment, Loan, Letter of Credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as such) shall have any
responsibility for maintaining a Participant Register.
(g)  A Participant shall not be entitled to receive any greater payment under
Section 2.16 or 2.18 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Company’s prior
written consent.  A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.18 unless such
Participant agrees, for the benefit of the Borrowers, to comply with Section
2.18(f) as though it were a Lender (it being understood that the documentation
required by Section 2.18(f) shall be delivered to the participating Lender).
(h)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any other central bank having jurisdiction over such Lender, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
106

--------------------------------------------------------------------------------



shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.
SECTION 9.05.  Survival.  All covenants, agreements, representations and
warranties made by the Borrowers herein, in the other Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any
Arranger, any Documentation Agent, any Syndication Agent, any Issuing Bank or
any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Revolving Commitments have not expired or terminated.
Notwithstanding the foregoing or anything else to the contrary set forth in this
Agreement or any other Loan Document, in the event that an Issuing Bank shall
have provided to the Administrative Agent a written consent to the release of
the Lenders from their obligations hereunder with respect to any Letter of
Credit issued by such Issuing Bank (whether as a result of such Letter of Credit
being a Collateralized Letter of Credit or otherwise), then from and after such
time such Letter of Credit shall cease to be a “Letter of Credit” outstanding
hereunder for all purposes of this Agreement and the other Loan Documents
(including for purposes of determining whether the Company is required to comply
with Articles V and VI hereof, but excluding Sections 2.16, 2.17, 2.18 and 9.03
and any expense reimbursement or indemnity provisions set forth in any other
Loan Document), and the Lenders shall be deemed to have no participations in
such Letter of Credit, and no obligations with respect thereto, under
Section 2.06(d) or 2.06(e). The provisions of Sections 2.16, 2.17, 2.18, 9.03
and 9.14 and Articles VIII and X shall survive and remain in full force and
effect regardless of the consummation of the Transactions or the other
transaction contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Revolving Commitments or the
termination of this Agreement or any provision hereof.
SECTION 9.06.  Counterparts; Integration; Effectiveness; Electronic Execution. 
(a)  This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Agreement, the other Loan Documents and any separate fee letters entered into in
connection with the credit facilities provided for herein constitute the entire
agreement among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof (but do not supersede any provisions of any commitment
letter or fee letter that by the terms of such documents survive the
effectiveness of this Agreement, all of which provisions shall remain in full
force and effect (it being understood that nothing therein shall have the effect
of modifying any provision of this Agreement)).  Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. 
Delivery of an
107

--------------------------------------------------------------------------------



executed counterpart of a signature page of this Agreement by fax or other
electronic image scan transmission shall be effective as delivery of a manually
executed counterpart of this Agreement.
(a)  The words “execution”, “signed”, “signature”, “delivery” and words of like
import in or relating to any document to be signed in connection with this
Agreement or any other Loan Document and the transactions contemplated hereby
shall be deemed to include Electronic Signatures, deliveries or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be, to
the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary, the Administrative Agent shall not be under
any obligation to agree to accept electronic signatures in any form or in any
format unless expressly agreed to by the Administrative Agent pursuant to
procedures approved by it.
SECTION 9.07.  Severability.  Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions of such Loan Document; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
SECTION 9.08.  Right of Set-Off.  If an Event of Default shall have occurred and
be continuing, each Lender and Issuing Bank, and each of their respective
Affiliates, is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(including general or special, time or demand, provisional or final, but
excluding customer related deposits or ERISA related funds) at any time held and
other obligations at any time owing by such Lender, Issuing Bank or Affiliate to
or for the credit or the account of the Company or any Borrowing Subsidiary
against any of and all the obligations of the Company, whether in its capacity
as a Borrower or guarantor, or such Borrowing Subsidiary now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender or Issuing Bank shall have made any demand under this Agreement
and although such obligations may be unmatured, provided that such Lender,
Issuing Bank or Affiliate shall notify the Administrative Agent promptly after
effecting such set-off, provided further that the Administrative Agent shall
notify the Company of such set-off promptly after receiving such notice from
such Lender, Issuing Bank or Affiliate.  The rights of each Lender and Issuing
Bank, and each of their respective Affiliates, under this Section are in
addition to and shall not limit other rights and remedies (including other
rights of set-off) that such Lender, Issuing Bank or Affiliate may have.
SECTION 9.09.  Governing Law; Jurisdiction; Consent to Service of Process.  (a) 
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.
(a)  Each party hereto irrevocably and unconditionally submits, for itself and
its property, to the jurisdiction of the United States District Court of the
Southern District of
108

--------------------------------------------------------------------------------



New York and the Supreme Court of the State of New York sitting in New York
County, and any appellate court from any thereof, in any suit, action or
proceeding arising out of or relating to any Loan Document or the Transactions,
or for recognition or enforcement of any judgment related thereto, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such suit, action or proceeding shall be heard and determined
exclusively in such Federal Court, or, in the event such Federal court lacks
subject matter jurisdiction, such New York State court, and that a final
judgment in any such suit, action or proceeding shall be conclusive; provided
that (i) each of the parties hereto agrees that any such final judgment may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law and (ii) nothing in this Agreement shall affect any right that
the Administrative Agent, any Issuing Bank or any Lender may otherwise have to
bring any suit, action or proceeding relating to this Agreement against any
Borrowing Subsidiary that is a Foreign Subsidiary or any of its properties in
the courts of any jurisdiction.
(b)  Each party hereto irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document or the
Transactions in any court referred to in paragraph (b) of this Section.  Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such suit,
action or proceeding in any such court.
(c)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in this Agreement or
any other Loan Document will affect the right of any party hereto or thereto to
serve process in any other manner permitted by law.
(d)  Each Borrowing Subsidiary hereby irrevocably designates, appoints and
empowers the Company, and the Company hereby accepts such appointment, as its
designee, appointee and agent to receive, accept and acknowledge for and on its
behalf, and in respect of its property, service of any and all legal process,
summons, notices and documents that may be served in any suit, action or
proceeding arising out of or relating to this Agreement and any other Loan
Document.  Such service may be made by mailing or delivering a copy of such
process to any Borrowing Subsidiary in care of the Company at the Company’s
address used for purposes of giving notice under Section 9.01, and each
Borrowing Subsidiary hereby irrevocably authorizes and directs the Company to
accept, and the Company agrees to accept, such service on its behalf.
(e)  In the event any Borrowing Subsidiary that is a Foreign Subsidiary or any
of its assets has or hereafter acquires, in any jurisdiction in which judicial
proceedings may at any time be commenced with respect to this Agreement or any
other Loan Document, any immunity from jurisdiction, legal proceedings,
attachment (whether before or after judgment), execution, judgment or setoff,
such Borrowing Subsidiary hereby irrevocably agrees not to claim and hereby
irrevocably and unconditionally waives such immunity.
SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
109

--------------------------------------------------------------------------------



ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS OR THE OTHER TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
SECTION 9.11.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12.  Confidentiality; Non-Public Information.  (a)  The Administrative
Agent, each Issuing Bank and each Lender agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(i) to its Affliates and its and its Affiliates’ directors, officers, employees,
agents and other Related Parties, including accountants, legal counsel and other
advisors, to its Approved Funds’ directors and officers and to any direct or
indirect contractual counterparty in swap agreements (it being understood that
each Person to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential
or shall be subject to a professional obligation of confidentiality), (ii) to
the extent requested by any Governmental Authority or any other regulatory
authority purporting to have jurisdiction over it or its Affiliates (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners) (iii) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, provided that in connection with any
such requirement by a subpoena or similar legal process, the Administrative
Agent, such Issuing Bank or such Lender shall (except with respect to any audit
or examination conducted by any Governmental Authority), to the extent
practicable and not prohibited by law, inform the Company promptly thereof prior
to such disclosure, (iv) to any other party to this Agreement, (v) to the extent
required or advisable in the judgment of counsel in connection with any suit,
action or proceeding relating to the enforcement of rights of the Administrative
Agent, the Issuing Banks or the Lenders against any Borrower under this
Agreement or any other Loan Document, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction or any
credit insurance provider relating to any Borrower and its obligations, (vii) 
with the written consent of the Company, (viii) on a confidential basis to (A)
any rating agency in connection with the rating of the Company or its
Subsidiaries or (B) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to this Agreement
or (ix) to the extent such Information (A) becomes publicly available other than
as a result of a breach of this Section of which the Administrative Agent, such
Issuing Bank or such Lender is aware (B) becomes available to the Administrative
Agent or any Lender on a non-confidential basis from a source other than any
Borrower other than as a result of a breach of this Section of which the
110

--------------------------------------------------------------------------------



Administrative Agent, such Issuing Bank or such Lender is aware.  In addition,
the Administrative Agent, each Issuing Bank and each Lender may disclose the
existence of this Agreement and the amount of the respective Revolving
Commitment of the Administrative Agent, such Issuing Bank or such Lender under
this Agreement to market data collectors, similar service providers, to the
lending industry and service providers to the Administrative Agent, any Issuing
Bank or any Lender in connection with the administration of this Agreement, the
other Loan Documents and the Revolving Commitments. For the purposes of this
Section, “Information” means all information received from any Borrower relating
to the Company or its Subsidiaries or their businesses, other than any such
information that is available to the Administrative Agent, any Issuing Bank or
any Lender on a non-confidential basis prior to disclosure by any Borrower other
than as a result of a breach of this Section of which the Administrative Agent,
such Issuing Bank or such Lender is aware.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
(a)  Each Lender acknowledges that Information furnished to it pursuant to this
Agreement may include MNPI, and confirms that it has developed compliance
procedures regarding the use of MNPI and that it will handle MNPI in accordance
with those procedures and applicable law, including Federal and state securities
laws.
(b)  All information, including requests for waivers and amendments, furnished
by any Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement will be syndicate-level information, which may
contain MNPI.  Accordingly, each Lender represents to the Company and the
Administrative Agent that it has identified in its Administrative Questionnaire
a credit contact who may receive information that may contain MNPI in accordance
with its compliance procedures and applicable law, including Federal and state
securities laws.
SECTION 9.13.  Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the NYFRB Rate to the date of repayment, shall have
been received by such Lender.
SECTION 9.14.  Conversion of Currencies.  (a)  If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in
111

--------------------------------------------------------------------------------



the relevant jurisdiction the first currency could be purchased with such other
currency on the Business Day immediately preceding the day on which final
judgment is given.
(a)  The obligations of any Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency.  If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the applicable Borrower agrees,
as a separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss.
SECTION 9.15.  Certain Notices.  Each Lender, each Issuing Bank and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the Patriot Act
and/or the Beneficial Ownership Regulation, it is required to obtain, verify and
record information that identifies the Borrowers, which information includes the
names and addresses of the Borrowers and other information that will allow such
Lender or Issuing Bank or the Administrative Agent, as applicable, to identify
the Borrowers in accordance with the Patriot Act and the Beneficial Ownership
Regulation.
SECTION 9.16.  No Fiduciary Relationship.  The Borrowers, on behalf of itself
and the Subsidiaries, agrees that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
the Borrowers, the Subsidiaries and their Affiliates, on the one hand, and the
Administrative Agent, the Lenders, the Issuing Banks and their Affiliates, on
the other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Administrative
Agent, any Lender, any Issuing Bank or any of their Affiliates, and no such duty
will be deemed to have arisen in connection with any such transactions or
communications. The Administrative Agent, the Lenders, the Issuing Banks and
their Affiliates may be engaged, for their own accounts or the accounts of
customers, in a broad range of transactions that involve interests that differ
from those of the Borrowers and their Subsidiaries or other Affiliates, and none
of the Administrative Agent, the Lenders, the Issuing Banks or their Affiliates
has any obligation to disclose any of such interests to the Borrowers or any of
their Subsidiaries or other Affiliates.  To the fullest extent permitted by law,
the Borrowers hereby agree not to assert any claims against the Administrative
Agent, the Lenders, the Issuing Banks or their Affiliates with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.
SECTION 9.17.  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any of the parties
hereto, each such party acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
112

--------------------------------------------------------------------------------



(a)  the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)  the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)  a reduction in full or in part or cancellation of any such liability;
(ii)  a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or
(iii)  the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
SECTION 9.18.  Effect of Restatement.  This Agreement amends and restates and
replaces in its entirety the Existing Credit Agreement.  In furtherance of the
foregoing, (i) each party hereto acknowledges and agrees that, on and as of the
Effective Date, Schedule 2.01 sets forth all the Revolving Commitments of all
the Lenders (and no Person whose name does not appear on Schedule 2.01 shall
have, or shall be deemed to have, a Revolving Commitment on the Effective Date,
it being understood and agreed that each such Person, if a Lender under the
Existing Credit Agreement, shall continue to be entitled to the benefits of
Sections 2.16, 2.17, 2.18 and 9.03 of the Existing Credit Agreement) and (ii)
each US Dollar Tranche Revolving Lender acknowledges and agrees that, on the
Effective Date and without any further action on the part of any Issuing Bank or
any Lender, each Issuing Bank shall have granted to such US Dollar Tranche
Revolving Lender, and such US Dollar Tranche Revolving Lender shall have
acquired from such Issuing Bank, a participation in each Existing Letter of
Credit issued by such Issuing Bank and outstanding on the Effective Date equal
to such US Dollar Tranche Revolving Lender’s Applicable Percentage from time to
time of the aggregate amount available to be drawn under such Letter of Credit.
ARTICLE X


Guarantee
In order to induce the Lenders and the Issuing Banks to extend credit hereunder
to the Borrowing Subsidiaries, the Company hereby irrevocably and
unconditionally guarantees, as a primary obligor and not merely as a surety, the
payment when and as due of the Guaranteed Obligations.  The Company further
agrees that the due and punctual payment of the Guaranteed Obligations may be
extended or renewed, in whole or in part, without notice to or further assent
from it, and that it will remain bound upon its guarantee hereunder
notwithstanding any such extension or renewal of any such Guaranteed Obligation.
113

--------------------------------------------------------------------------------



The Company waives presentment to, demand of payment from and protest to any
Borrowing Subsidiary or other obligor of any of the Guaranteed Obligations, and
also waives notice of acceptance of its obligations and notice of protest for
nonpayment.  The obligations of the Company hereunder shall not be affected by
(a) the failure of the Administrative Agent, any Issuing Bank or any Lender to
assert any claim or demand or to enforce any right or remedy against any
Borrowing Subsidiary under the provisions of this Agreement, any other Loan
Document or otherwise, (b) any extension or renewal of any of the Guaranteed
Obligations, (c) any rescission, waiver, amendment or modification of, or
release from, any of the terms or provisions of this Agreement, any other Loan
Document or any other agreement, (d) any default, failure or delay, wilful or
otherwise, in the performance of the Guaranteed Obligations, (e) any decree or
order, or any law or regulation of any jurisdiction or event affecting any term
of any Guaranteed Obligation or (f) any other act, omission or delay to do any
other act which may or might in any manner or to any extent vary the risk of the
Company or otherwise operate as a discharge of a guarantor as a matter of law or
equity or which would impair or eliminate any right of the Company to
subrogation or any other circumstance that might constitute a defense of the
Company or any Borrowing Subsidiary or other obligor, and any defense arising
from the foregoing is hereby waived.
The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Guaranteed Obligations or
operated as a discharge thereof) and not merely of collection, and waives any
right to require that any resort be had by the Administrative Agent, any Issuing
Bank or any Lender to any balance of any deposit account or credit on the books
of the Administrative Agent or any Lender in favor of any Borrower or any other
Person.
The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full of all the Guaranteed Obligations), and any defense
or set-off, counterclaim, recoupment or termination whatsoever, by reason of the
invalidity, illegality or unenforceability of any of the Guaranteed Obligations,
any impossibility in the performance of any of the Guaranteed Obligations or
otherwise (other than for the indefeasible payment in full of all the Guaranteed
Obligations) is hereby waived.
The Company further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Guaranteed Obligation is rescinded or must otherwise be
restored by the Administrative Agent, any Issuing Bank or any Lender upon the
bankruptcy or reorganization of any Borrower or other obligor or otherwise.
In furtherance of the foregoing, and not in limitation of any other right, the
Administrative Agent, any Issuing Bank or any Lender may have at law or in
equity against the Company by virtue hereof, upon the failure of any Borrowing
Subsidiary or other obligor to pay any Guaranteed Obligation when and as the
same shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, the Company hereby promises to and will, upon receipt
of written demand by the Administrative Agent, forthwith pay, or cause to be
paid, to the Administrative Agent in cash an amount equal to the unpaid
principal amount of such
114

--------------------------------------------------------------------------------



Guaranteed Obligation then due, together with accrued and unpaid interest
thereon.  The Company further agrees that if payment in respect of any
Guaranteed Obligation shall be due in a currency other than US Dollars and/or at
a place of payment other than New York and if, by reason of any Change in Law,
disruption of currency or foreign exchange markets, war or civil disturbance or
other event, payment of such Guaranteed Obligation in such currency or at such
place of payment shall be impossible or, in the reasonable judgment of the
Administrative Agent, any Issuing Bank or any Lender, materially inconsistent
with the protection of its rights or interests, then, at the election of the
Administrative Agent, the Company shall make payment of such Guaranteed
Obligation in US Dollars (based upon the applicable Exchange Rate in effect on
the date of payment) and/or in New York, and shall indemnify the Administrative
Agent, each Issuing Bank and each Lender against any losses or reasonable and
documented out-of-pocket expenses that it shall sustain as a result of such
alternative payment.
Upon payment by the Company of any sums as provided above, all rights of the
Company against any Borrowing Subsidiary or other obligor arising as a result
thereof by way of right of subrogation or otherwise shall in all respects be
subordinated and junior in right of payment to the prior indefeasible payment in
full of all the Guaranteed Obligations owed by such Borrowing Subsidiary or
other obligor to the Administrative Agent, the Issuing Bank and the Lenders.
[remainder of page intentionally blank; signature page is the next page]




115

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
BROADRIDGE FINANCIAL SOLUTIONS, INC.,
by
   /s/ Steven Rosenthal  
Name: Steven Rosenthal
 
Title: Vice Treasurer



116

--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A., as Administrative Agent, an Issuing Bank, a
Lender and a Swingline Lender,
by
   /s/ Peter B. Thauer  
Name: Peter B. Thauer 
 
Title: Managing Director 







117

--------------------------------------------------------------------------------

SIGNATURE PAGE TO
AMENDED AND RESTATED CREDIT AGREEMENT OF
BROADRIDGE FINANCIAL SOLUTIONS, INC.




    Name of Lender (including, if such Lender is an Issuing Bank, in its
capacity as an Issuing Bank):


 
Lender:  BANK OF AMERICA, N.A., an Issuing Bank, a Lender
and a Swingline Lender,
by
   /s/ Alexandra Knights  
Name: Alexandra Knights
 
Title: Associate

   
 Name of Lender (including, if such Lender is an Issuing Bank, in its capacity
as an Issuing Bank):


 
Lender:  BANK OF CHINA, NEW YORK BRANCH
by
   /s/ Raymond Qiao  
Name:Raymond Qiao
 
Title: Chief Lending Officer


 
 
 
 Name of Lender (including, if such Lender is an Issuing Bank, in its capacity
as an Issuing Bank):


 
Lender:   BANK OF MONTREAL, CHICAGO BRANCH
by
   /s/Randon Gardley  
Name: Randon Gardley
 
Title: Vice President

 
 
 
 Name of Lender (including, if such Lender is an Issuing Bank, in its capacity
as an Issuing Bank):


 
Lender: BARCLAYS BANK PLC
by
   /s/ Craig Malloy  
Name: Craig Malloy
 
Title: Director

 
 
 
 
 

 
 
118

--------------------------------------------------------------------------------

SIGNATURE PAGE TO
AMENDED AND RESTATED CREDIT AGREEMENT OF
BROADRIDGE FINANCIAL SOLUTIONS, INC.


 Name of Lender (including, if such Lender is an Issuing Bank, in its capacity
as an Issuing Bank):


 
Lender:  BNP PARIBAS
by
   /s/ Brendan Heneghan  
Name: Brendan Heneghan
 
Title: Director

 
 
 
 
 
 
 
 
 


 
For any Lender requiring a second signature line: 
by
   /s/ Karim Remtoula  
Name: Karim Remtoula
 
Title: Vice President

 
 
 
 
 
 
 
 
 Name of Lender (including, if such Lender is an Issuing Bank, in its capacity
as an Issuing Bank):


 
Lender:  Morgan Stanley Bank, N.A.
by
   /s/ Michael King  
Name: Michael King
 
Title: Authorized Signatory

 
 
 
 
 
 
 
 
 Name of Lender (including, if such Lender is an Issuing Bank, in its capacity
as an Issuing Bank):


 
Lender:  Santander Bank, N.A.
by
   /s/ Kristen Burke  
Name:Kristen Burke
 
Title: Senior Vice President

 
 
 
 
 
 
 
 
 
 Name of Lender (including, if such Lender is an Issuing Bank, in its capacity
as an Issuing Bank):


 
Lender:  Sun Trust Bank
by
   /s/ David Bennett  
Name: David Bennett
 
Title: Director

 
 
 
 
 
 
 
 Name of Lender (including, if such Lender is an Issuing Bank, in its capacity
as an Issuing Bank):


 
Lender:  TD BANK, N.A.
by
   /s/ Matt Waszmer  
Name: Matt Waszmer
 
Title: Senior Vice President

 
 
 
 
 
 
 
 
 
119

--------------------------------------------------------------------------------

SIGNATURE PAGE TO
AMENDED AND RESTATED CREDIT AGREEMENT OF
BROADRIDGE FINANCIAL SOLUTIONS, INC.

 
 
 Name of Lender (including, if such Lender is an Issuing Bank, in its capacity
as an Issuing Bank):


 
Lender:  U.S. BANK NATIONAL ASSOCIATION
by
   /s/ William J. Coupe  
Name:William J. Coupe
 
Title: S.V.P.

 
 
 
 
 
 
 
 
 Name of Lender (including, if such Lender is an Issuing Bank, in its capacity
as an Issuing Bank):


 
Lender:  WELLS FARGO BANK, N.A.
by
   /s/ Tracy Moosbrugger  
Name: Tracy Moosbrugger
 
Title: Managing Director

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
120
 
 

--------------------------------------------------------------------------------

EXHIBIT A
 
Form of Assignment and Assumption
This Assignment and Assumption (this "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified below and the Assignee identified below.  Capitalized terms
used but not defined herein shall have the meanings given to them in the Credit
Agreement identified below, receipt of a copy of which is hereby acknowledged by
the Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all of the Assignor's rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any participations in Letters of Credit and
Swingline Loans made under any such facilities, as applicable) and (b) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity,
related to the rights and obligations sold and assigned pursuant to clause (a)
above (the rights and obligations sold and assigned pursuant to clauses (a) and
(b) above being referred to herein collectively as the "Assigned Interest").  
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.

1.  Assignor:  _________________________

2.  Assignee:  _________________________
[and is an Affiliate/Approved Fund of [identify Lender]]

3.  Company:  Broadridge Financial Solutions, Inc.

4.  Administrative Agent:  JPMorgan Chase Bank, N.A.

5.  Credit Agreement:  The Amended and Restated Credit Agreement dated as of
March 18, 2019, among Broadridge Financial Solutions, Inc., a Delaware
corporation, the Borrowing Subsidiaries party thereto, the Lenders party thereto
and JPMorgan Chase Bank, N.A., as Administrative Agent (as it may be amended,
restated, supplemented or otherwise modified from time to time)

7.
Assigned Interest:

Facility Assigned
Aggregate Amount of
Commitment/Loans
for all Lenders of the applicable Class
Amount of
Commitment/Loans of the applicable Class
Assigned1
Percentage of the Aggregate
Amount of Commitments/Loans of all
Lenders of the applicable Class Assigned2
 US Dollar Tranche
$
$
%
 Multicurrency Tranche
$
$
%
[            ]3
     



Effective Date:  _______________ _____, 20___ [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]
The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more credit contacts to whom all syndicate-level information (which may
contain MNPI) will be made available and who may receive such information in
accordance with the Assignee's compliance procedures and applicable laws,
including Federal and state securities laws.



--------------------------------------------------------------------------------

1 Must comply with the minimum assignment amounts set forth in Section
9.04(c)(i) of the Credit Agreement.
2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders of the applicable Class under the applicable facility.
3 In the event any new Class of Commitments or Loans is established pursuant to
Section 2.22 of the Credit Agreement, refer to the Class of such Commitments or
Loans assigned.

--------------------------------------------------------------------------------



The terms set forth in this Assignment and Assumption are hereby agreed to:
[NAME OF ASSIGNOR], as Assignor
by
     
Name:
 
Title:



[NAME OF ASSIGNEE], as Assignee4
by
     
Name:
 
Title:






--------------------------------------------------------------------------------

4 The Assignee must deliver to the Company all applicable Tax forms required to
be delivered by it under Section 2.18(f) of the Credit Agreement.

--------------------------------------------------------------------------------



[Consented to and] Accepted by:
JPMORGAN CHASE BANK, N.A., as Administrative Agent,
by
     
Name:
 
Title:



[Consented to by:]
[NAME OF EACH ISSUING BANK,]5
by
     
Name:
 
Title:



[NAME OF EACH SWINGLINE LENDER,]6
by
     
Name:
 
Title:



[BROADRIDGE FINANCIAL SOLUTIONS, INC.,]7
by
     
Name:
 
Title:






--------------------------------------------------------------------------------

5 Required in the case of any assignment of all or any portion of a US Dollar
Tranche Revolving Commitment or any Lender's obligations in respect of its LC
Exposure.  Prepare a separate signature block for each Issuing Bank.
6 Required in the case of any assignment of all or any portion of a US Dollar
Tranche Revolving Commitment or any Lender's obligations in respect of its
Swingline Exposure.  Prepare a separate signature block for each Swingline
Lender.
7 No consent of the Company is required for an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, or, if an Event of Default has
occurred and is continuing, to any other assignee.

--------------------------------------------------------------------------------

ANNEX 1
TO ASSIGNMENT AND ASSUMPTION
 
Standard Terms And Conditions For
Assignment And Assumption
1.  Representations and Warranties.
1.1  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, other than statements, warranties
and representations made by it herein, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Company, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Company, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01(a) or 5.01(b) thereof
(or, if prior to the first such delivery, referred to in Section 3.04 thereof),
as applicable, and such other documents and information as it has in its sole
discretion deemed appropriate to make its own credit analysis, and its decision
to enter into this Assignment and Assumption and to purchase the Assigned
Interest is made independently and without reliance on the Administrative Agent,
any Arranger, the Assignor or any other Lender, (v) if it is a Lender that is a
US Person, attached to this Assignment and Assumption is IRS Form W‑9 certifying
that such Lender is exempt from US Federal backup withholding tax and (vi) if it
is a Foreign Lender, attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, any
Arranger, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.
2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued from and after the Effective Date.  The Assignor and the
Assignee shall make all appropriate adjustments of payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.
3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
fax or other electronic image scan transmission shall be effective as delivery
of a manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

--------------------------------------------------------------------------------

EXHIBIT B
 
Form of Borrowing Request
JPMorgan Chase Bank, N.A.,
as Administrative Agent
500 Stanton Christiana Road
NCC5 / 1st Floor
Newark, DE 19713-2107
Attention of Nick Papa
nicholas.papa@chase.com
Fax No.: 302-634-1979


[Date]
Ladies and Gentlemen:
Reference is made to the Amended and Restated Credit Agreement dated as of March
18, 2019 (as it may be amended, restated, supplemented or otherwise modified
from time to time, the "Credit Agreement"), among Broadridge Financial
Solutions, Inc., a Delaware corporation (the "Company"), the Borrowing
Subsidiaries party thereto, the Lenders party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.
This notice constitutes a Borrowing Request and the [Company][, on behalf of the
Borrower identified below,] hereby gives you notice, pursuant to Section
[2.03][2.05] of the Credit Agreement, that it requests a Borrowing under the
Credit Agreement, and in that connection specifies the following information
with respect to such Borrowing:
(a)
Borrower:

(b)
Currency and Principal Amount of Borrowing8:  [US$][specify Alternative
Currency]_______________

(c)
Class of Borrowing:9

(d)
Type of Borrowing:10

(e)
Date of Borrowing (which is a Business Day): _______________

(f)
Interest Period and the last day thereof11:   ____________________

(g)
[Location and number of the applicable Borrower's account to which proceeds of
the requested Borrowing are to be disbursed (give name of bank and account
number):  [         ] (Account No.: ______________)] [Name of the Issuing Bank
that made the LC Disbursements the reimbursement of which is intended to be made
with the proceeds of the requested Borrowing:]12






--------------------------------------------------------------------------------

8 Must comply with Section 2.02(c) of the Credit Agreement.
9 Specify US Dollar Tranche Revolving Borrowing, Multicurrency Tranche Revolving
Borrowing or Swingline Borrowing.
10 In the case of a requested Borrowing of Revolving Loans denominated in US
Dollars, specify LIBOR Borrowing or ABR Borrowing.  In the case of a requested
Borrowing of Revolving Loans (a) denominated in an Alternative Currency other
than Euros and Canadian Dollars, specify as LIBOR Borrowing, (b) denominated in
Euros, specify as EURIBOR Borrowing and (c) denominated in Canadian Dollars,
specify as CDOR Borrowing.  In the case of a requested Borrowing of a Swingline
Loan, which may only be denominated in US Dollars, specify as an ABR Borrowing.
11 Applicable to LIBOR, CDOR or EURIBOR Borrowings only. Shall be subject to the
definition of "Interest Period" and Section 2.02(d) of the Credit Agreement. 
With respect to any LIBOR Revolving Borrowing, can be a period of one week or
one, two, three or six months (or, if agreed to by each Lender participating
therein, any other period thereafter); with respect to any CDOR Revolving
Borrowing, can be a period of one, two, three or six months (or, if agreed to by
each Lender participating therein, any other period thereafter); and with
respect to any EURIBOR Revolving Borrowing, can be a period of one week or one,
three or six months (or, if agreed to by each Lender participating therein, any
other period thereafter).
12 Selection as applicable in accordance with Section 2.03 or 2.05 of the Credit
Agreement.

--------------------------------------------------------------------------------



Very truly yours,


[BROADRIDGE FINANCIAL
SOLUTIONS, INC.][, on behalf of the Borrower],
by
     
Name:
 
Title:










--------------------------------------------------------------------------------

EXHIBIT C-1
 
Form of Borrowing Subsidiary Agreement


BORROWING SUBSIDIARY AGREEMENT dated as of [                   ], 20[   ] (this
"Agreement"), among BROADRIDGE FINANCIAL SOLUTIONS, INC., a Delaware corporation
(the "Company"), [NAME OF BORROWING SUBSIDIARY], a [jurisdiction of
organization] [type of entity] (the "New Borrowing Subsidiary"), and JPMORGAN
CHASE BANK, N.A., as Administrative Agent.
Reference is made to the Amended and Restated Credit Agreement dated as of March
18, 2019 (as it may be amended, restated, supplemented or otherwise modified
from time to time, the "Credit Agreement"), among the Company, the Borrowing
Subsidiaries party thereto, the Lenders party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.
Under the Credit Agreement, the Lenders, the Swingline Lenders and the Issuing
Banks have agreed, upon the terms and subject to the conditions set forth
therein, to make Loans to, and issue Letters of Credit for the accounts of, the
Borrowing Subsidiaries, and the Company and the New Borrowing Subsidiary desire
that the New Borrowing Subsidiary become a "Borrowing Subsidiary" in respect of
[designate each applicable Tranche] (the "Applicable Tranche[s]").  The Company
represents that the New Borrowing Subsidiary is a wholly owned Subsidiary.  Each
of the Company and the New Borrowing Subsidiary represent and warrant that the
representations and warranties of the Company in the Credit Agreement relating
to the New Borrowing Subsidiary and this Agreement are true and correct on and
as of the date hereof in all material respects (or in all respects to the extent
such representation or warranty is qualified by materiality) or, to the extent
such representation or warranty relates to an earlier date, was true and correct
on and as of such earlier date in all material respects (or in all respects to
the extent such representation or warranty is qualified by materiality). The
Company agrees that the Guarantee of the Company contained in the Credit
Agreement will apply to the Guaranteed Obligations of the New Borrowing
Subsidiary.
Upon execution of this Agreement by each of the Company and the New Borrowing
Subsidiary and the Administrative Agent and the satisfaction of the other
applicable conditions set forth in Section 2.22 of the Credit Agreement, the New
Borrowing Subsidiary shall be a party to the Credit Agreement and shall
constitute a "Borrowing Subsidiary" and a "Borrower" in respect of [each] [the]
Applicable Tranche for all purposes thereof.
The New Borrowing Subsidiary expressly acknowledges the appointment of the
Company as its agent as set forth in Sections 2.22(d) and 9.09(e) of the Credit
Agreement.  [The New Borrowing Subsidiary also expressly acknowledges the
provisions of Section 9.09(f) of the Credit Agreement, and agrees that upon the
effectiveness of this Agreement, it shall be bound thereby.]13
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.



--------------------------------------------------------------------------------

13 Applicable to New Borrowing Subsidiaries that are Foreign Subsidiaries.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.


BROADRIDGE FINANCIAL SOLUTIONS, INC.,
by
       
Name:
   
Title:
 



by
       
Name:
   
Title:
 





[NAME OF NEW BORROWING SUBSIDIARY],
by
       
Name:
   
Title:
 





JPMORGAN CHASE BANK, N.A., as Administrative Agent,
by
       
Name:
   
Title:
 










--------------------------------------------------------------------------------

EXHIBIT C-2
 
Form of Borrowing Subsidiary Termination
JPMorgan Chase Bank, N.A.,
as Administrative Agent
500 Stanton Christiana Road
NCC5 / 1st Floor
Newark, DE 19713-2107
Attention of Nick Papa
nicholas.papa@chase.com
Fax No.: 302-634-1979


[Date]


Ladies and Gentlemen:
Broadridge Financial Solutions, Inc., a Delaware corporation (the "Company"),
refers to the Amended and Restated Credit Agreement dated as of March 18, 2019
(as it may be amended, restated, supplemented or otherwise modified from time to
time, the "Credit Agreement"), among the Company, the Borrowing Subsidiaries
party thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.  Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
The Company hereby terminates the status of [                             ] (the
"Terminated Borrowing Subsidiary") as a Borrowing Subsidiary under the Credit
Agreement.  [The Company represents and warrants that as of the date hereof all
Letters of Credit issued for the account of the Terminated Borrowing Subsidiary
have been expired or been canceled or otherwise terminated, all amounts payable
in connection with such Letters of Credit by the Terminated Borrowing Subsidiary
in respect of LC Disbursements and related fees have been paid in full.]14  [The
Company acknowledges that the Terminated Borrowing Subsidiary shall continue to
be a Borrowing Subsidiary until such time as all Loans made to the Terminated
Borrowing Subsidiary have been repaid, all Letters of Credit issued for the
account of the Terminated Borrowing Subsidiary have been expired or been
canceled or otherwise terminated, all amounts payable in connection with such
Letters of Credit by the Terminated Borrowing Subsidiary in respect of LC
Disbursements and related fees have been paid in full and all interest and other
fees (and, to the extent notified by the Administrative Agent, any Lender or any
Issuing Bank, any other amounts) payable under the Credit Agreement by the
Terminated Borrowing Subsidiary have been paid in full; provided that the
Terminated Borrowing Subsidiary shall not have the right to make further
Borrowings under the Credit Agreement.]
This instrument shall be construed in accordance with and governed by the law of
the State of New York.
Very truly yours,


BROADRIDGE FINANCIAL SOLUTIONS, INC.,
by
       
Name:
   
Title:
 














--------------------------------------------------------------------------------

14 Bracketed language only required if the Company is not a joint and several
co-applicant with respect to all Letters of Credit issued for the account of the
Terminated Borrowing Subsidiary.

--------------------------------------------------------------------------------

EXHIBIT D-1
 
Form of Competitive Bid Request
JPMorgan Chase Bank, N.A.,
as Administrative Agent
500 Stanton Christiana Road
NCC5 / 1st Floor
Newark, DE 19713-2107
Attention of Nick Papa
nicholas.papa@chase.com
Fax No.: 302-634-1979




[Date]


Ladies and Gentlemen:
Reference is made to the Amended and Restated Credit Agreement dated as of March
18, 2019 (as it may be amended, restated, supplemented or otherwise modified
from time to time, the "Credit Agreement"), among Broadridge Financial
Solutions, Inc., a Delaware corporation (the "Company"), the Borrowing
Subsidiaries party thereto, the Lenders party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.
The undersigned[, on behalf of the Borrower identified below,] hereby
requests15, pursuant to Sections 2.04(a) and 2.04(b) of the Credit Agreement,
Competitive Bids, and in that connection sets forth below the terms on which
such Competitive Bids are requested to be made:
(A)
Borrower (the "Borrower")
__________
(B)
Date of Competitive Borrowing16
__________
(C)
Currency of Competitive Borrowing17
__________
(D)
Principal amount of Competitive Borrowing18
__________
(E)
Type of Competitive Borrowing19
__________
(F)
Interest Period and the last day thereof20
__________
(G)
[Interest Payment Date21]
__________
(H)
Location and number of account for disbursement
__________



Upon acceptance of any or all of the Loans offered by the Lenders in response to
this request, the Borrower shall be deemed to have represented and warranted
that the conditions to lending specified in Sections 4.02(a) and 4.02(b) of the
Credit Agreement have been satisfied.



--------------------------------------------------------------------------------

15 This Competitive Bid Request must be received by the Administrative Agent (a)
in the case of a LIBOR, CDOR or EURIBOR Competitive Loan, not later than 10:00
a.m., New York City time, (i) four Business Days before a proposed Competitive
Borrowing in the case of a Competitive Borrowing denominated in US Dollars and
(ii) five Business Days before a proposed Competitive Borrowing in the case of a
Competitive Borrowing denominated in an Alternative Currency and (b) in the case
of a Fixed Rate Borrowing, not later than 10:00 a.m., New York City time, (i)
one Business Day before a proposed Competitive Borrowing in the case of a
Competitive Borrowing denominated in US Dollars and (ii) three Business Days
before a proposed Competitive Borrowing in the case of a Competitive Borrowing
denominated in an Alternative Currency.
16 Must be a Business Day.
17 Must be US Dollars or an Alternative Currency.
18 Must be an integral multiple of US$1,000,000 or 1,000,000 units of the
applicable Alternative Currency with a US Dollar Equivalent on the date of the
applicable Competitive Bid Request of at least US$25,000,000.  Must be in an
aggregate principal amount that will not result in (a) the Aggregate Revolving
Exposures plus the aggregate Competitive Loan Exposures exceeding the Aggregate
Revolving Commitments and (b) in the event the Revolving Maturity Date shall
have been extended as provided in Section 2.10(d) of the Credit Agreement, the
sum of the LC Exposure attributable to Letters of Credit expiring after any
Existing Revolving Maturity Date, the Competitive Loan Exposure attributable to
Competitive Loans maturing after such Existing Revolving Maturity Date and the
Swingline Exposure attributable to Swingline Loans maturing after such Existing
Revolving Maturity Date exceeding the total Revolving Commitments that shall
have been extended to a date after the latest expiration date of such Letters of
Credit and the latest maturity date of such Competitive Loans and such Swingline
Loans.
19 Either a LIBOR, CDOR or EURIBOR Borrowing or a Fixed Rate Borrowing.
20 Subject to the provisions of the definition of the term "Interest Period",
(a) in the case of a LIBOR, CDOR or EURIBOR Competitive Borrowing, the period
commencing on the date such Borrowing is made and ending on the numerically
corresponding day in the calendar month that is one to 12 months thereafter and
(b) in the case of a Fixed Rate Borrowing, the period (which shall not be less
than seven days or more than 365 days) commencing on the date of such Borrowing
and ending on the date specified by the Borrower.  The Interest Period may not
end after the Revolving Maturity Date.
21 In the case of a Fixed Rate Borrowing with an Interest Period of more than 90
days' duration, specify if interest to be paid at intervals of 90 days' duration
(as contemplated by the term "Interest Payment Date") or otherwise.

--------------------------------------------------------------------------------



Very truly yours,


[BROADRIDGE FINANCIAL
SOLUTIONS, INC.][, on behalf of the Borrower],
by
_________________________
 Name:
 Title:

--------------------------------------------------------------------------------

EXHIBIT D-2
 
Form of Notice of Competitive Bid Request
[Name of Lender]
[Address]


[Date]
Attention: [ ]
Ladies and Gentlemen:
Reference is made to the Amended and Restated Credit Agreement dated as of March
18, 2019 (as it may be amended, restated, supplemented or otherwise modified
from time to time, the "Credit Agreement"), among Broadridge Financial
Solutions, Inc., a Delaware corporation (the "Company"), the Borrowing
Subsidiaries party thereto, the Lenders party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.
The [Company][, on behalf of the Borrower identified below,] made a Competitive
Bid Request on            , 20[ ], pursuant to Sections 2.04(a) and 2.04(b) of
the Credit Agreement, and in that connection you are invited to submit a
Competitive Bid by [Date]/[Time].22  Your Competitive Bid must comply with
Section 2.04(c) of the Credit Agreement and the terms set forth below on which
the Competitive Bid Request was made:
(A)
Borrower
__________
(B)
Date of Competitive Borrowing
__________
(C)
Currency of Competitive Borrowing
__________
(D)
Principal amount of Competitive Borrowing
__________
(E)
Type of Competitive Borrowing
__________
(F)
Interest Period and the last day thereof
__________
(G)
[Interest Payment Date]23
__________






--------------------------------------------------------------------------------

22 The Competitive Bid must be received by the Administrative Agent (a) in the
case of a LIBOR, CDOR or EURIBOR Competitive Loan, not later than 9:30 a.m., New
York City time, (i) three Business Days before a proposed Competitive Borrowing
in the case of a Competitive Borrowing denominated in US Dollars and (ii) four
Business Days before a proposed Competitive Borrowing in the case of a
Competitive Borrowing denominated in an Alternative Currency and (b) in the case
of a Fixed Rate Borrowing, not later than 9:30 a.m., New York City time, (i) on
the day of a proposed Competitive Borrowing in the case of a Competitive
Borrowing denominated in US Dollars and (ii) two Business Days before a proposed
Competitive Borrowing in the case of a Competitive Borrowing denominated in an
Alternative Currency.
23 To be included if listed on corresponding Competitive Bid Request.

--------------------------------------------------------------------------------



Very truly yours,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
by
     
Name: 
 
Title: 






--------------------------------------------------------------------------------

EXHIBIT D-3
 
Form of Competitive Bid
JPMorgan Chase Bank, N.A.,
as Administrative Agent
500 Stanton Christiana Road
NCC5 / 1st Floor
Newark, DE 19713-2107
Attention of Nick Papa
nicholas.papa@chase.com
Fax No.: 302-634-1979


[Date]
Ladies and Gentlemen:
The undersigned, [Name of Lender], refers to the Amended and Restated Credit
Agreement dated as of March 18, 2019 (as it may be amended, restated,
supplemented or otherwise modified from time to time, the "Credit Agreement"),
among Broadridge Financial Solutions, Inc., a Delaware corporation (the
"Company"), the Borrowing Subsidiaries party thereto, the Lenders party thereto
and JPMorgan Chase Bank, N.A., as Administrative Agent.  Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement.
The undersigned hereby makes a Competitive Bid pursuant to Section 2.04(c) of
the Credit Agreement, in response to the Competitive Bid Request made by the
Company[, on behalf of the Borrower identified below,] on _____, 20[ ], and in
that connection sets forth below the terms on which such Competitive Bid is
made:
(A)
Borrower (the "Borrower")
__________
(B)
Principal Amount24
__________
(C)
Competitive Bid Rate[s]25
__________
(D)
Interest Period[s] and last day thereof
__________



The undersigned hereby confirms that it is prepared, subject to the conditions
set forth in the Credit Agreement, to extend credit to the Borrower upon
acceptance by the Borrower of this Competitive Bid in accordance with Section
2.04(e) of the Credit Agreement.



--------------------------------------------------------------------------------

24 Must be an integral multiple of US$1,000,000 or 1,000,000 units of the
applicable Alternative Currency the US Dollar Equivalent of which is equal to or
greater than $1,000,000 and which may equal the entire principal amount of the
Competitive Borrowing requested.
25 i.e., LIBOR, CDOR or EURIBOR + or -__%, in the case of LIBOR, CDOR or EURIBOR
Competitive Loans; or __%, in the case of Fixed Rate Loans.

--------------------------------------------------------------------------------



Very truly yours,
[NAME OF LENDER],
by
     
Name:
 
Title:






--------------------------------------------------------------------------------

EXHIBIT D-4
 
Form of Competitive Bid Accept/Reject Letter
JPMorgan Chase Bank, N.A.,
as Administrative Agent
500 Stanton Christiana Road
NCC5 / 1st Floor
Newark, DE 19713-2107
Attention of Nick Papa
nicholas.papa@chase.com
Fax No.: 302-634-1979


[Date]
Ladies and Gentlemen:
Reference is made to the Amended and Restated Credit Agreement dated as of March
18, 2019 (as it may be amended, restated, supplemented or otherwise modified
from time to time, the "Credit Agreement"), among Broadridge Financial
Solutions, Inc., a Delaware corporation (the "Company"), the Borrowing
Subsidiaries party thereto, the Lenders party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.
In accordance with Section 2.04(d) of the Credit Agreement, the Company has
received a summary of the Competitive Bids made in response to the Competitive
Bid Request dated [  ], 20[ ], and in accordance with Section 2.04(e) of the
Credit Agreement, the undersigned[, on behalf of the Borrower identified in such
Competitive Bid Request,] hereby accepts the following Competitive Bids with an
Interest Period ending on [date]:
Borrower
Principal Amount
Currency
Fixed Rate/Margin
Lender
     
[%]/[+/-.   %]
 



The undersigned hereby rejects the following Competitive Bids:
Borrower
Principal Amount
Currency
Fixed Rate/Margin
Lender
     
[%]/[+/-.   %]
 



The aggregate principal amount of the Competitive Loans resulting from the
acceptance of the Competitive Bids as set forth above should be deposited in
JPMorgan Chase Bank, N.A. account number [               ].

--------------------------------------------------------------------------------



Very truly yours,
[BROADRIDGE FINANCIAL
SOLUTIONS, INC.][, on behalf of the Borrower],
by
     
Name:
 
Title:




--------------------------------------------------------------------------------

EXHIBIT E
 
Form of Interest Election Request
JPMorgan Chase Bank, N.A.,
as Administrative Agent
500 Stanton Christiana Road
NCC5 / 1st Floor
Newark, DE 19713-2107
Attention of Nick Papa
nicholas.papa@chase.com
Fax No.: 302-634-1979


Ladies and Gentlemen:


Reference is made to the Amended and Restated Credit Agreement dated as of March
18, 2019 (as it may be amended, restated, supplemented or otherwise modified
from time to time, the "Credit Agreement"), among Broadridge Financial
Solutions, Inc., a Delaware corporation (the "Company"), the Borrowing
Subsidiaries from time to time party thereto, the Lenders party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent.  Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement.
This notice constitutes an Interest Election Request and the undersigned[, on
behalf of the Borrower identified below,] hereby gives notice, pursuant to
Section 2.08 of the Credit Agreement, that it requests the conversion or
continuation of a Borrowing under the Credit Agreement, and in that connection
specifies the following information with respect to such Borrowing and each
resulting Borrowing:


1. Borrowing to which this request applies:
Borrower  ______________________________
Principal Amount and Currency:  _______________________________
 Class:26 ________________________________
Type:  _______________________________
 Interest Period:27  _______________________________


2. Effective date of this election:28  _________________________


3. Resulting Borrowing[s]29
 Borrower: ______________________________
Principal Amount and Currency: __________________________
Class: _________________________
Type:  _______________________________
Interest Period:30  _______________________________
Very truly yours,


BROADRIDGE FINANCIAL
SOLUTIONS, INC.[, on behalf of the Borrower],
by
     
Name:
 
Title:








--------------------------------------------------------------------------------

26 Specify US Dollar Tranche Revolving Borrowing or Multicurrency Tranche
Revolving Borrowing.
27 In the case of a LIBOR, CDOR or EURIBOR Borrowing, specify the last day of
the current Interest Period therefor.
28 Must be a Business Day.
29 If different options are being elected with respect to different portions of
the Borrowing, provide the information required by this item 3 for each
resulting Borrowing.  Each resulting Borrowing shall be in an aggregate amount
that is an integral multiple of, and not less than, the amount specified for a
Borrowing of such Type and Class in Section 2.02(c) of the Credit Agreement.
30 Applicable only if the resulting Borrowing is to be a LIBOR, CDOR or EURIBOR
Borrowing.  In the case of a LIBOR, CDOR or EURIBOR Borrowing, shall be subject
to the definition of "Interest Period" and Section 2.02(d) of the Credit
Agreement.  With respect to any LIBOR Revolving Borrowing, can be a period of
one week or one, two, three or six months (or, if agreed to by each Lender
participating therein, any other period thereafter); with respect to any CDOR
Revolving Borrowing, can be a period of one, two, three or six months (or, if
agreed to by each Lender participating therein, any other period thereafter);
and with respect to any EURIBOR Revolving Borrowing, can be a period of one week
or one, three or six months (or, if agreed to by each Lender participating
therein, any other period thereafter).

--------------------------------------------------------------------------------

EXHIBIT F
 
Form of Issuing Bank Agreement
ISSUING BANK AGREEMENT (this "Agreement") dated as of [          ], [     ],
between BROADRIDGE FINANCIAL SOLUTIONS, INC., a Delaware corporation (the
"Company"), and [   ]31 (the "Issuing Bank").
Reference is made to the Amended and Restated Credit Agreement dated as of March
18, 2019 (as it may be amended, restated, supplemented or otherwise modified
from time to time, the "Credit Agreement"), among the Company, the Borrowing
Subsidiaries party thereto, the Lenders party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent.  The Company and the Issuing Bank desire to enter
into this Agreement in order to provide for Letters of Credit to be issued by
the Issuing Bank as contemplated by the Credit Agreement.  Accordingly, the
parties hereto agree as follows:
SECTION 1.  Defined Terms.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings specified in the Credit Agreement.  The
provisions of Section 1.03 of the Credit Agreement shall apply to this Agreement
as though set forth herein, mutatis mutandis.
SECTION 2.  Appointment as an Issuing Bank.  The Issuing Bank hereby agrees to
be an "Issuing Bank" under the Credit Agreement and, subject to the terms and
conditions of the Credit Agreement, to issue Letters of Credit under the Credit
Agreement.   The LC Commitment of the Issuing Bank is US$[                    ].
SECTION 3.  No Assignment.  The Issuing Bank may not assign its commitment to
issue Letters of Credit under the Credit Agreement without the consent of the
Company and prior notice to the Administrative Agent.  In the event of an
assignment by the Issuing Bank of all its other interests, rights and
obligations under the Credit Agreement in accordance with Section 9.04, then the
Issuing Bank's commitment to issue Letters of Credit thereunder shall terminate
unless the Issuing Bank, the Company and the Administrative Agent shall
otherwise agree.
SECTION 4.  Effectiveness.  This Agreement shall not be effective until
counterparts hereof executed on behalf of each of the Company and the Issuing
Bank have been delivered to and accepted by the Administrative Agent. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.
SECTION 5.  Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

31 The Issuing Bank must be a US Dollar Tranche Revolving Lender under the
Credit Agreement.

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.
BROADRIDGE FINANCIAL SOLUTIONS, INC.,
by
     
Name:
 
Title:





[ISSUING BANK],
by
     
Name:
 
Title:



Accepted:
JPMORGAN CHASE BANK N.A., as Administrative Agent,
by
     
Name:
 
Title:




--------------------------------------------------------------------------------

EXHIBIT G
 
Form of Promissory Note
New York, New York
[Date]
For value received, [Broadridge Financial Solutions, Inc., a Delaware
corporation] [name of Borrowing Subsidiary, a [    ] [     ]] (the "Borrower"),
promises to pay to [name of Lender] (the "Lender") or its registered assigns
(a) the unpaid principal amount of each Loan made by the Lender to the Borrower
under the Credit Agreement referred to below, when and as due and payable under
the terms of the Credit Agreement, and (b) interest on the unpaid principal
amount of each such Loan on the dates and at the rate or rates provided for in
the Credit Agreement.  All such payments of principal and interest shall be made
in the currencies and to the accounts specified in the Credit Agreement, in
immediately available funds.
All Loans made by the Lender, and all repayments of the principal thereof, shall
be recorded by the Lender and, prior to any transfer hereof, appropriate
notations to evidence the foregoing information with respect to each such Loan
then outstanding shall be endorsed by the Lender on the schedule attached
hereto, or on a continuation of such schedule attached hereto and made a part
hereof; provided that the failure of the Lender to make any such recordation or
endorsement shall not affect the obligations of the Borrower hereunder or under
the Credit Agreement.
This note is one of the promissory notes issued pursuant to the Amended and
Restated Credit Agreement dated as of March 18, 2019 (as it may be amended,
restated, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among [Broadridge Financial Solutions, Inc., a Delaware
corporation][the Borrower], the Borrowing Subsidiaries party thereto, the
Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent. 
Capitalized terms used and not defined herein have the meanings ascribed to them
in the Credit Agreement.  Reference is made to the Credit Agreement for
provisions for the mandatory and optional prepayment hereof and the acceleration
of the maturity hereof.
The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this note.  This note and the Loans evidenced hereby may be
transferred in whole or in part only by the registration of such transfer on the
Register maintained for such purpose by or on behalf of the Borrower as provided
in Section 9.04(e) of the Credit Agreement.
This note shall be governed by and construed in accordance with the laws of the
State of New York.

--------------------------------------------------------------------------------



[BROADRIDGE FINANCIAL SOLUTIONS, INC.] [NAME OF BORROWING SUBSIDIARY],
by
     
Name:
 
Title:




--------------------------------------------------------------------------------



SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
Date
Amount
of
Loan
Amount of
Principal
Repaid
Unpaid
Principal
Balance
Notations
Made By
                                       




--------------------------------------------------------------------------------

EXHIBIT H-1
Form of
U.S. Tax Certificate


(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of March 18, 2019 (as it may be amended, restated, supplemented or otherwise
modified from time to time, the "Credit Agreement"), among Broadridge Financial
Solutions, Inc., a Delaware corporation (the "Company"), the Borrowing
Subsidiaries party thereto, the Lenders party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent.
Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 881(c)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Code and (v) no payment in connection with any Loan
Document is effectively connected with a U.S. trade or business conducted by the
undersigned.
The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. person status on IRS Form W‑8BEN or IRS Form
W‑8BEN‑E, as applicable.  By executing this certificate, the undersigned agrees
that (i) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Company and the Administrative Agent in
writing and (ii) the undersigned shall have at all times furnished the Company
and the Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
 
By:
   
Name:
 
Title:



Date: __________ __, 20[   ]

--------------------------------------------------------------------------------

EXHIBIT H-2
 
Form of
U.S. Tax Certificate


(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of March 18, 2019 (as it may be amended, restated, supplemented or otherwise
modified from time to time, the "Credit Agreement"), among Broadridge Financial
Solutions, Inc., a Delaware corporation (the "Company"), the Borrowing
Subsidiaries party thereto, the Lenders party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent.
Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any note(s) evidencing such
Loan(s)), (iii) neither the undersigned nor any of its direct or indirect
applicable partners/members that is claiming the portfolio interest exemption
("Applicable Partners/Members") is a bank within the meaning of Section
881(c)(3)(A) of the Code, (iv) none of its Applicable Partners/Members is a ten
percent shareholder of any Borrower within the meaning of Section 881(c)(3)(B)
of the Code, (v) none of its Applicable Partners/Members is a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code and (vi) no payment in connection with any Loan Document is effectively
connected with a U.S. trade or business conducted by the undersigned or its
Applicable Partners/Members.
The undersigned has furnished the Administrative Agent and the Company with IRS
Form W‑8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W‑8BEN or IRS Form W‑8BEN‑E, as applicable, or (ii) an IRS Form W‑8IMY
accompanied by an IRS Form W‑8BEN or IRS Form W‑8BEN‑E, as applicable, from each
such partner's/member's beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Company and the Administrative Agent in writing and
(2) the undersigned shall have at all times furnished the Company and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
 
By:
   
Name:
 
Title:



Date: __________ __, 20[   ]

--------------------------------------------------------------------------------

EXHIBIT H-3
 
Form of
U.S. Tax Certificate


(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of March 18, 2019 (as it may be amended, restated, supplemented or otherwise
modified from time to time, the "Credit Agreement"), among Broadridge Financial
Solutions, Inc., a Delaware corporation (the "Company"), the Borrowing
Subsidiaries party thereto, the Lenders party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent.
Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any Borrower within the meaning of
Section 881(c)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code and (v) no payment in connection with any Loan Document is effectively
connected with a U.S. trade or business conducted by the undersigned.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W‑8BEN or IRS Form W‑8BEN‑E, as applicable. 
By executing this certificate, the undersigned agrees that (i) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing and (ii) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
 
By:
   
Name:
 
Title:



Date: __________ __, 20[   ]

--------------------------------------------------------------------------------

EXHIBIT H-4
 
Form of
U.S. Tax Certificate


(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of March 18, 2019 (as it may be amended, restated, supplemented or otherwise
modified from time to time, the "Credit Agreement"), among Broadridge Financial
Solutions, Inc., a Delaware corporation (the "Company"), the Borrowing
Subsidiaries party thereto, the Lenders party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent.
Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) neither the undersigned nor any of its direct or indirect
partners/members that is claiming the portfolio interest exemption ("Applicable
Partners/Members") is a bank within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its Applicable Partners/Members is a ten percent shareholder
of any Borrower within the meaning of Section 881(c)(3)(B) of the Code, (v) none
of its direct or indirect applicable partners/members is a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code and (vi) no payment in connection with any Loan Document is effectively
connected with a U.S. trade or business conducted by the undersigned or its
Applicable Partners/Members.
The undersigned has furnished its participating Lender with IRS Form W‑8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W‑8BEN or IRS Form
W‑8BEN‑E, as applicable, or (ii) an IRS Form W‑8IMY accompanied by an IRS Form
W‑8BEN or IRS Form W‑8BEN‑E, as applicable, from each such partner's/member's
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
 
By:
   
Name:
 
Title:



Date: __________ __, 20[   ]


 